                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 CIRBA INC. (d/b/a DENSIFY)                              Civil Action No. 1:19-cv-00742-LPS
 and CIRBA IP, INC.,

                           Plaintiffs,
                                                         JURY TRIAL DEMANDED
             v.

 VMWARE, INC.,

                           Defendant.


                           JOINT CLAIM CONSTRUCTION CHART

         In accordance with Paragraph 13 of the Scheduling Order, Plaintiffs Cirba Inc. (d/b/a

Densify) and Cirba IP, Inc. (collectively, “Densify”), and Defendant VMware, Inc. (“VMware”),

respectfully submit this Joint Claim Construction Chart.

         Attached as Exhibit A and Exhibit B are tables identifying the parties’ proposed claim

construction positions with respect to certain terms in the asserted claims of U.S. Patent Nos.

8,209,687 (“the ’687 patent”) and 9,654,367 (“the ’367 patent”), respectively, with citations to

the intrinsic evidence in support of each party’s proposed constructions. The parties note that the

inclusion of a pin cite below for a particular evidentiary citation does not preclude reliance on any

other part of that evidence. The parties also reserve the right to rely on any evidence relied upon

by any other party to support its construction for a disputed term.

         The parties reserve their right to amend their proposed constructions, to supplement this

Joint Claim Construction Chart with additional intrinsic evidence, and/or to rely upon additional

intrinsic evidence in their claim construction briefs. The parties further reserve the right to rely on

extrinsic evidence to support a construction for a disputed term.



                                                   1
11259499/1
         Copies of the ’687 and ‘367 patents are attached as Exhibits C and D, respectively. Copies

of the intrinsic record (excerpts from the file histories of the ’687 and ‘367 patents) relied upon by

either or both of the parties are attached as Exhibits E and F, respectively.

 Dated: September 27, 2019                          Respectfully submitted,

 s/ Kenneth L. Dorsney                                 s/ Samantha G. Wilson

 Kenneth L. Dorsney (#3726)                            Anne Shea Gaza (No. 4093)
 kdorsney@morrisjames.com                              Samantha G. Wilson (No. 5816)
 Morris James LLP                                      Young Conaway Stargatt & Taylor, LLP
 500 Delaware Avenue, Suite 1500                       Rodney Square
 Wilmington, DE 19801                                  1000 North King Street
 Telephone: (302) 888-6800                             Wilmington, DE 19801
                                                       (302) 571-6600
                                                       agaza@ycst.com
                                                       swilson@ycst.com
 Attorneys for Plaintiffs Cirba, Inc. and Cirba
 IP, Inc.                                              Attorneys for Plaintiff/Counter-Defendant
                                                       VMware, Inc.




                                                   2
11259499/1
                                                                   EXHIBIT A
                                         Proposed Constructions for U.S. Patent No. 8,209,687 (’687 patent)

Claim Term/Phrase                        Densify’s Proposed Construction and Supporting               VMware’s Proposed Construction and
                                         Intrinsic Evidence                                           Supporting Intrinsic Evidence
Claim 7                                  Not indefinite.                                              “evaluating each virtual machine against each virtual
“evaluating each virtual guest against                                                                host and other virtual machines”
each virtual host and other virtual      “evaluating each virtual machine of the plurality of
guests”                                  virtual machines against each virtual host included in the   or
                                         placement validation and any other virtual machines
                                         from among the plurality”                                    indefinite

                                         Intrinsic Evidence                                           Intrinsic Evidence
                                            • ’687 Patent: Figs. 3(a), 3(b), 25, 26, 43, 46; 2:27-        • Provisional application No. 60/969,344 at
                                                40; 3:12-25; 4:56-58; 7:25-33; 8:38-54; 9:47-54;             pages 10, 13, 14, 16, and 21.
                                                19:42-46; 23:17-24; 24:39-54; 25:63-26:14;                • File History of U.S. Patent No. 8,209,687,
                                                27:54-28:14; 29:57-67; 30:15-50; 31:65-32:20;                specifically, the Amendment (and
                                                32:40-53; 35:3-23; 36:22-28                                  Applicant’s remarks, e.g., at pages 10-12)
                                             • ’687 Patent File History: originally filed                    filed on Dec. 19, 2011 in response to the
                                                specification and claims; Response, Ser. No.                 Examiner’s Non-Final Rejection mailed on
                                                12/201,323, at 4, 9-10 (Dec. 19, 2011)                       August 19, 2011.
                                                                                                          • U.S. Patent No. 8,209,687 specification at
                                                                                                             1:64-65; 3:12-21; 25:48-59; 26:37-40;
                                                                                                             28:59-66; 29:57-67; 31:4-5 and all Figures
                                                                                                             illustrating these discussions in the
                                                                                                             specification.
                                                                                                          • U.S. Patent No. 8,209,687 1-4, 6, 21, 24-26,
                                                                                                             and 30-36 and all corresponding discussions
                                                                                                             in the specification with respect to these
                                                                                                             Figures.




                                                                             1
           11259499/1
Claim Term/Phrase                Densify’s Proposed Construction and Supporting                VMware’s Proposed Construction and
                                 Intrinsic Evidence                                            Supporting Intrinsic Evidence
Claims 1, 13, 16                 “each computer system being considered for conversion         Plain meaning.
“each candidate virtual guest”   to a virtual machine or different type of virtual machine,
                                 of the plurality of systems”

                                 Intrinsic Evidence
                                     • ’687 Patent: Figs. 3(a), 3(b), 25, 26, 43, 46; 2:27-
                                          40; 3:12-25; 4:56-58; 7:25-33; 8:38-54; 9:47-54;
                                          19:42-46; 23:17-24; 24:39-54; 25:63-26:14;
                                          27:54-28:14; 29:57-67; 30:15-50; 31:65-32:20;
                                          32:40-53; 35:3-23; 36:22-28
                                     • ’687 Patent File History: originally filed
                                          specification and claims; Response, Ser. No.
                                          12/201,323, at 4, 9-10 (Dec. 19, 2011)
Claims 1, 13, 16                 “each computer system being considered for conversion         Plain meaning.
“each candidate virtual host”    to a virtual host or different type of virtual host, of the
                                 plurality of systems”

                                 Intrinsic Evidence
                                    • ’687 Patent: Figs. 3(a), 3(b), 25, 26, 43, 46; 2:27-
                                        40; 3:12-25; 4:56-58; 7:25-33; 8:38-54; 9:47-54;
                                        19:42-46; 23:17-24; 24:39-54; 25:63-26:14;
                                        27:63-28:14; 29:57-67; 30:15-50; 31:65-32:20;
                                        32:40-53; 35:3-23; 36:22-28
                                    • ’687 Patent File History: originally filed
                                        specification and claims; Response, Ser. No.
                                        12/201,323, at 4, 9-10 (Dec. 19, 2011)




                                                                      2
           11259499/1
Claim Term/Phrase       Densify’s Proposed Construction and Supporting              VMware’s Proposed Construction and
                        Intrinsic Evidence                                          Supporting Intrinsic Evidence
Claim 2                 “each virtual machine of the plurality of existing physical Plain meaning.
“each virtual guest”    systems”

                        Intrinsic Evidence
                            • ’687 Patent: Figs. 3(a), 3(b), 25, 26, 43, 46; 7:25-
                               33; 8:38-54; 9:47-54; 19:42-46; 23:17-24; 24:39-
                               54; 35:3-23; 36:22-28; claim 2
                            • ’687 Patent File History: originally filed
                               specification and claims; Response, Ser. No.
                               12/201,323, at 4, 9-10 (Dec. 19, 2011)
Claim 2                 “each virtual host of the plurality of existing physical     Plain meaning.
“each virtual host”     systems”

                        Intrinsic Evidence
                           • ’687 Patent: Figs. 3(a), 3(b), 25, 26, 43, 46; 7:25-
                                33; 8:38-54; 9:47-54; 19:42-46; 23:17-24; 24:39-
                                54; 35:3-23; 36:22-28; claim 2
                           • ’687 Patent File History: originally filed
                                specification and claims; Response, Ser. No.
                                12/201,323, at 4, 9-10 (Dec. 19, 2011)
Claim 3                 “each virtual machine of the plurality of existing virtual   Plain meaning.
“each virtual guest”    guests”

                        Intrinsic Evidence
                           • ’687 Patent: Figs. 3(a), 3(b), 25, 26, 43, 46; 7:25-
                               33; 8:38-54; 9:47-54; 19:42-46; 23:17-24; 24:39-
                               54; 35:3-23; 36:22-28; claim 3
                           • ’687 Patent File History: originally filed
                               specification and claims; Response, Ser. No.
                               12/201,323, at 4, 9-10 (Dec. 19, 2011)


                                                            3
           11259499/1
Claim Term/Phrase       Densify’s Proposed Construction and Supporting              VMware’s Proposed Construction and
                        Intrinsic Evidence                                          Supporting Intrinsic Evidence
Claim 7                 “each virtual machine of the plurality of virtual           Plain meaning.
“each virtual guest”    machines”

                        Intrinsic Evidence
                           • ’687 Patent: Figs. 3(a), 3(b), 25, 26, 43, 46; 7:25-
                               33; 8:38-54; 9:47-54; 19:42-46; 23:17-24; 24:39-
                               54; 35:3-23; 36:22-28; claim 7
                           • ’687 Patent File History: originally filed
                               specification and claims; Response, Ser. No.
                               12/201,323, at 4, 9-10 (Dec. 19, 2011)
Claim 7                 “each virtual host included in the placement validation”    Plain meaning.
“each virtual host”
                        Intrinsic Evidence
                           • ’687 Patent: Figs. 3(a), 3(b), 25, 26, 43, 46; 7:25-
                               33; 8:38-54; 9:47-54; 19:42-46; 23:17-24; 24:39-
                               54; 35:3-23; 36:22-28; claim 7
                           • ’687 Patent File History: originally filed
                               specification and claims; Response, Ser. No.
                               12/201,323, at 4, 9-10 (Dec. 19, 2011)




                                                           4
           11259499/1
Claim Term/Phrase                    Densify’s Proposed Construction and Supporting            VMware’s Proposed Construction and
                                     Intrinsic Evidence                                        Supporting Intrinsic Evidence
Claims 1, 13, 16, 17                 “an existing computing environment comprising a           “a computing environment having a plurality of
“an existing physical environment    plurality of systems”                                     computer servers that are not virtualized”
comprising a plurality of systems”
                                     Intrinsic Evidence                                       Intrinsic Evidence
                                        • ’687 Patent: Fig. 3(a); 5:61-6:21; 7:3-14; 7:25-33;     • Provisional application No. 60/969,344 at 3-
                                            7:66-8:31; 24:55-65. 25:63-26:14; 27:22-34.              10, 14, and 16.
                                            27:57-65; 28:15-22; 29:3-5; 32:21-35; 33:10-23;       • File History of U.S. Patent No. 8,209,687,
                                            34:13-25                                                 specifically, the Amendment (and
                                        • ’687 Patent File History: originally filed                 Applicant’s remarks, e.g., at pages 10-12)
                                            specification and claims                                 filed on Dec. 19, 2011 in response to the
                                                                                                     Examiner’s Non-Final Rejection mailed on
                                                                                                     August 19, 2011.
                                                                                                  • U.S. Patent No. 8,209,687 specification at
                                                                                                     1:64-2:2; 6:6-12; 6:17-21; 6:24-46; 7:25-67;
                                                                                                     8:1-54; 9:47-67; 10:1-39; 24:38-67; 25:1-
                                                                                                     31; 25:38-67; 26:1-22; 27:57-67; 28:1-59;
                                                                                                     32:1-53; 34:12-29 and all Figures
                                                                                                     illustrating these discussions in the
                                                                                                     specification.
                                                                                                  • U.S. Patent No. 8,209,687 Figures 1-4, 6,
                                                                                                     21, 24-26, and 30-36 and all corresponding
                                                                                                     discussions in the specification with respect
                                                                                                     to these Figures.




                                                                       5
          11259499/1
Claim Term/Phrase                   Densify’s Proposed Construction and Supporting            VMware’s Proposed Construction and
                                    Intrinsic Evidence                                        Supporting Intrinsic Evidence
Claim 2                             “a plurality of existing computer servers”                “a plurality of computer servers that are not
“a plurality of existing physical                                                             virtualized”
systems”                            Intrinsic Evidence
                                       • ’687 Patent: Fig. 30, 32; 4:51-53; 6:6-21; 7:3-14;   Intrinsic Evidence
                                           7:25-33; 7:66-8:31; 24:55-65; 25:63-26:14;             • Provisional application No. 60/969,344 at 3-
                                           27:22-34; 27:57-65. 28:15-22; 29:3-5; 32:21-35;           10, 14, and 16.
                                           33:10-23; 34:13-25                                     • File History of U.S. Patent No. 8,209,687,
                                       • ’687 Patent File History: originally filed                  specifically, the Amendment (and
                                           specification and claims                                  Applicant’s remarks, e.g., at pages 10-12)
                                       • Tom Yuyitung, et al., VMWare Analysis Using                 filed on Dec. 19, 2011 in response to the
                                           CiRBA, p. 3 (Aug. 2007) (Provisional                      Examiner’s Non-Final Rejection mailed on
                                           Application No. 60/969,344) at 14                         August 19, 2011.
                                                                                                  • U.S. Patent No. 8,209,687 specification at
                                                                                                     1:64-2:2; 6:6-12; 6:17-21; 6:24-46; 7:25-67;
                                                                                                     8:1-54; 9:47-67; 10:1-39; 24:38-67; 25:1-
                                                                                                     31; 25:38-67; 26:1-22; 27:57-67; 28:1-59;
                                                                                                     32:1-53; 34:12-29 and all Figures
                                                                                                     illustrating these discussions in the
                                                                                                     specification.
                                                                                                  • U.S. Patent No. 8,209,687 Figures 1-4, 6,
                                                                                                     21, 24-26, and 30-36 and all corresponding
                                                                                                     discussions in the specification with respect
                                                                                                     to these Figures.




                                                                      6
           11259499/1
Claim Term/Phrase                      Densify’s Proposed Construction and Supporting               VMware’s Proposed Construction and
                                       Intrinsic Evidence                                           Supporting Intrinsic Evidence
Claims 1, 6, 13, 16, 17                Plain meaning or:                                            “computer server being considered for conversion to
“candidate virtual guests”/“a set of                                                                a virtual machine”/“a set of computer servers that
virtualization guest candidates”       “computer system being considered for conversion to a        are being considered for conversion to virtual
                                       virtual machine or different type of virtual machine” / “a   machines”
                                       set of computer systems that are being considered for
                                       conversion to a virtual machine or different type of         Intrinsic Evidence
                                       virtual machine”                                                 • Provisional application No. 60/969,344 at 3-
                                                                                                           10, 14, and 16.
                                       Intrinsic Evidence                                               • U.S. Patent No. 8,209,687 specification at
                                          • ’687 Patent: 2:27-40; 3:12-25; 4:56-58; 25:63-                 1:64-2:2; 6:6-12; 6:17-21; 6:24-46; 7:25-67;
                                              26:14; 27:63-28:14; 29:57-67; 30:15-50; 31:65-               8:1-54; 9:47-67; 10:1-39; 24:38-67; 25:1-
                                              32:20; 32:40-53                                              31; 25:38-67; 26:1-22; 27:57-67; 28:1-59;
                                          • ’687 Patent File History: originally filed                     32:1-53; 34:12-29 and all Figures
                                              specification and claims                                     illustrating these discussions in the
                                                                                                           specification.
                                                                                                        • U.S. Patent No. 8,209,687 Figures 1-4, 6,
                                                                                                           21, 24-26, and 30-36 and all corresponding
                                                                                                           discussions in the specification with respect
                                                                                                           to these Figures.




                                                                           7
           11259499/1
Claim Term/Phrase                            Densify’s Proposed Construction and Supporting                VMware’s Proposed Construction and
                                             Intrinsic Evidence                                            Supporting Intrinsic Evidence
Claims 1, 6, 13, 16, 17                      Plain meaning or:                                             “computer server being considered for conversion to
“candidate virtual host”/“a set of                                                                         a virtual host”/ “a set of computer servers that are
virtualization host candidates”/“virtual     “Computer system being considered for conversion to a         being considered for conversion to virtual
host candidates”                             virtual host or different type of virtual host” / “a set of   hosts”/“computer server being considered for
                                             computer systems that are being considered for                conversion to a virtual hosts”
                                             conversion to a virtual host or different type of virtual
                                             host”                                                         Intrinsic Evidence
                                                                                                               • Provisional application No. 60/969,344 at 3-
                                             Intrinsic Evidence                                                   10, 14, and 16.
                                                • ’687 Patent: 2:27-40; 3:12-25; 4:56-58; 25:63-               • U.S. Patent No. 8,209,687 specification at
                                                    26:14; 27:63-28:14; 29:57-67; 30:15-50; 31:65-                1:64-2:2; 6:6-12; 6:17-21; 6:24-46; 7:25-67;
                                                    32:20; 32:40-53                                               8:1-54; 9:47-67; 10:1-39; 24:38-67; 25:1-
                                                • ’687 Patent File History: originally filed                      31; 25:38-67; 26:1-22; 27:57-67; 28:1-59;
                                                    specification and claims                                      32:1-53; 34:12-29 and all Figures
                                                                                                                  illustrating these discussions in the
                                                                                                                  specification.
                                                                                                               • U.S. Patent No. 8,209,687 Figures 1-4, 6,
                                                                                                                  21, 24-26, and 30-36 and all corresponding
                                                                                                                  discussions in the specification with respect
                                                                                                                  to these Figures.
Claims 6, 17                                 Plain meaning or:                                             Indefinite.

“if sufficient capacity exists”/ “if there   “if the workload requirements are less than the host
is insufficient capacity”                    capacity”/ “If the workload requirements are more than
                                             the host capacity”

                                             Intrinsic Evidence
                                                • ’687 Patent: 3:12-25; 28:23-39; 29:22-56; 35:54-
                                                    63
                                                • ’687 Patent File History: originally filed
                                                    specification and claims

                                                                                  8
            11259499/1
Claim Term/Phrase                       Densify’s Proposed Construction and Supporting             VMware’s Proposed Construction and
                                        Intrinsic Evidence                                         Supporting Intrinsic Evidence
Claim 7                                 Not indefinite.                                            Indefinite.
“identifying the existence of virtual
machines with suboptimal placements”    Plain meaning; or

                                        “identifying the existence of virtual machines with less
                                        than optimal placements as determined by the evaluation
                                        step”

                                        Intrinsic Evidence
                                           • ’687 Patent: Figs. 1, 2, 42, 49-56; 6:15-21; 6:59-
                                               7:14; 7:25-22; 8:55-9:4; 9:52-10:2; 11:24-34;
                                               12:64-13:67; 21:56-22:24; 25:10-18; 26:44-65;
                                               30:29-42; 33:7-30; 34:59-35:52; 35:24-53; 36:7-
                                               60
                                           • ’687 Patent File History: originally filed
                                               specification and claims




                                                                           9
          11259499/1
Claim Term/Phrase                Densify’s Proposed Construction and Supporting             VMware’s Proposed Construction and
                                 Intrinsic Evidence                                         Supporting Intrinsic Evidence
Claims 1, 2, 3, 12, 13, 16, 17   “what should go together or stay apart based on business   “A restriction or limitation based on a business
“business [constraint]”          criteria”                                                  parameter, such as physical location, organization
                                                                                            department, data segregation requirements, owner,
                                 Intrinsic Evidence                                         service level agreements, maintenance windows,
                                    • ’687 Patent: 2:12-15; 2:36-40; 2:41-45; 2:51-55;      hardware lease agreements, or software licensing
                                        3:29-32; 6:32-36; 6:59-65; 7:34-55; 8:58-66;        agreements”
                                        10:34-38; 11:11-14; 11:24-34; 12:1-4; 12:45-49;
                                        15:36-46; 19:30-38; 23:23-32; 24:39-54; 25:3-9;     Intrinsic Evidence
                                        26:23-43; 31:13-28; 32:40-53; 34:61-35:1; 35:3-         • Provisional application No. 60/969,344 at 3-
                                        23; 35:24-32                                               10, 14, and 16.
                                    • ’687 Patent File History: originally filed                • U.S. Patent No. 8,209,687 specification at
                                        specification and claims                                   2:12-23; 2:27-60; 6:24-67; 7:15-67; 23:1-51;
                                    • Tom Yuyitung, et al., VMWare Analysis Using                  24:39-67; 25:1-67; 26:1-67; 27:1-53; 30:29-
                                        CiRBA, p. 3 (Aug. 2007) (Provisional                       42 and all Figures illustrating these
                                        Application No. 60/969,344) at 4, 8, 14, 19                discussions in the specification.
                                                                                                • U.S. Patent No. 8,209,687 Figures 1-4, 6, 21,
                                                                                                   24-26, and 30-36 and all corresponding
                                                                                                   discussions in the specification with respect
                                                                                                   to these Figures.




                                                                   10
           11259499/1
Claim Term/Phrase                        Densify’s Proposed Construction and Supporting            VMware’s Proposed Construction and
                                         Intrinsic Evidence                                        Supporting Intrinsic Evidence
Claim 2                                  Not indefinite.                                           Indefinite.
“said one of said plurality of virtual
design scenarios”                        Plain meaning; or

                                         “one of said plurality of virtual environment designs”

                                         Intrinsic Evidence
                                            • ’687 Patent: Fig. 2; 6:47-58 – 7:14; 30:42-50;
                                                32:40-67
                                            • ’687 File History: originally filed specification
                                                and claims; Response, Ser. No. 12/201,323, at 3,
                                                9 (Dec. 19, 2011)




                                                                            11
           11259499/1
                                                                      EXHIBIT B
                                            Proposed Constructions for U.S. Patent No. 9,654,367 (’367 patent)

Claim Term/Phrase                           Densify’s Proposed Construction and Supporting              VMware’s Proposed Construction and
                                            Intrinsic Evidence                                          Supporting Intrinsic Evidence
Claims 1, 13                                Not indefinite.                                             Indefinite.
“determine whether the utilization or
performance of an entity is in an           Plain meaning; or
acceptable range relative to its capacity
or performance limits”                      “determine whether an entity’s utilization or performance
                                            is within an acceptable range, relative to that entity’s
                                            capacity or performance limits”

                                            Intrinsic Evidence
                                               • ’367 Patent: 4:43-56; 4:57-64; 5:43-58; 6:28-37;
                                                   6:38-39; 6:40-7:52; 7:53-8:12
                                               • ’367 File History: originally filed specification
                                                   and claims; Response, Ser. No. 14/180,438, at 2,
                                                   4, 6, 8-9 (Apr. 22, 2016)




                                                                              12
           11259499/1
Exhibit C
                                                                              I 1111111111111111 11111 1111111111 11111 1111111111 1111111111 111111111111111111
                                                                                                             US008209687B2


c12)   United States Patent                                                             (IO)   Patent No.:                   US 8,209,687 B2
       Yuyitung et al.                                                                  (45)   Date of Patent:                            Jun.26,2012

(54)   METHOD AND SYSTEM FOR EVALUATING                                             2004/0236971      Al *    11/2004    Kopley et al. ................. 713/300
       VIRTUALIZED ENVIRONMENTS                                                     2005/0027466      Al       2/2005    Steinmetz et al.
                                                                                    2006/0010176      Al *     1/2006    Armington ................... 707 /204
                                                                                    2006/0020924      Al       1/2006    Lo et al.
(75)   Inventors: Tom Silangan Yuyitung, Toronto (CA);                              2006/0167665      Al*      7/2006    Ata ................................... 703/2
                  Andrew Derek Hillier, Toronto (CA)                                2006/0230407      Al *    10/2006    Rosu et al. .................... 718/105
                                                                                    2007/0006218      Al*      1/2007    Vinberg et al. ............... 7 l 7/174
(73)   Assignee: CiRBA Inc., Riclnnond Hill (CA)                                    2007/0079308      Al *     4/2007    Chiaramonte et al. ............ 718/1
                                                                                    2007/0094375      Al       4/2007    Snyder et al.
( *)   Notice:       Subject to any disclaimer, the term ofthis                     2007/0106769      Al       5/2007    Liu
                                                                                    2007/0250615      Al      10/2007    Hillier
                     patent is extended or adjusted under 35                        2007/0250621      Al      10/2007    Hillier
                     U.S.C. 154(b) by 931 days.                                     2007/0250829      Al      10/2007    Hillier et al.
                                                                                    2008/0011569      Al       1/2008    Hillier et al.
(21)   Appl. No.: 12/201,323                                                        2008/0256530      Al      10/2008    Armstrong et al.
                                                                                                 FOREIGN PATENT DOCUMENTS
(22)   Filed:        Aug. 29, 2008
                                                                                   CA                  2382017     Al       4/2001
                                                                                   CA                  2420076     Al       2/2003
(65)                     Prior Publication Data
                                                                                   CA                  2486103     Al       4/2006
       US 2009/0070771 Al                Mar. 12, 2009                             CA                  2583582     Al       5/2006
                                                                                                                 (Continued)
                 Related U.S. Application Data
                                                                                                        OTHER PUBLICATIONS
(60)   Provisional application No. 60/969,344, filed on Aug.
       31, 2007.                                                                   Hillier, Andrew; "Large Scale Production Virtualization: Managing
                                                                                   the Transformation"; White Paper; Oct. 2006; CiRBA Inc.
(51)   Int. Cl.
       G06F 9/44                      (2006.01)                                                                  (Continued)
(52)   U.S. Cl. ............................................ 718/1; 718/104
                                                                                   Primary Examiner - Eric Coleman
(58)   Field of Classification Search ........................ None
                                                                                   (74) Attorney, Agent, or Firm - Brett J. Slaney; Blake,
       See application file for complete search history.
                                                                                   Cassels & Graydon LLP
(56)                     References Cited
                                                                                   (57)                         ABSTRACT
                 U.S. PATENT DOCUMENTS                                             A system and method are provided for incorporating compat-
     6,138,078    A    10/2000 Canada et al.                                       ibility analytics and virtualizationrule sets into a transforma-
     6,148,335    A    11/2000 Haggard et al.                                      tional physical to virtual (P2V) analysis for designing a vir-
     6,564,174    Bl* 5/2003 Ding et al. .................... 702/186              tual environment from an existing physical environment and
     7,080,221    Bl* 7/2006 Todd et al. .................... 711/161              for ongoing management of the virtual environment to refine
     7,577,722    Bl* 8/2009 Khandekar et al ............ 709/220
     7,647,516    B2 * 1/2010 Ranganathan et al. ....... 713/320                   the virtualization design to accommodate changing require-
     7,886,293    B2 * 2/2011 Anderson et al. ................. 718/ l             ments and a changing environment.
 2003/0084157     Al * 5/2003 Graupner et al. ............. 709/226
 2004/0107125     Al* 6/2004 Guheen et al. .................... 705/7                                18 Claims, 56 Drawing Sheets


                                                                              54                                           55
                                                                                   Data Repository and Caches

                                   Compatibility                       Audit data                                    System
                                   Analysis Input                                                                    attribute
                                                                       repository
                                    Systems to
                                     analyze &
                                   source/target
                                                                                   1-to-1 Compatibility Analysis
                                    designation
                                Selected rule sets               Get system data
                                   and weights                     for analysis

                                     Selected
                                 workloads, limits,
                                  date spec, etc.

                                    Importance                         Analysis            Compatibility         Compatibility
                                      Factors                            Data              Scores and             Analysis
                                                                       Snapshot              Maps                  Details

                                             88
                                                        US 8,209,687 B2
                                                                  Page 2


             FOREIGN PATENT DOCUMENTS                                  Matheson, Leigh; Search Report from corresponding PCT Applica-
                                                                       tion No. PCT/CA2008/001522; Dec. 3, 2008.
WO        WO 03/009140 A2          1/2003
                                                                       Tanenbaum, Andrew S. et al; Distributed Systems: Principles and
WO       WO 2004/084083 Al         9/2004
                                                                       Paradigms; US Ed edition; Jan. 15, 2002; pp. 22-42, 326-336;
                                                                       Prentice Hall.
                  OTHER PUBLICATIONS                                   Hillier, Andrew; "A Quantitative and Analytical Approach to Server
Hillier, Andrew; "Transformational Analytics: Virtualizing IT Envi-    Consolidation" dated Jan. 2006, published at least as early as Feb. 3,
                                                                       2006; CiRBA Inc.; Technical Whitepaper.
ronments"; White Paper; Apr. 2008; CiRBA Inc.
                                                                       Hillier, Andrew; "Data Center Intelligence" dated Mar. 2006, pub-
"Virtualization: Architectural Considerations and Other Evaluation
                                                                       lished at least as early as Apr. 1, 2006; CiRBA Inc.; Technical
Criteria"; White Paper; 2005; VMware.
                                                                       Whitepaper.
"Building the Virtualized Enterprise with VMware Infrastructure";      Spellman, Amy et al.; "Server Consolidation Using Performance
White Paper; 2006; VMware.                                             Modeling"; IT Professional; Sep./Oct. 2003; pp. 31-36; vol. 5, No. 5.
"A Blueprint for Better Management from the Desktop to the Data
Center"; White Paper; Feb. 2007; Novell.                               * cited by examiner
                                                                                 ~
                                                                                 00
                                                                                 •
                              Physical Environment               12
                                                                                 ~
                                                                                 ~
                                                                                 ~
                                                                                 ~


                                                     16
                                                                                 =
                                                                                 ~




                                                                            9
         Transformational P2V Analytics                                          2'
                                              10                                ?
                                                                                 N
                                                                                ~Cl's
                                                     Virtualization              N
                                                       Rule sets       11       ....N
                                                                                 0


                      Analysis
                      Program                                                   rJJ
                                                     Virtual ization   13       =-
                                                                                ('D

                                                     User Intetface             .....
                                                                                ('D

                                                                                ....
                                                                                ....
                                                                                0
                                                                                Ul
                                                                                Cl's




                                                                21
  Ongoing
                            Virtualized Environment                             d
                                                                                r.,;_
Management                                                                      00
                 15                                                             'N
                                                                                =
                                                                                \0
                                                                                O'I
                                                                                00
                                          Figure 1                              -....l

                                                                                =
                                                                                N
                                                                                                                    ~
                                            Data Sets                    18                                         00
                                     (from physical systems)
                                                                                                                    •
                                                                                                                    ~
                                                                                                                    ~
                                                                                                                    ~
                                                                                                                    ~



                                   100
                                                                   11                                               =
                                                                                                                    ~

                                                                                                           102
        Physical Environment 1◄          I   Virtualization ~ - - - i              Current Asset
              Analysis                         Rule sets                           Assessment                       a-
                                                                                                                    ?
                                                                                                                    N
                                   106                                                                             "'Cl's
                                                                                                                    N
                                                                                                                    ....N
                                                                                                                    0



                                        Virtual                                                      1/\ ,,-104

                                                               H
                                                                              Virtualization Host
                                      Environment                                                                  rJJ
                                                                              System Definition                    =-
                                      Optimization                                                   I
                                                                                                                   ('D

                                                                                                                   .....
                                                                                                                   ('D

                                                                                                                   N
                                                                                                                   ....
                                                                                                                   0


                                                                                   ~
                                                                                                                   Ul
                                                                                                                   Cl's
                                                                        110                 99
Virtualization   13                                            I


      UI
                                  Virtual Environment
                                         Design

                                                                                                    15             d
                                                                                                                   r.,;_

                                  Virtualization Solution
                                                               ~112           ►I     Ongoing                      _,,0/0
                                                                                                                   N
        Figure 2                                                                   Management                     =
                                                                                                                  _,,"-0
                                                                                                                  0--,
                                                                                                                  Q/0
                                                                                                                  -....l

                                                                                                                  =
                                                                                                                  N
                                                                                                                                                                                                                                          ~


                                                                                                                                         Oo·o·o··o·
_.,,-/'--E~                ' ~/;;,/Y"                                      /~>/"-;,-.'""--.~✓------
                                                                                                                                                                                                                                          00
                                                                                                                                                                                                                                          •

l~= ~ t~.,~· Ji=-
~        ~
               ~ t ..~ ~- iW~-
                            l~ I~ ~
                      ~~~~~~~~~~~~~
                                                                                                        . .                 l=~ J                  ....
                                                                                                                                                   -..::;        ...
                                                                                                                                                                  '"     ....
                                                                                                                                                                         -..::;
                                                                                                                                                   ~• .• ~<·· ~.·. ·. . ~,
                                                                                                                                                      ~          '"·       !)
                                                                                                                                                                                     ;."
                                                                                                                                                                                      :
                                                                                                                                                                                     '~
                                                                                                                                                                                                '-
                                                                                                                                                                                                -..::;
                                                                                                                                                                                                 f)
                                                                                                                                                                                                            :.3
                                                                                                                                                                                                             ...
                                                                                                                                                                                                           ':<
                                                                                                                                                                                                                   .....
                                                                                                                                                                                                                   -..::;
                                                                                                                                                                                                                      l)
                                                                                                                                                                                                                                .:

                                                                                                                                                                                                                                : '
                                                                                                                                                                                                                                     ;    ~
                                                                                                                                                                                                                                          ~
                                                                                                                                                                                                                                          ~



        7
       16              I                              ...,...          &,. "'"                                                 I \12
                                                                                                                                           $11"'

                                                                                                                                       24 _,)
                                                                                                                                                          $2                    S3                    $4                   S5
                                                                                                                                                                                                                                          ~

                                                                                                                                                                                                                                          =
                                                                                                                                                                                                                                          ~




           14
                                                                                                                          18
                                                                                                                                                                        11
                                                                                                                                                               C:ONSOLID/ITION SOLUTION                                                   2'
                                                                                                                                                                                                                                          ?
                                                                                                                                                                        Transfer Sel 1                     _J        23                   N
                                                         ANALYSIS PROGRAM
                                                                                                                                  10                                                                                                     '"Cl's
                                                                                                                                                               Transl er 1: S 1 stocks onto SJ
                                                                                                                                                                                                                                          N
                           Ctmf19urnfon
                           corntiatibili:y
                                                        Bm>l!iQSs
                                                      G(lrtlf}f\llbili:y
                                                                                                           Ow1;1!1
                                                                                                        UrUlfJ.l\d)~(ty                                        Trnosfer 2: S2 stacks onto S3                                              ....N
                                                                                                                                                                                                                                          0

 Anal)''~ln 11),lU\


                           l•!(>-1 Cmnpa!ihilily
                                  mralyi:,i:i
                                                                                                   COllH,Olidli!lntl
                                                                                                      .:m:ilyi,fa                                                       TmrrnforSel2

                                                                                                                                                               Trans re, 3: S4 s1acks 01110 S5
                                                                                                                                                                                                           --              23
                                                                                                                                                                                                                                          rJJ
                                                                                                                                                                                                                                          =-
                                                                                                                                                                                                                                          ('D

                                                                                                                                                                                                                                          ....
                                                                                                                                                                                                                                          ('D


                                                          ANALYSIS RESULTS                                                                                                                                                                ~

                  20                 l•tn•t                                                                                                                                                                                               ....
                                                                                                                                                                                                                                          0
                                Cornpallblli:y                                                    Consols1!fJl1tm                                                        ~                                                                Ul
                                 '!1t:.OU!t.:!lllfJ                                                 flllH!ltlrtP
                                                                                                                                                                                                                                          Cl's

                                                                                                                                                            ~                        LJ
                                    <lowna
                                                                                                                                         26~

                                                                                                                                                            ~~
                                             ~},, Jl~;.r;~/~J.• f
                                             ~~ ~J~"' 12                    '""'   ~~   .   .,,
                                                                                                                       22
                                                                                                                                                                 S3                        S5



                                                                                                                                                                                                                                         d
                                                                                                                                                                                                                                         rJl.
                                                                                                                                                                                                                                         00
                                                                                                                                                                                                                                         'N
                           Figure 3(a)                                                                                                                                                                                                   =
                                                                                                                                                   Figure 3(b)                                                                           _."-0
                                                                                                                                                                                                                                         0--,
                                                                                                                                                                                                                                         00
                                                                                                                                                                                                                                         -....l

                                                                                                                                                                                                                                         =
                                                                                                                                                                                                                                         N
U.S. Patent        Jun.26,2012                      Sheet 4 of 56                US 8,209,687 B2




                             N
                             0)




                             (
                                   ~I

                   v~
                             0                                            N
                                                                          C0


             CD/
             C0




                   ~
      3 W8lSAS
                             I\ \                                        . . .

                                                                                       -q-
      0 W8lSAS
                                           ~                                            (l)
                                                                                        s.....
                                                                                        :J
                                                                                        0)
      8 W8lSAS                                                                         ·-
                                                                                       LL

      8 W8lSAS


      \;/ W8lSAS


        ~           <(            o:::i    (.)         0        w
        :c
        ·-   Q.      E             E        E           E        E
        .... «J       Q)            Q)       Q)          Q)       Q)
        ~2          ......
                     Cl)
                                  ......
                                   Cl)
                                           ......
                                            Cl)
                                                       ......
                                                        Cl)
                                                                ......
                                                                 Cl)
                    >,             >,      >,          >,        >,
        E           Cl)           Cl)      Cl)         Cl)      Cl)
        0
        ()
U.S. Patent             Jun.26,2012        Sheet 5 of 56            US 8,209,687 B2




                                   SYSTEM DATA
                       18          PREPARATION




             Metadata
                                      Extraction


                                         Data
                                       Repository
                                      and Caches




                             COMPATIBILITY AN
                              CONSOLIDATION
                                ANALYSES                          1-to-1
            Common                                             Compatibility
            Analysis          1-to1 Compatibility               Analysis
             Input                 Analysis                      Results


                                                                Multi-
       Consolidation          Multi-dimensional              dimensional
         Solution              Compatibility                Compatibility
                                   Analysis                Analysis Results
  84
            Auto Fit           Consolidation                 Consolidation
             Input               Analysis                      Solution


       86
                        10
                                  Figure 5
                                                                                ~
                                                                                00
                                                                                •
                                                                                ~
                                                                                ~
                                                                                ~
                                            System Data                         ~


                      Configuration          Configuration
                                                                                =
                                                                                ~

                                                                  User input
   Metadata           and workload           and workload
                                                                  of system
                     audited via WMI,        data files for
                                                                  attributes    2'
 Technical and         SNMP, etc.                                               ?
                                                                                N
business rule set                                                              '"Cl's
                                                                                N

                                     Data Load and Extraction                   ....N
                                                                                0

Workload type
specifications            Data           Rule item and           Process
                    processing and       workload data           system         rJJ
   Workload             loading           extraction            attributes      =-
                                                                                ('D

                                                                                .....
                                                                                ('D

  benchmark                                                                     Cl's

                                               ◊                                ....
                                                                                0
 specifications
                                                                                Ul
                                                                                Cl's

                                    Data Repository and Caches
   Data alias
 specifications                           Rule item and         System
                       Audit data
                                          workload data         attribute
                       repository
                                             caches              table         d
                                                                               r.,;_
                                                                               00
                                                                               'N
                                                                               =
                                                                               _."-0
                                                                               0--,
                           Figure 6                                            00
                                                                               -....l

                                                                               =
                                                                               N
                                                                                    ~
                                                                                   00
                                                                                   •
                              54                                            55      ~
                                                                                   ~
                                                                                    ~
                                   Data Repository and Caches                      ~


  Compatibility                                Rule item and
                                                                                   =~


                          Audit data                                   System
  Analysis Input                               workload data
                          repository                                   attribute
   Systems to                                                                      2'
    analyze &                                                                      ?
                                                                                    N
  source/target                                                                    ~Cl's
                                       1-to-1 Compatibility Analysis                N
   designation                                                                     ....N
                                                                                    0

                                                  Compatibility Analysis
Selected rule sets   Get system data
   and weights         for analysis
                                                                                   rJJ
                                         Rule-based! I Workload 11     Overall     =-
                                                                                   ('D

    Selected                                                                       .....
                                                                                   ('D


                                                                                   -....J
workloads, limits,                                                                 ....
                                                                                   0

 date spec, etc.                                                                   Ul
                                                                                   Cl's
                                1-to-1 Compatibility Analysis Results
  Importance             Analysis             Compatibility       Compatibility
    Factors                Data               Scores and           Analysis
                         Snapshot               Maps                Details
                                                                                   d
                                                                                   r.,;_
           88                                                                      00
                                                                                   'N
                                                                                   =
                                                                                   \0
                          Figure 7                                                 O'I
                                                                                   00
                                                                                   -....l

                                                                                   =
                                                                                   N
U.S. Patent         Jun.26,2012       Sheet 8 of 56            US 8,209,687 B2




                                   Rule and
         Audit Data                                        System
         Repository                workload               Attributes
                                  data cache

    Systems to             Rule and Workload               Workload
     analyze                Data Extraction               types, date
                                                             range


                              Rule and Workload
     Rule sets
                            Analysis Data Snapshot
    and weights

             Rule-based                                      Workload
                                       Workload
         ~ - Compatibility                                    limits,
                                      Compatibility
              Analysis                                       stacking
                                       Analysis
                                                            and scoring

                  Rule-based               Workload
                  Compatibility           Compatibility
                    Results                 Results



       Importance             Overall Compatibility
         factors                   Anal sis


                                     Overall
                                   Compatibility
                                     Results




                             Figure 8
                                                                   ~
                                                                   00
                                                                   •
                           Analysis Rule Data Snapshot             ~
                                                                   ~
               28         System 1            System 2             ~
                                                                   ~

  Rule Sets               Data item x
                          Data item y
                                             Data item x
                                             Data item y
                                                                   =
                                                                   ~




 Rule Set 1
 Rule item A                                                       2'
 Rule item B                                                       ?
                                                                   N
                                   Rule Engine                    '"Cl's
                                                                   N
                              For each source-target         90    ....N
                                                                   0
Rule Set 2                       For each rule set
Rule item C                        For each rule
Rule item D             Evaluate and compile matched rules         rJJ

                           Compute compatibility scores            =-
                                                                   ('D

                                                                   .....
                                                                   ('D

                                                                   1,0

Rule Set 3                                                         ....
                                                                   0
                                                                   Ul
Rule item E              Rule-based Compatibility Results
                                                                   Cl's

Rule item F
                        Compatibility
                          Scores
                                                                  d
                                                                  r.,;_
                                                                  00
                                                                  'N
                                                                  =
                                                                  _."-0
                                                                  0--,
                    Figure 9                                      00
                                                                  -....l

                                                                  =
                                                                  N
U.S. Patent         Jun.26,2012        Sheet 10 of 56          US 8,209,687 B2




                                                             Analysis
                                   Differential
                                                             Rule Data
                       28           Rule Set
                                                             Sna shot

                        For each rule set in rule set

              Get data referenced by rule for source and target

              Evaluate rule by comparing source and target data

                                             Yes         Set score to 100
                                                        (no more analysis
                                                         required for this
                                                               pair)

                  Evaluate rule set for source-target pair
              Compute 1-to-1 compatibility score, remediation costs
                            Compile matched rules



                 Yes




                 Yes


              Yes



         Compile NxN scorecard map for each rule set. Each
           map contains every source-target combinations

          1-to-1 Rule-based Compatibility Analysis Report
                 NxN scorecard maps for each rule set
           Details on scores, remediation costs and matched
                    rules for each source-target pair
U.S. Patent        Jun.26,2012        Sheet 11 of 56           US 8,209,687 B2




                                                          Differential
                                                           Rule Set
                                                                         28

        For each workload type in analysis (workload types= 1 to M)

                                         +
        For each system in workload data snapshot (target = 1 to N)


        For each system in workload data snapshot (source= 1 to N)


                    No


                                              Yes

                    Add to intermediate list of matched rules


                  Yes


                                             No

        Exclude suppressed rule entries from list of matched rules


       Calculate compatibility score and remediation costs for current
     source-target pair based on rule weights, costs and mutex settings

                                         !
            1-to-1 Compatibility score, remediation costs and
         applicable rule details for source-target pair and rule set



                                  Figure 11
U.S. Patent         Jun.26,2012      Sheet 12 of 56           US 8,209,687 B2




       Workload                                         Workload
      Data Cache         58                            Types and
                                                       Date Range
                               System List


                         For each system in list


                         For each workload type


         '---I---   Get workload data for date range


                                                        Workload
                      Find representative
                                                      Analysis Data
                     day of workload data               Snapshot


                   Yes



                                           No

              Yes


                                          No

                                  (Done)


                                  Figure 12
U.S. Patent          Jun.26,2012       Sheet 13 of 56             US 8,209,687 B2




                                    Workload               System
                  Workload
      94                          Analysis Data           Workload
                   limits
                                    Snapshot             Benchmarks
                                                                               96
   ~ - For each workload type in analysis (workload types = 1 to M)

           For each system in workload data snapshot target = 1 to N)

        For each system in workload data snapshot (source= 1 to N

                                                  Yes      Set score
                                      "--::,..-----~        to 100 I - - - - - '


            Use system benchmarks to normalize workloads (if required)

                     Stack source workload on target at like times

                      Find worst case time for stacked workloads

                          Compute workload compatibility score

                    Yes



                   Yes

                                                    No         Figure 13
                   Yes




                Workload Compatibility Analysis Results
              NxN Workload Score Map for each workload type
               Workload score details and stacked workload
               charts for each system pair and workload type
U.S. Patent                       Jun.26,2012                   Sheet 14 of 56   US 8,209,687 B2




                                                                                          "q"
                                                                                          ~


                                                                                           (D
                                                                                           L..
                                                                                           ::J
                                                                                           0)
                                                                                          ·-
                                          7.
                                              r~.

                          ro
                                              0
                                              0
                                                                                          LL
                         ~J                   N
                          ro                  ';::;i
                        -0
                                          !   't'"'
                          ll.l
                        :0
                        211
                                          f~f
                                          :,,,><·~'

                        ·ro;;.~    Vl
                                   :,..
                                              -0
                                               C:
                                                          m
                                                          .,
                                                          m
                          (()      lU           ro       -0
                          ,,      -,;,
                                              r~.        -0
                                   \...

                        ~          lU
                                  ):'
                                              0
                                              0
                                              N
                                                          "'0
                                                         32
                          VI
               ID
                          :,..
                          ro
                                  iiro '....
                                        N                 5
                t:11    -0         (J                     ~':
               C                        ~.::t
               t'O                      ,...              ,v
                                                         ::0
              "...
                ID
                m        ,.,      ."'
                                                ,-
                                                iv
                                                llJ
                                                          m
                                                         ·;u
                                                          ;.,
              0
                                    .,         ...,-->    IU
               ...,       C'l
                          ro       ro
                                              ro
                                                llJ
                                                         ::;r
              :s::::i   ..J       ..J


              <                   0
                                                                                                               ~
                                                                                                               00
                                                                                                               •
                                                                                                               ~
                                                                                                               ~
                                                                                                               ~
Only include workload data for the following days                                                              ~

I.Ea },1onday EZI TL1esday EZI Wednesday            EZI Thursday   EZI Friday EZI Saturday   0   Sunday        =
                                                                                                               ~


 D   Include days matching weeklyimonthly pattern based on:
                                      days

        Specific Date:
                                                                                                               2'
                         ---- ......, (dd/mm/yyyy)                                                             ?
                                                                                                          44   N
                                                                                                               ~a--
                                                                                                               N
Include days betv,een                           percentile based om                                            ....N
                                                                                                               0


     Daily average       Busiest average hour of the day

 Exclude hours of day:·----······' {e.g. 0-7 1 12,8-23)                                                        rJJ
                                                                                                               =-
                                                                                                               ('D


                                                                                                               ........
                                                                                                               ('D

Representative Oay Selection
                                                                                                               Ul

     Busiest      Typical (median)           Least busy     Average       Predicted                            ....
                                                                                                               0
                                                                                                               Ul
                                                                                                               a--
     Assume growth of           ~l,

     Predict         days in the future with maximum change of          '°/~


D Assume zero workload for all target-only systems                             I   CK   II   Cancel
                                                                                                               d
                                                                                                               r.,;_
                                                                                                               00
                                                                                                               'N
                                                                                                               =
                                                                                                               \0
                                                                                                               O'I
                                                                                                               00
                                               Figure 15                                                       --..l

                                                                                                               =
                                                                                                               N
U.S. Patent      Jun.26,2012            Sheet 16 of 56   US 8,209,687 B2




                          C       k'l
                          0       ti)

                   lll
                         ·.p     ~
                          11:l   (()
                  ...,
                  '3)
                         J::1
                   >·            p
          "t:I    m      5       ..:.
           11)
           0      0       :,..   :,I.
          32 .    :::.    I...
                          0
                                  k
                                  0
          lo.
                   .,,
                  :,I.   E        ;::
                                 ..,
          0              0.1      V
          ~       0      ~       z
                                                                    ~
                                                                    00
                                                                    •
                                                                     ~
                                                                    ~
                                                                    ~
Workload Parameters                                                 ~

                                                                    =
                                                                    ~




Disk I/0 Overhead                     10.00
Net I/0 Overhead                      0.0(1                   42    2'
                                                                    ?
                                                                    N
Confidence Limit                      100.00                       '"Cl's
                                                                    N
                                                                    ....N
                                                                    0




                                                                    rJJ
                                                                    =-
                                                                    ('D


                                                                    .........
                                                                    ('D



                                                                    -....J
                                                                    ....
                                                                    0
                                                                   Ul
                                                                   Cl's




                                  I     OK     II   Ca11cel
                                                                   d
                                                                   r.,;_
                                                                   00
                                                                   'N
                                                                   =
                                                                   _."-0
                      Figure 17                                    0--,
                                                                   00
                                                                   -....l

                                                                   =
                                                                   N
                                                                                    ~
                                                                                    00
                                                                                    •
                                 54                                            55    ~
                                                                                    ~
                                                                                     ~
                                         Data Repository and Caches                 ~
       Compatibility
       Analysis Input       Audit data
                                               Rule item and
                                                                      System
                                                                                    =~


                                               workload data
        Systems to          repository                               attributes
                                                  caches
         analyze &                                                                  2'
       source/target                                                                ?
                                                                                     N
        designation                                                                 ~Cl's
                              Multi-dimensional (Transfer Set) Compatibility         N

       Selected rule                            Analysis                            ....N
                                                                                     0



     sets and weights
                            Get system                Compatibility Analysis


                                                                     II~
                                                                                    rJJ
         Selected            data for                                               =-
     workloads, limits,      analysis                   I
                                             Rule-basedl Workload
                                                                                    ('D


                                                                                    .........
                                                                                    ('D



      date spec, etc.                                                               QO

                                                                                    ....
                                                                                    0
                                                                                    Ul
 /   Important Factors                                                              Cl's


                              Transfer Set Compatibility Analysis Results
Additional Analysis Input      Analysis          Compatibility     Compatibility
      Consolidation              Data            Scores and         Analysis        dr.,;_
        Solution               Snapshot            Maps              Details        00
                                                                                    'N
                                                                                    =
                                                                                    \0
                                                                                    O'I
                             Figure 18                                              00
                                                                                    -....l

                                                                                    =N
U.S. Patent          Jun.26,2012         Sheet 19 of 56         US 8,209,687 B2




                              Differential                Analysis Rule
                               Rule Set                       Data
                                                            Sna shot
                                             sis R = 1 to M

                    For each tar et set in list T = 1 to N

                                                   Perform N-by-N Analysis
                                                       Compute N-by-N
                                                      compatibility score,
                                                       remediation costs
                                                    Compile matched rules


                       Perform N-to-1 Analysis
          Compute N-to-1 compatibility score, remediation costs
                        Compile matched rules

              Yes


                                        t    No
              Yes


                                              No

         Compile NxN scorecard map for each rule set. Each map
                contains ever transfer set combination.


               Multi-dimensional Rule-based Compatibility
                              Analysis Report
                    NxN scorecard maps for each rule set
              Details on scores, remediation costs and matched
                          rules for each transfer set

                                Figure 19
U.S. Patent         Jun.26,2012       Sheet 20 of 56       US 8,209,687 B2




                                                       Analysis
                                  Differential         Rule Data
                                   Rule Set            Snapshot

    ..---- For each source in transfer set (S= 1 to N)

                                      !
              Evaluate rules set for source-transfer set
                             target pair
                      Compile matched rules

                 Compile distinct N-to-1 match items
                     based on mutex settin s

                 Compile distinct N-to-1 match items
                     based on mutex settings



              Yes




        N-to-1 Rule-based Compatibility Analysis Report
         Details on scores, remediation costs and matched
               rules for each transfer set and rule set


                                  Figure 20
U.S. Patent         Jun.26,2012        Sheet 21 of 56         US 8,209,687 B2




                                                            Analysis
                                  Differential
                                                            Rule Data
                                   Rule Set
                                                            Sna shot

    ,----.i   For each source in transfer set S1 = 1 to N

              For each source in transfer set S2 = 1 to N

                    Evaluate rule set for source pair
                        Com ile matched rules


               Compile distinct N-by-N matches based on
                             mutex settings


              Yes




              Yes




         N-by-N Rule-based Compatibility Analysis Report
          Details on scores, remediation costs and matched
                   rules for transfer set and rule set




                             Figure 21
U.S. Patent          Jun.26,2012       Sheet 22 of 56           US 8,209,687 B2




        Workload               Workload Data                System
         Limits                  Snapshot                 Benchmarks


                           For each workload type

                            For each transfer set

                        For each source in transfer set


                      Use benchmarks to normalize
                    workload of source relative to target


                Stack normalized source workload on target

          Yes


                                          No

          Compute compatibility score                   Multi-dimensional
          for transfer set and compile                      Workload
                 workload details                        Compatibility
                                                             Results

              Yes




              Yes

                                                            Figure 22

                                   Done
                                                                                              ~
                                                                                              00
                                                                                              •
         Compatibility                      Data Repository and Caches                        ~
         Analysis Input           ,---------,
                                                   Ru Ie item and
                                                                            ~-----            ~
                                                                                              ~
                                                                                              ~


    Systems to analyze &
                                   Audit data
                                   repository
                                                   workload data
                                                                        System
                                                                       attributes
                                                                                              =
                                                                                              ~

                                                       caches
        source/target
         designation
                                                                                              2'
                                    Consolidation (Transfer Auto Fit) Analysis                ?
                                                                                              N
    Selected rule sets and
                                                                        Multi-dimensional    '"Cl's
           weights                 Get system        Heurisitic                               N

                                    data for      transfer auto fit
                                                                         (Transfer Set)       ....N
                                                                                              0


                                                                          Com pa ti bility
     Selected workloads,            analysis         algorithm
                                                                            Analysis
    limits, date spec, etc.                                                                   rJJ
                                                                                              =-
                                                                                              ('D

                                                                                              .....
                                                                                              ('D


/    Important Factors        /                                                               N
                                                                                              ~
                                           Consolidation Analysis Results
                                                                                              ....
                                                                                              0
                                                                                             Ul
Additional Analysis Input              Analysis Data                  Consolidation          Cl's


         Auto fit input                  Snapshot                       Solution
       (minimum score,
      transfer type, etc)              Compatibility               Compatibility
                                     Scores and Maps              Analysis Details           d
                                                                                             r.,;_
                                                                                             00
                                                                                             'N
                                                                                             =
                                                                                             _."-0
                                                                                             0--,
                                     Figure 23                                               00
                                                                                             -....l

                                                                                             =
                                                                                             N
U.S. Patent         Jun.26,2012      Sheet 24 of 56         US 8,209,687 B2




                     Compile list of valid source-target
                               combinations

                    Initialize auto fit search parameters


                  Compile list of transfer set candidates---~


                 Choose best transfer set from candidates

                         Add chosen transfer set to
                    intermediate consolidation solution
                                                                  Yes

    Yes        Remove sources and target referenced by
              chosen transfer set from the available source
                             and tar et list




                                      No
          Compile list of consolidated solution candidates




                    Choose best consolidation solution
                            from candidates


                          Consolidation Solution


                                  Figure 24
                                                                                                                                  ~
                                                                                                                                  r:J)_
                                                                                                                  12              •
                                       Physical Environment                                                                       ~
                                                                                                                                  ~
    r--
    1
          ·-----------------------------j--t· -------- ------------------------------J--t-----·                   - - - 1
                                                                                                                        I         ~
                                                                                                                                  ~

                                                                                                                                  =
                                                                                                                        I
                                                                                                                        I
          Physical Environment Analysis

                Technical                Business              Workload
                                                                                V\,/ 100        Current Asset
                                                                                                Assessment              Vv99      ~


                Constraint               Constraint            Constraint                          Server
                                                                                     fl,
                 Analysis                Analysis               Analysis                          Upgrade
                                                                                   102
                                                                                                  Analysis
                                                                                                                                  2'
                                         Combined                                                                                 ?
                                         Constraint                                             Aggregate                         N
                                                                                                                                 '"Cl's
                                          Analysis                                           Server Utilization                   N

                                            J [                                    /04
                                                                                                 Analysis                         ....N
                                                                                                                                  0


                                     virtual 1::nv1ronment
                                                                                                    ..J   L,..
                                        Optimization                    Virtualization Host System Definition
                                                                                                Hypothetical                      rJJ
                                     Multi-Dimensional
                                       Optimization          ¢=J        Live migration
                                                                        Compatibility
                                                                                                  Server                          =-
                                                                                                                                  ('D


                                                                                                  Models                          .....
                                                                                                                                  ('D

                                                                                                                                  N
                                                                                                                                  Ul

           ~
                                            J L                                                                                   ....
                                                                                                                                  0
                                                                                                                                 Ul
            Virtual Environment Design                                                                                           Cl's
                                                              Virtualization
                 Cluster                                      Management
                                          Affinity           Framework API                                                  15
               Membership
                                        Rule Design             Integration
                 Design

               ·-------   --------      ----J--t-----------------------------                                                    d
                                                                                                                                 r.,;_
                   A_,,                                                                                                          00
               1              Virtual Environment                           ¢=                                                   'N
                                                                                                                                 =
                                                                                                                                 '""-0
Figure 25                                                                                                                        0--,
                                                                                                                                 00
                                                                                                                                 -....l

                                                                                                                                 =
                                                                                                                                 N
                                                                                                                                      ~
                                          Existing                                                   Existing                         00
                     Physical             Physical           16          Current 102                 Physical               16        •
            100      Environment          Servers                        Asset   -                   Servers                          ~
                     Analysis                                            Assessment~---,---~                                          ~
                                                                                                                                      ~
                                                                                                                                      ~

                   GuestVM                   1-to-1
                  Compatibility J-----v1ICompatibility
                                                       ~ 116 / Virtualizatio~n 1-to-1
                                                              Host Hardware   Compatibility
                                                                                                 I                 I~ 116             =
                                                                                                                                      ~


                    Rule set                Analysis           Compatibility   Analysis
                                                                 Rule set

                       11a                                         11c                104                                             2'
                                                             118     Virtualization              Virtualization                       ?
                                                                                                     Host                  122        N
                                                                     Host System                 Candidates                          '"Cl's
                                                                     Definition                                                       N
                                                                                                                                      ....N
                                                                                                                                      0


                   GuestVM               1-to-1     1~116             VM MigratioH   1-to-1      1~116
                    Affinity         icompatibility                  Compatibility Compatibility
                    Rule set            Analysis                       Rule Set     Rule Set
                                                                                                                                      rJJ

                       11 b                                               11d
                                                                                                                                      =-
                                                                                                                                      ('D

                                                                                                                                      .....
                                                                                                                                      ('D


                                                                                                                           124        N
                                                                                                                                      Cl's
                                                                                             Hosts grouped
                                                Candidates               120                  in clusters                             ....
                                                                                                                                      0
                                                 (source)                                                                            Ul
                                                                                                 tarqet
                                                                               106                                                   Cl's
                   Business        28a                               Virtual                                      -----'-------
                  Constraint                                                                                    :' Hypothetical:'
                                                                     Environment                        ,------: Server :
                  Rule sets
                                              Multi-Dimensional      Optimization                               :I Models :I
                                              Compatibility and
                                                                                                                       -c_-------•
                                                                                                        I

Figure 26                                   Consolidation Analysis         --------------------J                  •-
                   Workload                                                                                               125
                  Types and        28b                                                         130                                   d
                                                                                                                                     r.,;_
                  Parameters
                                                                                                                                     00
                                                    Proposed                                         Virtual 110                     'N
                                                  GuestVM
                                              Candidates and
                                                                               VM Affinity
                                                                                 Rules
                                                                                                     Environment                     =
                                                                                                                                     _."-0
                                    128        Placements                                            Design                          0--,
                                                                                                                                     00
                                                                                                                                     -....l

                                                                                                                                     =
                                                                                                                                     N
U.S. Patent          Jun.26,2012          Sheet 27 of 56           US 8,209,687 B2




                                   118,
               Guest VM            120           Virtualizati
               Candidates
                                                  on Host           122,
                                                 Candidates         124

     Estimate aggregate system              Estimate aggregate system
    resource requirements based             capacity based on hardware
       on historic weld of VM              configurations of virtualization
             candidates                           host candidates


   132                                                                     136
                Aggregate                      Aggregate
                 workload                      workload             138
               requirements                     capacity



                                                                          144
                    Estimate aggregate
                   workload requirements
         140         against available              Add hypothetical server
                          capacity                  models to virtualization
                                                    host candidates to meet
                                          No        workload requirements
         142

                                                           Hypothetical
                                                             server
                  146         Done                           model


                                Figure 27
                                                                                                                                                   ~
                                                                                                                                                   r:J)_
150                                                                                                                                                •

  ~
                                                                                                                                                   ~
                                                                                                                                                   ~
                                                                                                                                                   ~
                                                                                                                                                   ~
      Mame:

      Status:        L::::'..'..:.:::._ _ _ _ _ _ _ _ _ _ _ __        v I Folder:      [fromTernplates                                             =
                                                                                                                                                   ~


      Description:
      Evaluate viability and constraints in virtualizing V.'indows servers onto hypothetical VMware ESX servers. A.ssun1e VMware DRS is
      not enabled or available.
                                                                                                                                                   ~
                                                                                                                                                   =
                                                                                                                                                   =
                                                                                                                                             154   N
                                                                                                                                                   O'I
                                                                                                                                                   ~



                                                                                                                                                   N
                                                                                                                                                   ....
                                                                                                                                                   0
                                                                                                                                                   N



       Dashboard
                                                                                                                                                   rJJ
       T'ype:          ! Transformational                         v   !   Default Display:       Show Dashboard                              156   =-
                                                                                                                                                   ('D

                                                                                                 Show A.nalysis Map                                .....
                                                                                                                                                   ('D

                                                                                                                                                   N
                                                                                                                                                   QO
       Tracking
                                                                                                                                                   ....
                                                                                                                                                   0

        D   Enable version tracking for this A.nalysis                                                                                             Ul
                                                                                                                                                   O'I

            Number of versions to retain, last:                                                                                              158



                                                                                                                  152
                                                                                                                                                   d
                                                                                                                                                   r.,;_
                                                                                                                                                   00
                                                                                                              I       OK    j   I   Cancel
                                                                                                                                                   'N
                                                                                                                                                   =
                                                                                                                                                   \0
                                                             Figure 28                                                                             O'I
                                                                                                                                                   00
                                                                                                                                                   --..l

                                                                                                                                                   =
                                                                                                                                                   N
                                                                                                  ~
150                                                                                               r:J).
                                                                                                  •

  ~                                                                                               ~
                                                                                                  ~
                                                                                                  ~
                                                                                                  ~

                                                                                                  =
                                                                                                  ~


      [;=J{JCPU



      ''
      1
          l·"•·O~CPU Systen1
      j   i □ ~CPU User
                □ ~CPU Utilization                                                                2'

      l   : l:2]~CPU Utilization (VirtLtalization)
            □ ~CPU Utilization in MHz
      ~1 CJ Disk
          , l:2]~Disk l/0 Bytes
          '··□ ~Disk  l/0 Bytes {%limit)
                                           .--------- 162
                                                                                                  ?
                                                                                                  N
                                                                                                 ...a---
                                                                                                  N
                                                                                                  ....N
                                                                                                  0


           ···D~Disk  l/0 Operations
           ··□ ~Disk  l/0 Read Bytes
          ,-□ ~Disk   1/0 Read Bvtes {%limit)
                                                                                                  rJJ
          i··D~Disk
          i
                      liO Read O~erations
            - □ ~Disk l/0 Write Bytes
                                                                                                  =-
                                                                                                  ('D

                                                                                                  .....
                                                                                                  ('D

          ! □ ~Disk !/0 Write Bytes (%limit)                                                      N
              □ ~Disk l/0 Write Operations                                                        1,0

      . L-D~Disk Space Usage                                                                      ....
                                                                                                  0
                                                                                                  Ul
      B·-2:J Memory                                                                               a--
      '   L. .. l:2]~Memory Utilization
       \·C]Misc
      I.C.:l-·c;]Network                                                160
          !··l:2J~Network 1/0 Bytes
          i···D~Network I/0 Bytes (¾limit)
          :· □ ~Network 1/0 Bytes (iSCSI)
                                                                                                  d
                                                                                                  r.,;_
                                                                         I    OK   II   Cancel
                                                                                                  00
                                                                                                 'N
                                                                                                 =
                                                                                                 ._.'-0
                                                                                                 0--,

                                                            Figure 29                            00
                                                                                                 --..l

                                                                                                 =N
U.S. Patent   Jun.26,2012   Sheet 30 of 56   US 8,209,687 B2
U.S. Patent   Jun.26,2012   Sheet 31 of 56   US 8,209,687 B2
U.S. Patent   Jun.26,2012   Sheet 32 of 56   US 8,209,687 B2




                                                      N
                                                      01
                                                       ©
                                                       \.,.._

                                                       ::::i
                                                       0)
                                                      LL
U.S. Patent   Jun.26,2012   Sheet 33 of 56   US 8,209,687 B2
U.S. Patent   Jun.26,2012   Sheet 34 of 56   US 8,209,687 B2




                                                      ::l.)
                                                      ~ ...
                                                      :::,
                                                      en
                                                      tL
                                                                                                                          ~
                                                                                                                          00
                                                                                                                          •
150
                                                                                                                          ~
  ~                                                                                                                       ~
                                                                                                                          ~
                                                                                                                          ~
      Transfer Analysis
      f•lode:                   ,~Affinit·:1 {5ou~c.e vs Source)         nansfer Type:
                                                                                                                   186    =
                                                                                                                          ~




       Auto-Fit .1,lgorith111
      (~l Quick Fit                                                                                               188     ~

             Detailed Analysis                                                                                           =
                                                                                                                         ?
      D Assume Target Systems are Identical                                                                               N
                                                                                                                         ~Cl's
                                                                                                                          N
      t\uto-Fit Limits
      D      Minimum Source Systems pe.- Target:
                                                                                                                         ....
                                                                                                                         N
                                                                                                                          0

                                                                                                                  190
      D      Maximum Systems per Ta,·get:
      Do not transfer if Target score is below:
                                                                                                                         rJJ
      Auto-Fit Update Options                                                                                            =-
                                                                                                                         ('D

      [:2] Automatically nm A.lite-Fit on Analysis creation or Audit data change                                         .....
                                                                                                                         ('D

                                                                                                                  192    ~
      !:2l   Clear existing Transfers                                                                                    Ul

                                                                                                                         ....
                                                                                                                         0
                                                                                                                         Ul
                                                                                                                         Cl's




                                                                                              184
                                                                                                                         d
                                                                                                                         r.,;_
                                                                                         I   OK     I[   Cancel
                                                                                                                         00
                                                                                                                         'N
                                                                                                                         =
                                                                                                                         \0
                                                                   Figure 35                                             O'I
                                                                                                                         00
                                                                                                                         -....l

                                                                                                                         =
                                                                                                                         N
                                                                                                                                                                                                     ~
                                                                                                                                                                                                     00
                                                                                                                                                                                                     •
                                                                                                                                                                                                     ~
194                                                                                                                                                                                                  ~
                                                                                                                                                                                                     ~

  ~                                                                                                                                                                                                  ~
      !->
      ~
      ~

      ~---
          =
          ~
                                                                              VMware P2V Analysis
                                                                                  Tri!Psformaticnal
                                                                                                                                                                                                     =
                                                                                                                                                                                                     ~

      ~   ~                                                                    Physical to vi,tual (P2'J)
      ~   ■
                                                                                         A-ctive
          ■



              IConsol,dation summary
                                                                                        70.0%
                                                                                                                                                                                                     2'
                                                                                (Ccn!;alidation P..atej                                                                                              ?
                                                                                                                                                                                                     N
                                                                                                                                                                                              196   '"Cl's
                       Sefore Cons-olidaticn                                                                                                         After Coosolid1;1tfo11
                                                                                                                                                                                                     N
                                                                                                                                                                                                     ....N
                                                                                                                                                                                                     0

                               20                                                                                                                                6

                                                                                       18 Transfers                                                    Synim{.;:J:          2
                                                                                                                                                       SEr-,;erMo:!\'il[i}: 4
                                                                                                                                                                                                     rJJ
                                                                                                                                                                                                     =-
                                                                                                                                                                                                     ('D

              Aggregate Sun1111-ary                                                                                                                                                                  .....
                                                                                                                                                                                                     ('D


                                                                                       5.6%                             \1Vorkload Type:    L~~_U__ytjl_iz_aticn (Virl~rtl1z~tion)_ :_v              ~
                                                                               (Ag;,regate Cb:ai,ge)                                                                                                 Cl's

                 ""-
                 c;
                                    Before Consolidat,on (Avg 10.40 %)                             (:,
                                                                                                   '2
                                                                                                                     After consollclatlon (Avg 16.00 %)                                       198    ....
                                                                                                                                                                                                     0
                                                                                                                                                                                                    Ul
                 ~     100                                                                         _g    100 -                                                                                      Cl's
                 .u                                                                                .~
                 j     75·\
                                                                                                   ;;; ·;5 ..
                                                                                                    ~



                 ~     50
                                                                                                   "~    60
                                                                                                   ,,
                 I
                 :,
                 :,     0
                                                                                                   1!
                                                                                                   5
                                                                                                   :,
                                                                                                         25


                              O 1   ~    3 4 6 0 7 B o·t01112131411510171S1020212223                             0 1 2 3 4 5 0 7 8   Q ,01112t314151B1il81"2□ 212223
                 ll.                                                                               a.
                 u                                    Time of Day                                  ()
                                                                                                                                      Time oroav
                                        Minimum/Maximum m Sustained Athvity                                           Minimum/Maximum 61 Sustained Act1vttyj
                                                                                                                                                                                                    d
                                                                                                                                                                                                    r.,;_
                                                                                                                                                                                                    00
                                                                                                                                 ~ Loc~i·i~tranet                          flJQQ%         •         'N
                                                                                                                                                                                                    =
                                                                                                                                                                                                    '""-0
                                                                                Figure 36                                                                                                           0--,
                                                                                                                                                                                                    00
                                                                                                                                                                                                    -....l

                                                                                                                                                                                                    =
                                                                                                                                                                                                    N
                                                                                                                                                                                                                                        ~
                                                                                                                                                                                                                                        00
                                                                                                                                                                                                                                        •
194                                                                                                                                                                                                                                     ~
                                                                                                                                                                                                                                        ~

  ~
                                                                                                                                                                                                                                        ~
                                                                                                                                                                                                                                        ~

                                                                                                                                                                                                                                        =
                                                                                                                                                                                                                                        ~




                                                                                                                                                           :1x-o:, Ml!.:
                                                                                                                                                                                                                                200a    2'
             g~                                               ::;(•n,>cr '.:DLl3, Sl-'11dr1fd Edil111p

                                             \'.J!ndo;•.,~ 5;;:r•,:er 200~. Stand-:trd EOltion
                                                                                                                      2CHJir,ia..l
                                                                                                                           c::iu Int-el P~n.:iurn Hi
                                                                                                                                                     ;1-

                                                                                                                                                                    1..:.00 HHz
                                                                                                                                                                                                                                        ?
             wjnbesOl                                                                                                                                                                                1G2> MB
                                                                                                                                                                                                                                        N
              wmcrb-9dC2                     \'!Hidc•;,<t S;.:;rv,,if 2oJC1J. :;,:t:wd:..'ird f:)J1::,;;p              t   <.:;ju 1ntd f!'t:n;iurn I!t ·!,;,               r.!H;:                           HD                         '"Cl's
             ~mn.r..:.~ru!.1                 \~.'ir1di;,•,•;:; Scr·-,_:f!.r       r3!er:dard >,':dil1':r              l c::-u rn:c! F.wtilirn n1                    roo HHr                          ?it/ 1,1(:',
                                                                                                                                                                                                                                        N
                                                                                                                                                                                                                                        ....N
                                                                                                                                                                                                                                        0

             Torget System:~

             o,''3fform: ProLiant E'l480c                            Pro,:ess~r.< ;? CPU x 2 ccfeS Intel X~on -?: 2660 MHz                                                                      Nernory: 1638..!. NB
             TrSr:$fi!JrraJ Scuo.:.;,;: 6


                                                                                                                                                                                                                                        rJJ
                                                                                                                                                                                                                                200b    =-
                                                              ${~r·•.,;,p .:10.:;3 ;;_2, Enti:.i,·prisr; Edi!.1cn      t <:=u Jm~!I         \:''!ntior,1 4         3000 f.H·lz                                                          ('D

             h:G.n                           i.'lind(iW::-          1:n:;foi;r.mn~1I                                  l    c~u :,:     ?. r:~<re,; !ntf.:1 ;:,~1n~h.1rn f.>         2~GO f!Mz            1JMl M!'.'                     .....
                                                                                                                                                                                                                                        ('D


             jjjy                            V/111dowc,             Prtfossl1;nal                                     1 c:.:ou >:         con:s J11t-el .:-.;rn:11.1111 ;;>         '2200 MHz                       ViB                 ~
                                                                                                                                                                                                                                        -....J
             ~b•~g11Q1 Ji,b.cH~ll-kn~I       \'iind1.;·l'1!i Sf.!t•vet .?OJJ f<:1' Srn(11! Et..1mn(';:,,:;            i i::;u                      tn:~:f :~*nlurn D                     MHz                        !,16-
             ~                               \'li11do'N'5!          cf'des;m)o;~I                                                    ln:~l f"'.1;;:nt1u111 .:. -J1: 3000 HH:                                        MS                  ....
                                                                                                                                                                                                                                        0
                                                                                                                                                                                                                                       Ul
                                                                                                                                                                                                                                       Cl's
             Target System: bl~ssc-hs

                                                                     Proc~s.sc,~: 4 CPU x 2 cores .:..M;J Opteron ;§: 2.:.00 MHz                                                                f,t,:,mory: 1.6384 NS




                                                                                                                                                                                                                                200c
              £!,~                                                                                                         {{';":.                                                                    ...;r;g6

             •:,inmjsQl
             '.',in~tC!'601
                                            V,i11d0'<',S ,,p Prnf,:,s.,,;J\w-:1!
                                                                                       s:,!inr.1i1trl
                                                                                                                           2 c;r-u !ntd /:'c11tiu111
                                                                                                                           2 CFU Id-:i! :;;ec~t1;1rn
                                                                                                                                                              -t     J•X,O MHt
                                                                                                                                                             !I: °?'. 1.:c,o !,JH;:
                                                                                                                                                                                                      '.DZ-~ MS
                                                                                                                                                                                                      :.0::4 f\:S
                                                                                                                                                                                                                                       d
                                                                                                                                                                                                                                       r.,;_
                                                                                                                                                                                                                                       00
      Done                                                                                                                                                                                                "'-100%           •          'N
                                                                                                                                                                                                                                       =
                                                                                                                                                                                                                                       _."-0
                                                                                                                                                                                                                                       0--,
                                                                                                                                                                                                                                       00
                                                                                                        Figure 37                                                                                                                      -....l

                                                                                                                                                                                                                                       =
                                                                                                                                                                                                                                       N
                                                                                                                                                                           ~
                                                                                                                                                                           00
                                                                                                                                                                           •
                                                                                                                                                                           ~
                                                                                                                                                   rtl                     ~
                                                                                                   ,-<
                                                                                                          ,.,   rl                                 ~                       ~
                                                                                                   0                                                                       ~

                                                                                                                                                                           =
                                                                                             ..,                TJ          rl                     N
                                                                                             5
                                                                                                   ::: 0
                                                                                                   8 -~
                                                                                                                Jg          ti:   ....,::,
                                                                                                                                             ,-I
                                                                                                                                             g     :f;
                                                                                             a.
                                                                                             a.    "'  E         b          "'
                                                                                                                            .0
                                                                                                                            ,§.   -6X .cE. £!J
                                                                                                                                           Po                              ~
                                                                                             :,
                                                                                                   _i;;
                                                                                                   ,::
                                                                                                          _\;
                                                                                                          ?l:
                                                                                                                .!;;
                                                                                                                ;-;.:       ,.     ,v
                                                                                                                                             0,

                                                                                                                                             •.•   T.)
                                                                                             "'
                                                                                        0    0     0      0     0       0   0      0         0     0

                                                                                        0    0     0      0     0       0   0      0         0     0

                                                                                        0    0     0      0     0       0   0      0         0     0

                                                                                        0    0     0      0     0       0   0      0         0     0
                                                                                                                                                             202           2'
                                                                                                                                                                           ?
                                                                                        0    0     0      0     0       0   0      0         0     0
                                                                                                                                                                           N
                                                                                             0     0      0     0       0   0      0         0     0                      '"Cl's
                                                                                                                                                                           N
wlndev01

w1nqa03
                                                                                                                                                                           ....
                                                                                                                                                                           0
                                                                                                                                                                           N
wlnpertlll

bl480c-hs
dl320_g5-hs                                                                                                                                                                rJJ
w,nstoreOlb                                                                                                                                                                =-
                                                                                                                                                                           ('D

bl465c-hs                                                                                                                                                                  .....
                                                                                                                                                                           ('D

                                                                                                                                                                           ~
bl685c-hs                                                                                                                                                                  QO

survey                                                                                                                                                                     ....
                                                                                                                                                                           0
                                                                                                                                                                          Ul
support                                                                                                                                                                   Cl's
wimto1·eOl

wlnrnlsOl

wlncrbadl

wlncrbad02
----
                                                                                                                                                         I    Figure 38
winbesOl
                                         ----
                                                                                                                                                                          d
                                  ~~~-




exo:1101
                                         ~=
              ·,:r: -.,~ ::ll::· =~~: :::~~ ::;;:: ::ic :"!L :-i!: ~w~                                                                                                    r.,;_
chgpntol      _[_ :~. :1r: -~: -u ]L 3!::· <••·tr" ··,r· ··11··                                                                                                           00
                    0    0    0    0      0     0   0   0    0                                                                                                            'N
                                                                                                                                                                          =
                                                                                                                                                                          '""-0
                                                                         li;!ii It"' !c1dw2k3 ·>- 1\i11crbado2                                           I                0--,
                                                                                                                                                                          00
                                                                                                                                                                          -....l

                                                                                                                                                                          =
                                                                                                                                                                          N
U.S. Patent   Jun.26,2012   Sheet 39 of 56   US 8,209,687 B2
U.S. Patent   Jun.26,2012                     Sheet 40 of 56   US 8,209,687 B2




                                          0




                                          <-- •
                                          ~

                                          N


                .•,e%,"W'.•f"'•"•"•,-eW




                                                                       0
                                                                       -q-
                                                                        ©
                                                                        5-.
                                                                        :J
                                                                        0)
                                                                       •=
                                                                       LL
U.S. Patent   Jun.26,2012       Sheet 41 of 56   US 8,209,687 B2




                            N
                            ~

                            N

                     /
                                                                                                              ~
                                                                                                              00
                                                                                                              •
                                                                                                               ~
Ongoing Management                                                                                            ~
                                                                                                               ~
                                                                                                              ~

Out.:. Acquisition           Placement                        Plai::e1mmt            Placement
                                                                                                              =~

                             Governance                      Optimization            Planning
   Host Data
   Collection
                      228            r
                                     --,
                                             23

                      230
                             Affinity Rule
                                                                 VM                  FutuniVM                 2'
                             t1eslgnam:J                                             Plm;emant                ?

                                                        ":
                                                             Rebalancing
                               Updates                                               Validation                N
  Guest Data                                                                                                  ~Cl's
  Collec\lon                                                         L235                  L238                N
                                                                                                              ....N
                                                                                                               0

                                                                                     FuturoVM
                            VM Placement                     'Nhitespace
                                                                                     Placement
  Iv1anagcment        231     Validation                     Management
                                                                                      Planning
   Fn:1mew(J1k
                                                                     I                     1                  rJJ
 Data Collection
                                 L234                                L-237                 L-239              =-
                                                                                                              ('D

                                                                                                              .....
                                                                                                              ('D

                                                                                                              .i;...
                                                                                                               N
                220                               222                        224                   226
                                                                                                              ....
                                                                                                              0
                                                                                                              Ul
                                                             Notifications                                    Cl's

                                                               Current                Future
                                 Risk
                                                             Optimi1:aUm1          Optimiwlion
                             Notifications
                                                             Opportunities         Opportunities
                                                                 I                     I

                                    280                          L-282                 L-284
                                                                                                              d
                                                                                                              r.,;_
                                      285
                                                                                                              00
                                                                                                              'N
                                                   .
                                                                                                         15   =
                                                                                                              \0
                                                                                                              O'I
                                                   1gure 42                                                   00
                                                                                                              -....l

                                                                                                              =N
                                                                                                                          ~
                                                                                                                          00
                                                                                                                          •
       234                                             with                                                                ~
                                                                                                                          ~
             ~                                                                                               124
                                              r;umml                                  Virluc!itatkm Hos.ls                 ~
                             12 0           plat:if!numtB                                                                 ~
                                         (sotirci:i systems)
                                                                                                                          =~




                 Technical

                  rulesets
                                                                                                                          2'
                                                                                                                          ?
                                                                                                                           N
                                                                                                                          ~Cl's
28a                                                                                                                        N

                -Bus:es-:-7                                                                                               ....N

       LioM-:::-/      r-'
                                                                                                                           0
                                                                                                                VM
                                                     Multi<(firri;,cnsicmal Comr,atibilily :;md
                constramts                                     Consolidation Analysis                        valldatiDn
                 ,ulesets
                                                                                                              rnloset
                _ _ _j
                                                                                                                          rJJ
                                                                                                                          =-
                                                                                                                          ('D

                                                                                                                          .....

      :0
                                                                                                                          ('D

                                                                                                                          .i;...
                                                                                                                          ~
                   pesand        ----~
                                                                                                                          ....
                                                                                                                          0

 28b   L     w~~-- ran1elers /                                                                                            Ul
                                                                                                                          Cl's


                                                               ~~--·
                                                     /
                                                                         ""




                                                                  Analysis scores
                                                                  asod on current                  242
                                                     _            VM placements
                                                                                                                          d
                                                                                                                          r.,;,
                                                                                                                          00
                                                                                                                          'N
                                                                                                                          =
                                                                                                                          \0
                                                                                                                          O'I
                                                              Figure 43                                                   00
                                                                                                                          -....l

                                                                                                                          =N
                                                                                                                              ~
                                                                                                                              00
                                                                                                                              •
       236
                                                                                                                               ~

                                                                    I
                                      Guest VMs with
             ~                             cummt
                                        placement&
                                                                             Virt1.1t!lizatior1 Hosts
                                                                               (target systems)
                                                                                                           124                ~
                                                                                                                              ~
                                                                                                                               ~

                                      (sour(;e systems)
                                                                                                                              =~




             Technk;;,I
             coPstralr,ts
              rulesets                                                                                                        2'
                                                                                                                              ?
                                                                                                                               N
28a                                                                                                                           ~Cl's
                                                                                                                               N

              Business
                                                                                                    126      VM               ....N
                                                                                                                               0

                                                 Multi-dimotisionat Compatibility and                     pl<1cemont    244
             constr,iinls
                                                        Coosolidation Analysis                            sticiliness
              m!esets
                                                                                                            rule:sel
                                                                                                                              rJJ
                                                                                                                              =-
                                                                                                                              ('D

                                                                                                                              .....
                                                                                                                              ('D


             Workload                                                                                                          .i;...
                                                                                                                               .i;...
             types and
 28b         parameters                                                                                                       ....
                                                                                                                              0
                                                                                                                              Ul
                                                                                                                              Cl's




                                                                       I
                            246   7    Pmpc,sei:l VM
                                        placements
                                                                       ,
                                                                              VM Nfinity Rule;;
                                                                                                           248

                                                                                                                              d
                                                                                                                              r.,;_
                                                                                                                              00
                                                                                                                              'N
                                                                                                                              =
                                                                                                                              \0
                                                                                                                              O'I
                                                       Figure 44                                                              00
                                                                                                                              -....l

                                                                                                                              =N
                                                                                                                                              ~
                                                                                                                                              00
150'                                                                                                                                          •
                                                                                                                                              ~
       ~                                                          Importance Factors
                                                                                                                                              ~
                                                                                                                                              ~
                                                                                                                                              ~
           Name:

           Status:        Active
                                                                -----'J
                                                                          Folder:
                                                                                                                                              =
                                                                                                                                              ~


           Descripticn:




                                                                                                                                      154'
                                                                                                                                              2'
                                                                                                                                             ?
                                                                                                                                              N
                                                                                                                                             ~Cl's
                                                                                                                                              N
                                                                                                                                             ....
                                                                                                                                             N
                                                                                                                                              0


           1 ...   - - - -............................ _

             Dashboard
            T','pe:                                                        Default Display:   Show Dashboard                                 rJJ
                                                                                              Show A.nalysis Map
                                                                                                                                      156'   =-
                                                                                                                                             ('D

                                                                                                                                             ....
                                                                                                                                             ('D

                                                                                                                                             .i;...
            Tracking                                                                                                                         Ul
             D     Enable version tracl<ing for this Analysis                                                                         158'   ....
                                                                                                                                             0
                                                                                                                                             Ul
                   Number of versions to retain, last:                                                                                       Cl's




                                                                                                           152'

                                                                                                           I       OK   II   Cancel
                                                                                                                                             d
                                                                                                                                             r.,;_
                                                                                                                                             00
                                                                                                                                             'N
                                                                                                                                             =
                                                                                                                                             \0
                                                                   Figure 45                                                                 O'I
                                                                                                                                             00
                                                                                                                                             -....l

                                                                                                                                             =
                                                                                                                                             N
                                                                                                                                                               ~
150'                                                                                                                                                           00
                                                                                                                                                               •
       ~                                                                                                                                                       ~
                                                                                                                                                               ~
                                                                                                                                                               ~
                              Available Systems                                                                 Included in Analysis                           ~

             \/ie 1NS:
             Filters:                                           ,V
                                                                     [t'.i.                                                                                    =
                                                                                                                                                               ~




                                                                                                                                                               2'
                                                                                                                                                               ?
                                                                                                                                                               N
                                                                     Designation
                                                                                      11y_qa01_win00
                                                                                                                                         □                     ~a--
                                                                                      ny_qa01_win01                                                            N

                                                                      ~ source        ny_qa01_win02
                                                                                                                                                               ....N
                                                                                                                                                               0


                                                                      □ ta get 0

                                                                                      n)l_qa0l_win03
                                                                              Add>
                                                                                                                                         □
                                                                                      ny_q,,O 1_,.,,inO~

                                                                          Search,,,   ll'f_qa01_win05                                    □----       /k L254   rJJ
                                                                                                                                                               =-
                                                                                                                                         -                     ('D
                                                                                                                                                               ('D
                                                                                      ny_qa0l_win06
                                                                                                                                          □                    """"
                                                                                                                                                               .i;...
       252                                                                                                                                                     a--
                                                                                      ny_qa01_win07
                                                                                                                                          □
                                                                                                                                                               ....
                                                                                                                                                               0

                                                                                                                                         -□
                                                                                      n,·_qa01_win08
                                                                                                                                                               Ul
                                                                                                                                                               a--
                                                                                                                                         -□
                                                                                      ny_qa01_win09


                                                                                                                                         -□
                                                                                      ny _qaOl._win lO
                                                                                      -·· --·"\·   ,.,:-~   .                            r -,

                                                                                                                                       I Remove All j
             ~ Exclude workload from Overall Compatibility map (applies only to non-target systems)                         250
                                                                                                                                                               d
                                                                                                                                ~ [             Cancel         r.,;_
                                                                                                                                                               00
                                                                                                                                                               'N
                                                                                                                                                               =
                                                                                                                                                               \0
                                                                                                                                                               O'I
                                                                     Figure 46                                                                                 00
                                                                                                                                                               -....l

                                                                                                                                                               =
                                                                                                                                                               N
U.S. Patent          Jun.26,2012   Sheet 47 of 56   US 8,209,687 B2




            Ill
                                                      I~'u"
                                                      . u
                                                        C:
                                                        ro

            O'.J'1




                                                      ~


                       a:>
                       lO
                       N




                     I

    0
    lO
    ..-
        I
U.S. Patent                   Jun.26,2012   Sheet 48 of 56   US 8,209,687 B2




            .,.,0
               Ill


            z
           ,_
               .,,
            u::
            B
            fl:
            ,Jl!'VI~
               C:

               ~
           ,_


               ...
               VI
               0
               t;
               "'
               u.
               U)
               u
               C:
               It)
               t'
               0
               0.



           --
               E


            "D

               "'0


                              I
            ::;:
               L
               0
            :::
           ~




               VI
            ~
               Ill
               UJ
            "5          4/
               cc       N

           -.,,        ~
                        !:!
               E
                       <
                       ..,0
               ~        Ill
                        (II
            ''"
            w           Q,


           -            >
                        I-
                       ,::,
                        IV
            ~
            .,          0

               C:
                       :i
                        ...
             ru         0
            t?
                       3:




    0
    LO
           I
    "'""
                                                                                               ~
                                                                                               00
                                                                                               •
260~                                                                                           ~
                                                                                               ~
                                                                                               ~
                                                                                               ~

                                                                                               =
                                                                                               ~

          0.1
          <
         ,Q      :::,
                                          VM Placement Validation
         , Q.1   c.,
                                                                                               2'
          r1'
          0
                 -
                 <                                  VM Rebalancing                             ?
                                                                                               N
          ""I
                 -
                 !I\

                 !I\
                                                Virtual to Virtual (V2V)
                                                        .Active
                                                                                              '"Cl's
                                                                                               N
                                                                                               ....N
                                                                                               0



                        • Analysis State: Unplaced Sources
                                                                                               rJJ
                        Number of Source systems requiring rebalancing:    l                   =-
                                                                                               ('D


                                                                                        262    .....
                                                                                               ('D


                        Number of affected Target systems:                 1                   .i;...
                                                                                               1,0
                        Number of unplaced Sources systems:                l                   ....
                                                                                               0
                                                                                              Ul
                        Number of unused Targets:                          0                  Cl's

       !!----"-------------------------------"'"'-'°''"'"~""""'"~~------
          one                                         Local intranet           100%.i


                                                                                              d
                                                                                              r.,;,
                                                                                              00
                                                                                              'N
                                                                                              =
                                                                                              _."-0
                                                                                              0--,

                                                    Figure 49                                 00
                                                                                              -....l

                                                                                              =
                                                                                              N
U.S. Patent   Jun.26,2012   Sheet 50 of 56   US 8,209,687 B2




                                                     0
                                                      I.()
                                                      ())
                                                      5-.
                                                      :::J
                                                      01
                                                     ·-
                                                     LL




    /
U.S. Patent   Jun.26,2012   Sheet 51 of 56   US 8,209,687 B2




                                                    ~
                                                    l()
                                                    ©
                                                    ~
                                                    :J
                                                    0)
                                                    LL
150"
                                                                                                                                                                 e
                                                                                                                                                                 •
                                                                                                                                                                 00
   ~
                                                                                                                                                                 •
                                                                                                                                                                 ~
                                                                                                                                                                 ~
       Name:                                                                                                                                                     ~
                                                                                                                                                                 ~
                                                                                      vi Felder:
       Status:
       Description:
                      I Draft                                          "-"-"""--""                     [1~:Lciao l_cluster
                                                                                                                                                                 =
                                                                                                                                                                 ~




                                                                                                                                                          154"
                                                                                                                                                                 ~
                                                                                                                                                                 =
                                                                                                                                                                 =
                                                                                                                                                                 N
                                                                                                                                                                 O'I
                                                                                                                                                                 ~



                                                                                                                                                                 N
                                                                                                                                                                 ....
                                                                                                                                                                 0
                                                                                                                                                                 N

        Dashboard
        Type:            [ VM Rebalancing
                         L,,.,,_,,_,.,"''"""~'"'-"'""~""-'"'"'"'-"""
                                                                                          Default Display:         Show Dashboard                         156"
                                                                                                                                                                 rJJ
                                                                                                               0   Show Analysis Map
                                                                                                                                                                 =-
                                                                                                                                                                 ('D


        Tr<1cki11g
                                                                                                                                                                 .....
                                                                                                                                                                 ('D

                                                                                                                                                                 Ul
         O     Enable version tracking for this Analysis                                                                                                  158"   N


               Number of versions to retain, last:
                                                                                                                                                                 ....
                                                                                                                                                                 0
                                                                                                                                                                 Ul
                                                                                                                                                                 O'I




                                                                                                                                   152"

                                                                                                                               I       OK   II   Cancel          d
                                                                                                                                                                 ~
                                                                                                                                                                 00
                                                                                                                                                                 'N
                                                                                                                                                                 =
                                                                                                                                                                 \0
                                                                                                                                                                 O'I
                                                                                     Figure 52                                                                   00
                                                                                                                                                                 -....l

                                                                                                                                                                 =
                                                                                                                                                                 N
U.S. Patent            Jun.26,2012   Sheet 53 of 56   US 8,209,687 B2




          .,
          VJ

          0
          z




                       co
                       l!)
                       N




               I.,"'
                C:
               ~-2
                u
               ·;:;
               U)




  0
  l!)
  .,..
      /
                                                                                                                   ~
                                                                                                                  00
260'                                                                                                              •

       ~                                                                                                          ~
                                                                                                                   ~
                                                                                                                   ~
                                                                                                                  ~

                                                                                                                  =~




                                                                                                                  2'
                                                                                                                  ?
                                                             VM Reba lancing                                       N
                                                                                                                  ~Cl's
                                                                 VM Rebalancing                                    N

           "ti   =
                 II)
                                                             Virtual to Virtual                                   ....N
                                                                                                                   0

                                                                      Draft


                         Analysis State: Rebalancing Required                                                     rJJ
                                                                                                                  =-
                                                                                                                  ('D

                                                                                                                  .....
                                                                                                                  ('D

                       Number of Source systems requiring rebalancing:    ,b                               262'   Ul
                                                                                                                  .i;...
                       Number of affected Target systems:                  J,
                                                                                                                  ....
                                                                                                                  0
                                                                                                                  Ul
                       Number of unplaced Sources systems:                 0
                                                                                                                  Cl's
                       Number of unused Ta;-gets:                          0


                                                                                  Local intranet   100%,

                                                                                                                  d
                                                                                                                  r.,;_
                                                                                                                  00
                                                                                                                  'N
                                                                                                                  =
                                                                                                                  \0
                                                                                                                  O'I
                                                                  Figure 54                                       00
                                                                                                                  -....l

                                                                                                                  =
                                                                                                                  N
U.S. Patent   Jun.26,2012   Sheet 55 of 56   US 8,209,687 B2




                                                     1[)
                                                     LO
                                                      il)
                                                      \..,.,.,.
                                                      ::}
                                                     . .r.»
                                                         -
                                                     LL
U.S. Patent    Jun.26,2012   Sheet 56 of 56      US 8,209,687 B2




                                         .....
                                         <l}
                                          C
                                          ~
                                         _1;
                                          ttl
                                         V
                                          0
                                        ....I




       ~
       co
           /
       N
                                                       US 8,209,687 B2
                                1                                                                         2
     METHOD AND SYSTEM FOR EVALUATING                                     gies include VMware®, Microsoft Virtual Server®, IBM
        VIRTUALIZED ENVIRONMENTS                                          LPAR®, Solaris Containers®, Zones®, etc.
                                                                             The consolidation strategies to be employed, for virtual-
   This application claims priority from U.S. Application No.             ization or otherwise, and the systems and applications to be
60/969,344 filed on Aug. 31, 2007, the contents of which are         5    consolidated, are to be considered taking into account the
incorporated herein by reference.                                         specific environment. Consolidation strategies should be cho-
                                                                          sen carefully to achieve the desired cost savings while main-
                    TECHNICAL FIELD                                       taining or enhancing the functionality and reliability of the
                                                                          consolidated systems. Moreover, multiple strategies may
   The present invention relates generally to information            10   often be required to achieve the full benefits of a consolida-
technology infrastructures and has particular utility in design-          tion initiative.
ing and evaluating visualized environments.                                  Complex systems configurations, diverse business require-
                                                                          ments, dynamic workloads and the heterogeneous nature of
                       BACKGROUND                                         distributed systems can cause incompatibilities between sys-
                                                                     15   terns. These incompatibilities limit the combinations of sys-
   As organizations have become more reliant on computers                 tems that can be consolidated successfully. In enterprise com-
for performing day to day activities, so to has the reliance on           puting environments, the virtually infinite number of possible
networks and information technology (IT) infrastructures                  consolidation permutations which include suboptimal and
increased. It is well known that large organizations having               incompatibility system combinations make choosing appro-
offices and other facilities in different geographical locations     20   priate consolidation solutions difficult, error-prone and time
utilize centralized computing systems connected locally over              consuming.
local area networks (LAN) and across the geographical areas                  It is therefore an object of the following to address the
through wide-area networks (WAN).                                         above concerns.
   As these organizations grow, the amount of data to be
processed and handled by the centralized computing centers           25                             SUMMARY
also grows. As a result, the IT infrastructures used by many
organizations have moved away from reliance on centralized                   In one aspect, there is provided a method for designing a
computing power and towards more robust and efficient dis-                virtualized environment based on an existing physical envi-
tributed systems.                                                         ronment comprising a plurality of systems, the method com-
   While the benefits of a distributed approach are numerous         30   prising: obtaining a data set for each of the plurality of sys-
and well understood, there has arisen significant practical               tems, each data set comprising information pertaining to
challenges in managing such systems for optimizing effi-                  parameters associated with a corresponding system; perform-
ciency and to avoid redundancies and/or under-utilized hard-              ing a first compatibility analysis on the systems to determine
ware. In particular, one challenge occurs due to the sprawl               candidate virtual guests; performing a second compatibility
that can occur over time as applications and servers prolifer-       35   analysis on the systems to determine candidate virtual hosts;
ate. Decentralized control and decision making around                     and performing a third compatibility analysis using the can-
capacity, the provisioning of new applications and hardware,              didate virtual hosts, the candidate virtual guests and one or
and the perception that the cost of adding server hardware is             more rule sets pertaining to technical, business and workload
generally inexpensive, have created environments with far                 constraints to generate a virtual environment design for vir-
more processing capacity than is required by the organiza-           40   tualizing the plurality of systems.
tion.                                                                        In another aspect, there is provided a method for managing
   When cost is considered on a server-by-server basis, the               a virtualized environment, the method comprising: generat-
additional cost of having underutilized servers is often not              ing a virtual environment design for a plurality of existing
deemed to be troubling. However, when multiple servers in a               physical systems using technical, business and workload con-
large computing environment are underutilized, having too            45   straints; facilitating the deployment of the virtualized envi-
many servers can become a burden. Moreover, the additional                ronment according to the design; and on an ongoing basis:
hardware requires separate maintenance considerations;                    obtaining data pertaining to systems being used in the virtu-
separate upgrades and requires the incidental attention that              alized environment, validating placement of the systems in
should instead be optimized to be more cost effective for the             the virtualized environment, if necessary rebalancing the sys-
organization. Heat production and power consumption can              50   terns, and refining the virtualized environment.
also be a concern. Even considering only the cost of having                  In yet another aspect, there is provided a method for per-
redundant licenses, removing even a modest number of serv-                forming a virtual to virtual (V2V) transformation for a plu-
ers from a large computing environment can save a significant             rality of existing virtual servers, the method comprising: ana-
amount of cost on a yearly basis.                                         lyzing the existing virtual servers based on technical,
   As a result, organizations have become increasingly con-          55   business and workload constraints; based on the analyzing,
cerned with such redundancies and how they can best achieve               determining which of the existing virtual servers are most
consolidation of capacity to reduce operating costs. The cost-            suitable for conversion from one virtualized platform to
savings objective can be evaluated on the basis of consolida-             another virtualized platform; and providing a mapping from
tion strategies such as, but not limited to: virtualization strat-        the one platform to the another platform to facilitate the
egies, operating system (OS) level stacking strategies,              60   transformation.
database consolidation strategies, application stacking strat-               In yet another embodiment, there is provided a method for
egies, physical consolidation strategies, and storage consoli-            determining a set of virtualization hosts for a virtualized
dation strategies.                                                        environment based on an existing physical environment com-
   Virtualization involves virtualizing a physical system as a            prising a plurality of systems, the method comprising: obtain-
separate guest OS instance on a host machine. This enables           65   ing a data set for each of the plurality of systems, each data set
multiple virtualized systems to run on a single physical                  comprising information pertaining to parameters associated
machine, e.g. a server. Examples ofvirtualization technolo-               with a corresponding system; performing a first compatibility
                                                        US 8,209,687 B2
                                3                                                                        4
analysis of the plurality of systems using the data sets and a                FIG. 7 is a high level process flow diagram for a 1-to-l
first rule set pertaining to virtualization specific constraints to        compatibility analysis.
determine an intermediate set of virtualization host candi-                   FIG. 8 is a process flow diagram for the 1-to-l compatibil-
dates; and performing a second compatibility analysis of the               ity analysis.
intermediate set of candidates using a second rule set pertain-       5       FIG. 9 is a flow diagram illustrating operation of the rule
ing to migration specific constraints to determine the set of              engine analysis.
virtualization hosts.                                                         FIG. 10 is a flow diagram of the 1-to-l rule-based compat-
   In some embodiments, the method for determining the set                 ibility analysis.
of virtualized hosts comprises incorporating one or more                      FIG. 11 is a flow diagram illustrating the evaluation of a
hypothetical hosts into the set ofvirtualizationhosts based on        10
                                                                           rule set.
workload requirements for the virtualized environment.                        FIG. 12 is a flow diagram of workload data extraction
   In yet another aspect, there is provided a method for evalu-
                                                                           process.
ating virtualization candidates to determine if additional sys-
                                                                              FIG. 13 is a flow diagram of the 1-to-l workload compat-
tems are required to implement a desired virtualized environ-
                                                                           ibility analysis.
ment, the method comprising: obtaining a set of virtualization        15
guest candidates and determining aggregate workload                           FIG. 14 is a screen shot of a date settings tab accessed
requirements based on workload data pertaining to the guest                through a workload settings page.
candidates; obtaining a set of virtualization host candidates                 FIG. 15 is screen shot of an advanced workload settings
and determining aggregate workload capacity based on con-                  page accessed through the 7 workload settings page shown in
figuration data pertaining to the host candidates; comparing          20   FIG. 14.
the workload requirements against the workload capacity to                    FIG.16 is a screen shot ofa limits tab accessed through the
determine if sufficient capacity exists to satisfy the workload            workload settings page.
requirements; and if there is insufficient capacity, adding                   FIG. 17 is a screen shot of a parameters tab accessed
hypothetical server models to the host candidates to meet the              through the workload settings page.
workload requirements.                                                25      FIG. 18 is a high level process flow diagram of the multi-
   In yet another aspect, there is provided a method for vali-             dimensional compatibility 12 analysis.
dating an existing virtualized environment comprising a plu-                  FIG. 19 is a flow diagram showing the multi-dimensional
rality of virtual machines placed on one or more virtual hosts,            analysis.
the method comprising: obtaining a data set for each of the                   FIG. 20 is a flow diagram showing use of a rule set in an
plurality of virtual machines, each data set comprising infor-        30   N-to-1 compatibility analysis.
mation pertaining to technical, business and workload con-                    FIG. 21 is a flow diagram showing use of a rule set in an
straints associated with a corresponding virtual machine;                  N-by-N compatibility analysis.
evaluating the placement of the virtual machines in the virtu-                FIG. 22 is a process flow diagram of the multi-dimensional
alized environment using the data sets; and identifying the                workload compatibility analysis.
existence of virtual machines with suboptimal placements to           35      FIG. 23 is a process flow diagram of the consolidation
enable replacement of the virtual machines.                                analysis.
   In yet another aspect, there is provided a method for per-                 FIG. 24 is a process flow diagram of an auto fit algorithm
forming a power utilization analysis for a server, the method              used by the consolidation analysis.
comprising: determining server load; determining power                        FIG. 25 is process flow diagram showing further detail of
consumption for the server at idle and maximum loads; and             40   the transformational P2V analysis process shown in FIG. 2.
estimating power utilization by combining the idle power                      FIG. 26 is a process flow diagram of an example imple-
consumption with a measurement based on a relationship                     mentation of the diagram shown in FIG. 25 using the analysis
between the maximum and idle power consumption.                            program illustrated in FIGS. 3 to 24.
   In some embodiments, the method for performing a power                     FIG. 27 is a process flow diagram of an example aggregate
utilization analysis comprises estimating the power utiliza-          45   workload sizing estimate process for evaluating resource
tion according to the following relationship: Estimated                    capacity requirements.
Power=Idle Power+Server Load*(Maximum Power-Idle                              FIG. 28 is a screen shot showing the main tab of an analysis
Power).                                                                    editor program.
                                                                              FIG. 29 is a screen shot showing the workload tab of the
       BRIEF DESCRIPTION OF THE DRAWINGS                              50   analysis editor program.
                                                                              FIG. 30 is a compatibility map showing the result of a
   An embodiment of the invention will now be described by                 virtualization rule set applied against a set of physical sys-
way of example only with reference to the appended drawings                tems.
wherein:                                                                      FIG. 31 shows a net effect cube illustrating an NxNxM
   FIG. 1 is a block diagram of a transformational physical to        55   map for affinity and optimization analysis.
virtual (P2V) analytics system.                                               FIG. 32 is a target system compatibility map showing
   FIG. 2 is a flow diagram of a transformational P2V analysis             which systems in a current physical environment are candi-
process using the system shown in FIG. 1.                                  dates for being a virtualization host.
   FIG. 3(a) is a block diagram of the analysis program                       FIG. 33 is a screen shot showing an aggregate utilization
depicted in FIG. 1.                                                   60   report showing normalized utilization of an environment.
   FIG. 3(b) is a block diagram illustrating a sample consoli-                FIG. 34 is a live migration compatibility map showing the
dation solution comprised of multiple transfers.                           sets of systems that are compatible from a live migration
   FIG. 4 is an example of a compatibility analysis map.                   perspective.
   FIG. 5 is a process flow diagram of the compatibility and                  FIG. 35 is a screen shot showing a transfer auto-fit tab of
consolidation analyses.                                               65   the analysis editor of the analysis program.
   FIG. 6 is a process flow diagram illustrating the loading of               FIG. 36 is a screen shot showing a dashboard summarizing
system data for analysis.                                                  the analysis results viewed through the analysis program.
                                                        US 8,209,687 B2
                                5                                                                         6
   FIG. 37 is a screen shot of the proposed transfers from the             compatibilities in a computing environment 12 can be utilized
analysis results viewed through the analysis-program.                      along with specific virtualization rule sets and user interfaces
   FIG. 38 is a screen shot of a transfer map from the analysis            (Uis) to address the considerations of a virtualization infra-
results viewed through the analysis program.                               structure.
   FIG. 39 is a map showing a cluster-based view of virtual           5    Virtualization Analysis and Optimization Overview
machines in a virtualized environment.                                        Turning now to FIG. 1, transformational physical-to-vir-
   FIG. 40 is a screen shot of an affinity rule programming                tual (P2V) analytics system 9 can be implemented as noted
interface showing anti-affinity rules derived from the analysis            above, by utilizing the principles and features provided by an
results.                                                                   analysis program 10 and incorporating virtualization rule sets
   FIG. 41 is another screen shot of the affinity rule program-       10   11 and a virtualization user interface 13, to transform an
ming interface that supports the synchronization of affinity               existing physical environment 12 comprising one or more
and anti-affinity rules with a third-party virtualization man-             systems 16 into a virtualized environment 21. As can also be
agement framework.                                                         seen in FIG. 1, the system 9 can be used on an ongoing basis
   FIG. 42 is a process flow diagram showing further detail of             once the virtualized environment 21 has been deployed to
the ongoing management stage shown in FIG. 1.                         15   track the environment 21 as well as enable further analysis
   FIG. 43 is a process flow diagram showing further detail of             and optimization as servers and constraints change over time.
the VM placement validation step shown in FIG. 42.                         It will be appreciated that although the examples provided
   FIG. 44 is a process flow diagram showing further detail of             herein are directed to P2V analyses, the principles and pro-
the VM rebalancing step shown in FIG. 42.                                  cesses are equally applicable to transformational virtual-to-
   FIG. 45 is a screen shot of a main tab as viewed in the            20   virtual (V2V) analysis, e.g. VMware® to Hyper-V® and vice
analysis editor program when used for a placement validation               versa.
process.                                                                   Transformational P2V Analysis and Ongoing Management
   FIG. 46 is a screen shot of a systems tab as viewed in the              Overview
analysis editor program when used for a placement validation                  FIG. 2 provides a high-level process flow diagram 99 illus-
process.                                                              25   trating various stages performed by the transformational P2V
   FIG. 47 is a screen shot of a rule sets tab as viewed in the            analysis system 9. As will be explained in greater detail
analysis editor program when used for a placement validation               below, in order to intelligently analyze the physical environ-
process.                                                                   ment 12 for virtualization, one or more data sets 18 are
   FIG. 48 is a screen shot of the workload tab as viewed in the           obtained, which pertain to information associated with
analysis editor program when used for a placement validation          30   parameters of the physical systems 16. These data sets 18 are
process.                                                                   used to perform a physical environment analysis 100 and a
   FIG. 49 is a screen shot of a placement validation summary              current asset assessment 102. The physical environment
screen.                                                                    analysis 100 analyzes existing physical systems 16 in the
   FIG. 50 is screen shot of a transfer summary produced                   current physical environment 12 to be virtualized to evaluate
during a placement validation process.                                35   various technical, business and workload constraints and
   FIG. 51 is a screen shot of a placement validation compat-              affinity considerations of the virtualization candidates. In this
ibility map.                                                               way, the suitability of each system 16 to be virtualized can be
   FIG. 52 is a screen shot of the main tab as viewed in the               determined to identify suitable source systems forvirtualiza-
analysis editor program when used for a rebalancing process.               tion to facilitate the design of the virtual environment 21. The
   FIG. 53 is a screen shot of the rule sets tab as viewed in the     40   current asset assessment 102 evaluates the viability of repur-
analysis editor program when used for the rebalancing pro-                 posing existing physical systems 16 as virtualization hosts. A
cess.                                                                      virtualization host refers to a target system that runs hypervi-
   FIG. 54 is a screen shot of the placement validation sum-               sor software and is capable of hosting virtual machines. This
mary screen for the rebalancing process.                                   allows for an assessment of the equipment that is currently
   FIG. 55 is a screen shot of the placement validation com-          45   available to minimize the amount of new equipment required
patibility map for the rebalancing process.                                for virtualization.
   FIG. 56 is screen shot of the transfer summary produced                    The outcome of the current asset assessment 102 can be
during the rebalancing process.                                            used to perform a virtualization host system definition 104,
                                                                           which can incorporate an analysis of hypothetical systems
    DETAILED DESCRIPTION OF THE DRAWINGS                              50   used to model target systems that do not currently exist in the
                                                                           physical environment 12. This allows users to evaluate a wide
   It has been recognized that virtualization often involves               range of scenarios. The virtualization host system definition
more than considering sizing, for example, it is beneficial to             104 can also incorporate live migration compatibilities
understand all the constraints that govern and impact a target             amongst a target solution (set of target systems based on
environment and ensure that these constraints are taken into          55   current asset assessment 102 and hypothetical systems). In
account when plamiing and managing a virtual environment.                  this way, a target solution can be defined to facilitate the
This has been found to be particularly true of virtualization              design of the virtual environment 21, i.e. in conjunction with
infrastructures such as VMware Infrastructure®, where                      the outcome of the physical environment analysis 100.
sophisticated features such as VMotion, distributed resource                  The set of source systems and the set of target systems are
scheduling (DRS) and HA require careful plamiing and dili-            60   then used to perform a virtual environment optimization 106,
gent administration of virtual environments. It has been found             which determines the optimal layout of the source systems
that to fully realize the capabilities of the virtualization infra-        onto the target systems based on technical, business and
structure, the virtualization scheme being used should be                  workload constraints according to a multi-dimensional com-
combined with accurate intelligence and focused analytics in               patibility and consolidation analysis using the analysis pro-
order to safely and effectively transform existing systems into       65   gram 10. It can be seen in FIG. 2 that virtualization rule sets
a new virtual paradigm. In order to provide such intelligence              11 are used during stages 100-106 in various ways as will be
and focused analytics, an analysis program for determining                 explained below. The virtualization UI 13 can also be used
                                                      US 8,209,687 B2
                               7                                                                        8
during these stages to permit a user to interact with the analy-        systems, hypothetical systems do not currently exist in the
sis program 10 and ultimately generate a virtual environment            computing environment 12. Hypothetical systems can be
design 110. It will be appreciated that the process flow shown          defined and included in the analysis to evaluate various types
in FIG. 2 is for illustrative purposes only and may proceed             of"what if' consolidation scenarios. Hypothetical targets can
differently in different scenarios. For example, based on out-     5    be used to simulate a case where the proposed consolidation
comes of the physical environment analysis 100 and virtual-             target systems do not exist in the environment 12, e.g. for
ization host system definition 104, various analyses may be             adding a system 16. Similarly, hypothetical source systems
conducted iteratively to narrow in on progressively more                can be used to simulate the case where a new application is to
optimal solutions to accommodate both existing constraints              be introduced into the environment 12 and "forward consoli-
and changing environments (both physical and virtual). The         10   dated" onto existing target systems 16. Hypothetical systems
virtual environment design 110 can then be used to create a             can be created through data imports, cloning from actual
virtualization solution 112 that, when implemented, can be              systems models, and manual specification by users, etc. The
tracked, analyzed and refined over time by conducting ongo-             system model can be minimal (sparse) or include as much
ing management 15.                                                      data as an actual system model. These system models may
   As discussed above, the transformational P2V analysis 9         15   also be further modified to address the analysis requirements.
advantageously utilizes the components and principles of the               The compatibility analysis can also be generalized to
analysis program 10. As such, to assist in understanding the            evaluate entities beyond physical, virtual or hypothetical sys-
transformational P2V analytics 9, an overview of an example             tems. For example, entities can be components that comprise
of the analysis program 10 will be provided. It may be noted            systems such as applications and database instances. By anal-
that additional detail pertaining to the analysis program is       20   ysing the compatibility of database instances and database
described in U.S. patent application Ser. No. 11/738,936 filed          servers with database stacking rule sets, database consolida-
onApr. 23, 2007 and published under U.S. 2007 /0250829, the             tion can also be assessed. Similarly, application consolidation
contents of which are incorporated herein by reference.                 can be evaluated by analyzing application servers and
Analysis Program Overview                                               instances with application stacking rules. The entity could
   A block diagram of an analysis program 10 for determining       25   also be a logical application system and technical data can
compatibilities in computing environment 12 is provided in              pertain to functional aspects and specifications of the entity. It
FIG. 3(a). The analysis program 10, accessed through a com-             will therefore be appreciated that a "system" or "computer
puter station 14, gathers data 18 pertaining to a collection of         system" hereinafter referred, can encompass any entity which
systems to be consolidated 16. The analysis program 10 uses             is capable of being analysed for any type of compatibility and
the gathered data 18 to evaluate the compatibility of the          30   should not be considered limited to existing or hypothetical
computer systems 28 and provide a roadmap 20 specifying                 physical or virtual systems etc.
how the original set of systems can be consolidated to a                   Consolidation as described above can be considered to
smaller number of systems 22.                                           include one or more "transfers". The actual transfer describes
   A distinct data set is obtained for each system 16 to con-           the movement of a single source entity onto a target, wherein
tribute to the combined system data 18 shown in FIG. 3(a).         35   the specification identifies the source, target and transfer type.
Each data set comprises one or more parameters that relate              The transfer type (or consolidation strategy) describes how a
preferably to technical 24, business 26 and workload 28 char-           source entity is transferred onto a target, e.g. virtualization,
acteristics or features of the respective system 16. The param-         OS stacking etc. A transfer set 23 (see FIG. 3(b)) can be
eters can be evaluated by scrutinizing program definitions,             considered one or more transfers that involve a common
properties, objects, instances and any other representation or     40   target, wherein the set specifies one or more source entities,
manifestation of a component, feature or characteristic of the          the target and a transfer type. A consolidation solution (or
system 16. In general, a parameter is anything related to the           roadmap) is one or more transfer sets 23 based on a common
system 16 that can be evaluated, quantified, measured, com-             pool of source and target entities.As can be seen in FIG. 3(a),
pared etc. Examples of technical parameters relevant of the             the consolidation roadmap can be included in the analysis
consolidation analysis include the operating system, OS ver-       45   results 20. Each source or target entity is referenced at most
sion, patches, application settings, hardware devices, etc.             one time by the transfer sets that comprise the solution. FIG.
Examples of business parameters of systems relevant to the              3(b) shows how an example pool 24 of 5 systems (Sl, S2, S3,
consolidation analysis include the physical location, organi-           S4 and SS) can be consolidated through 2 transfer sets 23:
zation department, data segregation requirements, owner, ser-           stack Sl and S2 onto S3, and stack S4 onto SS. The transfer
vice level agreements, maintenance windows, hardware lease         50   sets 23 include 3 transfers, and each system 16 is referenced
agreements, software licensing agreements, etc. Examples of             by the transfer sets 23 only once. In the result, a consolidated
workload parameters relevant to consolidation analysis                  pool 26 of2 systems is achieved. It will be appreciated that the
include various resource utilization and capacity metrics               principles described herein support many transformation
related to the system processor, memory, disk storage, disk             strategies and consolidation is only one example.
I/0 throughput and network bandwidth utilization.                  55      The following discusses compatibilities between systems
   The system data parameters associated with a system 16               16 based on the parameters to determine if efficiencies can be
comprise the system model used in the analyses. In the fol-             realized by consolidating either entire systems 16 or aspects
lowing examples, a source system refers to a system from                or components thereof. The analyses employ differential rule
which applications and/or data are to be moved, and a target            sets 28 to evaluate and quantify the compatibility of systems
server or system is a system to which such applications and/or     60   16 with respect to technical configuration and business
data are to be moved. For example, an underutilized environ-            related factors comprised in the gathered system data 18.
ment having two systems 16 can be consolidated to a target              Similarly, workload compatibility of a set of systems 16 is
system (one of the systems) by moving applications and/or               assessed using workload stacking and scoring algorithms 30.
data from the source system (the other of the systems) to the           The results of configuration (technical), business and work-
target system.                                                     65   load compatibility analyses are combined to produce an over-
   The computer systems 16 may be physical systems, virtual             all compatibility score for a set of systems 16. In addition to
systems or hypothetical models. In contrast to actual physical          compatibility scores, the analysis provides details that
                                                      US 8,209,687 B2
                               9                                                                      10
account for the actual scores. The scores can be presented in           the multi-dimensional compatibility analysis described
color coded maps 32 that illustrate patterns of the compatibil-         above to evaluate the compatibility of postulated transfer sets.
ity amongst the analyzed systems as shown generally in FIG.                The analysis program 10 performs consolidation analyses
4.                                                                      for virtualization and stacking strategies as will be explained
   The compatibility analysis map 32 provides an organized         5    in greater detail below, however, it will be appreciated that
graphical mapping of system compatibility for each source/              other consolidation strategies may be performed according to
target system pair on the basis of configuration data. The map          similar principles.
3 2 shown in FIG. 4 is structured having each system 16 in the             Referring now to FIG. 5, a process flow diagram illustrates
environment 12 listed both down the leftmost colunm and                 the data flow for performing the compatibility and consoli-
                                                                   10   dation analyses discussed above. The flow diagram outlines
along the uppermost row. Each row represents a consolidation
                                                                        four processes: a data load and extraction process (A), a
source system, and each colunm represents the possible con-
                                                                        1-to-l compatibility analysis process (B), a multi-dimen-
solidation target. Each cell 92 contains the score 36 corre-
                                                                        sional compatibility analysis process (C), and a consolidation
sponding to the case where the row system is consolidated               analysis process (D).
onto the column (target) system 16.                                15      In process A, the system data 18 collected via audits or
   The output shown in FIG. 4 arranges the systems 16 in the            imports as discussed above is prepared for use by the analy-
map 32 such that a 100% compatibility exists along the diago-           ses. The compatibility and consolidation analyses processes
nal where each system 16 is naturally 100% compatible with              B, C and D can be performed independently. The analyses
itself. The map 32 is preferably displayed such that each cell          share a common analysis input specification and get system
92 includes a numerical score 36 and a shade of a certain          20   data 18 from the data repository 54 and caches 56 and 58. The
colour 34. As noted above, the higher the score (from zero (0)          multi-dimensional compatibility and consolidation analyses
to one hundred (100)), the higher the compatibility. The                take additional inputs in the form of a consolidation solution
scores are pre-classified into predefined ranges that indicate          and auto fit input parameters 84 and 86 respectively.
the level of compatibility between two systems 16. Each                    The 1-to-l compatibility analysis process B evaluates the
range maps to a corresponding colour or shade for display in       25   compatibility of each system pair on a 1-to-l basis. In con-
the map 32. For example, the following ranges and colour                trast, the multi-dimensional analysis process C evaluates the
codes can be used: score= 100, 100% compatible, dark green;             compatibility of each transfer set 23 in the consolidation
score=75-99, highly compatible, green; score=50-74, some-               solution that was specified as part of its input.
what compatible, yellow; score=25-49, low compatibility,                   The consolidation analysis process D searches for the best
orange; and score=0-24, incompatible, red.                         30   consolidation solution that fulfills the constraints defined by
   The above ranges are only one example. Preferably, the               the auto fit input 86. The consolidation analysis employs the
ranges can be adjusted to reflect more conservative and less            multi-dimensional compatibility analysis C to assess poten-
conservative views on the compatibility results. The ranges             tial transfer set candidates.
can be adjusted using a graphical tool similar to a contrast               A process flow diagram for the data load and extraction
slider used in graphics programs. Adjustment of the slider         35   process A is illustrated in FIG. 6. System data including
would correspondingly adjust the ranges and in tum the                  technical configuration, business related and workload col-
colours. This allows the results to be tailored to a specific           lected through audits, data import and user input are prepared
situation. It is therefore seen that the graphical output of the        for use by the analyses processes B, C and D.
map 32 provides an intuitive mapping between the source/                   When system data 18 and attributes are loaded into the
target pairs in the environment 12 to assist in visualizing        40   analysis program 10, they are stored in the audit data reposi-
where compatibilities exist and do not exist. Detailed differ-          tory 54 and system attribute table 55, respectively. As well,
ences and other information can be viewed by selecting a                system data 18 referenced by rule set items 28 (see FIG. 9),
relevant cell 92, which accesses information such as differ-            workload types 30 and benchmarks are extracted and loaded
ences tables showing the important differences between the              into their respective caches 56, 58. Alias specifications 60
two systems, the rules and weights that were applied and may       45   describe how data can be extracted and if necessary, normal-
even provide a remediation cost.                                        ized from a variety of data sources.
   A collection of systems 16 to be consolidated can be ana-               The data repository 54 and caches 56 and 58 thus store
lyzed in one of three modes: 1-to-l compatibility, multi-               audited data 18, system attributes, the latest rule set data,
dimensional compatibility and consolidation analyses. These             historical workload data and system workload benchmarks.
analyses share many common aspects but can be performed            50      A high level flow diagram of the 1-to-l compatibility
independently.                                                          analysis is shown in FIG. 7. The 1-to-l compatibility analysis
   The 1-to-l compatibility analysis evaluates the compatibil-          can take into account analysis input, including input regard-
ity of every possible source-target pair combination in the             ing the systems 16 to be analyzed, rule set related parameters,
collection of systems 16 on a 1-to-l basis. This analysis is            workload related parameters, workload benchmarks and
useful in assessing single transfer consolidation candidates.      55   importance factors 88 used to compute overall scores.
In practice, it may be prudent to consolidate systems 16                   The compatibility analysis evaluates the compatibility of
incrementally and assess the impact of each transfer before             every specified system as source-target pairs on a 1-to-l basis.
proceeding with additional transfers. The multi-dimensional             This analysis produces a compatibility score for each system
compatibility analysis evaluates the compatibility of transfer          pair so that analyzing a collection often (10) systems 16
sets that can involve multiple sources being transferred to a      60   produces l0xl0 scores. The compatibility analysis is based
common target. The analysis produces a compatibility score              on the specified rule sets and workload types. An analysis
for each specified transfer set 23 by evaluating the compat-            may be based upon zero or more rule sets and zero or more
ibility of the systems 16 that comprise the transfer set 23. The        workload types, such that at least one rule set or workload
consolidation analysis searches for a consolidation solution            type is selected.
that minimizes the number of remaining source and target           65      The selection of rule sets 28 and workload types 30 for an
entities after the proposed transfers are applied, while meet-          analysis depends on the systems 28 and the consolidation
ing requisite compatibility constraints. This analysis employs          strategy to analyze. For example, to assess the consolidation
                                                       US 8,209,687 B2
                               11                                                                       12
of a set of UNIX™ systems 16, an analysis may employ the                     Rule sets 28 are groupings of rules that represent higher-
UNIX™ application stacking, location, maintenance window                  level considerations such as business objectives or adminis-
and ownership rule sets 28, and CPU, memory, disk space,                  trative concerns that are taken into account when reporting on
disk I/O and network I/O workload types 30.                               or analysing the systems 16. In FIG. 9, six rules 43, A, BC, D,
   A process flow diagram of the l-to-1 compatibility analysis       5    E and Fare grouped into three rule sets 28, Rule Set 1, 2 and
is shown in FIG. 8. The analysis generally comprises four                 3. It will be appreciated that there may be any number of rules
stages. In the first stage, data referenced by the selected rule          in any numberof rule sets 28 and those shown in FIG. 9 are for
sets 28 and workload types 3 0 for the specified date range are           illustrative purposes only.
retrieved from the data repository 54 and caches 56, 58 for                  Rules evaluate data parameters according to rule defini-
                                                                     10   tions to determine incompatibilities due to differences (or
each system 16 to be analyzed. This analysis data is saved as
                                                                          contentious similarities) between the baseline and target sys-
a snapshot and can be used for subsequent analyses. In the
                                                                          tems. The rule definitions include penalty weights that indi-
second stage, technical and business related compatibility
                                                                          cate the importance of the incompatibility as they relate to the
may be analyzed the using the specified rule sets 28 and                  operation of the systems 16. The penalty weights are applied
weights. Next, workload compatibility is evaluated based the         15   during an evaluation if the incompatibility is detected. The
specified workload types 30 and input parameters. Finally,                evaluation may include the computation of a score or genera-
the overall compatibility scores are computed for each pair of            tion of other information indicative of nature of the incom-
systems 16. Upon completion of the compatibility analysis,                patibilities between the baseline and target systems.
the results 20 are provided to the user. The results 20 include              Rules comprised by a rule set 28 may reference common
rule item and workload data snapshots, l-to-1 compatibility          20   parameters but perform different tests to identify different
score maps for each rule set 28 and workload type 30 as well              forms of incompatibilities that may have different levels of
as an overall score map. Analysis details for each map may                importance. For example a version four operating system
also be provided.                                                         versus a version three operating system may be considered
   As noted above, the differential rule sets 28 are used to              less costly to remedy and thus less detrimental than a version
evaluate the compatibility of systems as they relate to tech-        25   five operating system compared to a version one operating
nical and business related constraints. The rule set 28 defines           system. As can be seen, even though the operating systems are
which settings are important for determining compatibility.               different in both cases, the nature of the difference can also be
The rule set 28 typically defines a set of rules which can be             considered and different weights and/or remedies applied
revised as necessary based on the specific environment 12.                accordingly.
The rule set 28 is thus preferably compiled according to the         30      Rules can also test for similarities that indicate contentions
systems 16 being analysed and prior knowledge of what                     which can result in incompatibilities between systems. For
makes a system 16 compatible with another system 16 for a                 example, rules can check for name conflicts with respect to
particular purpose. As will be discussed below, the rule sets             system names, database instance names, user names, etc.
28 are a form of metadata 62.                                                The flow of data for applying exemplary rule sets 28 is
   Further detail regarding the differential rules and differen-     35   shown in FIG. 9. In this example, the system data gathered
tial rule sets 28 is now described making reference to FIG. 9.            from a pair of systems 16 are evaluated using three rule sets.
Additional detail regarding the differential rules and rule sets          A rule engine or similar device or program evaluates the data
28 is also described in co-pending U.S. patent application Ser.           parameters of the systems 16 by applying rule sets 1, 2 and 3
No. 11/535,308 filed on Sep. 26, 2006, and entitled "Method               which comprise of the exemplary rules A, B, C, D, E and F.
for Evaluating Computer Systems", the contents of which are          40   The evaluation of the rules results in compatibility scores and
incorporated herein by reference.                                         zero or more matched rule items for each rule set 28. These
   With respect to the following description of the rule sets 28          results can be used for subsequent analyses, such as combin-
and the general application of the rule sets 28 for detecting             ing with workload compatibility results to obtain overall
system incompatibilities by evaluating differences between                compatibility scores.
data parameters of systems 16, the following alternative             45      The system consolidation analysis computes the compat-
nomenclature may be used. A target system refers to a system              ibility of a set of systems 16 based not only on technical and
being evaluated, and a baseline system is a system to which               workload constraints as exemplified above, but also business
the target system is being compared. The baseline and target              constraints. The business constraints can be expressed in rule
systems may be the same system 16 at different instances in               sets 28, similar to the technical constraints discussed above.
time (baseline=prior, target=now) or may be different sys-           50      It may be appreciated that basic and advanced rule sets 28
terns 16 being compared to each other. As such, a single                  can be created. Where basic and advanced rule sets 28 are
system 16 can be evaluated against itself to indicate changes             available for the same analysis program 10, there are a num-
with respect to a datum as well as how it compares to its peers.          ber of options for providing compatibility. The rule set speci-
It will be appreciated that the terms "source system" and                 fication can be extended to include a property indicating the
"baseline system" are herein generally synonymous,                   55   minimum required rule engine version that is compatible with
whereby a source system is a type of baseline system.                     the rule set. In addition, the basic rule sets can be automati-
   FIG. 3(a) illustrates the relationships between system data            cally migrated to the advanced rule set format since the
18 and the analysis program 10. Data 18 is obtained from the              advanced specification provides a super set of functionality
source and target computer systems 16 and is used to analyze              relative to the basic rule set specification. It will be appreci-
the compatibility between the systems 16. In this example, the       60   ated that as new rules and rule formats are added, compatibil-
parameters are evaluated to determine system compatibilities              ity can be achieved in other ways so long as legacy issues are
for a consolidation strategy. A distinct data set 18 is preferably        considered where older rule versions are important to the
obtained for each system 16 (or instance in time for the same             analysis.
system 16 as required). Rule sets 28 are computer readable                   An exemplary process flow for a rule-based compatibility
and storable so that they may be accessed by the program 10          65   analysis is shown in greater detail in FIGS. 10 and 11. When
and modified if necessary, for use in evaluating the computer             analyzing system compatibility, the list of target and source
systems 16.                                                               systems 16 are the same. The compatibility is evaluated in two
                                                       US 8,209,687 B2
                               13                                                                       14
directions, e.g. for a Server A and a Server B, migrating A to               System workload constraints must be assessed when con-
B is considered as well as migrating B to A.                              sidering consolidation to avoid performance bottlenecks.
   Turning first to FIG. 10, for each rule set R (R=l to M                Workload types representing particularly important system
where Mis the number of rule sets) and for each target system             resources include % CPU utilization, memory usage, disk
T (T=l to N where N is the number of systems), the rule              5    space used, disk I/O throughput and network I/O throughput.
engine 90 first looks at each source system S (S=l to N). If the          The types of workload analyzed can be extended to support
source=target then the configuration compatibility score for              additional performance metrics. Workload values can be rep-
that source is set to 100, no further analysis is required and the        resented as percentages (e.g. % CPU used) or absolute values
next pair is analyzed. If the source and target are different, the        (e.g. disk space used in MB, disk I/O in MB/sec).
rules are evaluated against the source/target pair to compute        10      The term workload benchmark refers to a measure of a
the compatibility score, remediation cost and to compile the              system's capability that may correspond to one or more work-
associated rule details. Estimated remediation costs are                  load types. Workload benchmarks can be based on industry
optionally specified with each rule item. As part of the rule             benchmarks (e.g. CINT2000 for processing power) or the
evaluation and subsequent compatibility score calculation, if             maximum value of a system resource (e.g. total disk space,
a rule is true, the corresponding cost to address the deficiency     15   physical memory, network I/O bandwidth, maximum disk
is added to the remediation cost for the pair of systems 16               I/O rate). Benchmarks can be used to normalize workload
being analysed.                                                           types that are expressed as a percentage (e.g. % CPU used) to
   The evaluation of the rules is shown in FIG. 11. The evalu-            allow direct comparison of workloads between different sys-
ation of the rules considers the snapshot data 18 for the source          tems 16. Benchmarks can also be used to convert workload
system and the target system, as well as the differential rule       20   types 30 that are expressed as absolute values (e.g. disk space
set 28 that being applied. For each rule in the set 28, the data          used in MB) to a percentage (e.g. % disk space used) for
referenced by the rule is obtained for both the target and                comparison against a threshold expressed as a percentage.
source. The rule is evaluated by having the rule engine 90                   System benchmarks can normalize workloads as follows.
compare the data. If the rule is not true (i.e. if the systems 16         For systems X and Y, with CPU benchmarks of 200 and 400
are the compatible according to the rule definition) then the        25   respectively (i.e. Y is 2x more powerful than X), if systems X
data 18 is not considered in the compatibility score and the              and Y have average CPU utilizations of 10% and 15% respec-
next rule is evaluated. If the rule is true, the rule details are         tively, the workloads can be normalized through the bench-
added to an intermediate result. The intermediate result                  marks as follows. To normalize X's workload to Y, multiply
includes all true rules.                                                  X's workload by the benchmark ratio XN, i.e. 10%x200/
   Preferably, a suppression tag is included with each rule. As      30   400=5%.
discussed above, the suppression tag indicates other rules that              Stacking X onto Y would then yield a total workload of
are not relevant if that rule is true. The suppression flag allows        5%+ 15%=20%. Conversely, stacking Y onto X would yield
the program 10 to avoid unnecessary computations. A mutex                 the following total workload: 10%+15%x400/200=40%.
flag is also preferably used to avoid unfairly reducing the                  As discussed above, workload data is collected for each
score for each true rule when the rules are closely affected by      35   system 16 through various mechanisms including agents,
each other.                                                               standard instrumentation (e.g. Windows Performance Moni-
   Once each rule has been evaluated, a list of matched rules             tor™, UNIX™ System Activity Reporter), custom scripts,
is created by removing suppressed rule entries from the inter-            third party performance monitoring tools, etc. Workload data
mediate results based on rule dependencies, which are                     is typically collected as discrete time series data. Higher
defined by rule matching and suppression settings (e.g. match        40   sample frequencies provide better accuracy for the analysis ( 5
flags and suppression tags). The compatibility score for that             minute interval is typical). The workload data values should
particular source/target pair is then computed based on the               represent the average values over the sample period rather
matched rules, weights and mutex settings. Remediation                    than instantaneous values.
costs are also calculated based on the cost of updating/up-                  Data from different sources may need to be normalized to
grading etc. and the mutex settings.                                 45   common workload data types 30 to ensure consistency with
   Turning back to FIG. 10, the current target is then evaluated          respect to what and how the data is measured. For example,
against all remaining sources and then the next target is evalu-          CPU usage may be reported as Total % CPU utilization, %
ated. As a result, an N xN map 32 can be created that shows a             CPU idle, % CPU system, % CPU user, % CPU I/O, etc. Disk
compatibility score for each system against each other sys-               utilization may be expressed in different units such as KB,
tem. The map 32 can be sorted by grouping the most compat-           50   MB, blocks, etc.
ible systems. The sorted map 32 is comprised of every source/                The time series workload data can be summarized into
target combination and thus provides an organized view of the             hourly quartiles. Specifically, the minimum, 1st quartile,
compatibilities of the systems 16.                                        median, 3 rd quartile, maximum, and average values are com-
   Preferably, configuration compatibility results are then               puted for each hour. The compatibility analysis for workload
generated for each rule set 28, comprising the map 32 (e.g.          55   uses the hourly quartiles. These statistics allow the analysis to
FIG. 4) and for each source-target pair details available per-            emphasize the primary operating range (e.g. 3 rd quartile)
taining to the configuration compatibility scoring weights,               while reducing sensitivity to outlier values.
remediation costs and applicable rules. The details can pref-                Workload data is typically collected and stored in the work-
erably be pulled for each source/target pair by selecting the             load data cache 58 for each system 16 for multiple days. At
appropriate cell 92.                                                 60   least one full day of workload data should be available for the
   The workload compatibility analysis evaluates the compat-              analysis. When analyzing workloads, users can specify a date
ibility of each source-target pair with respect to one or more            range to filter the workload data under consideration. A rep-
workload data types 30. The analysis employs a workload                   resentative day is selected from this subset of workload data
stacking model to combine the source workloads onto the                   for the analysis. The criteria for selecting a representative day
target system. The combined workloads are then evaluated             65   should be flexible. A preferable default assessment of the
using threshold and a scoring algorithm to calculate a com-               workload can select the worst day as the representative day
patibility score for each workload type.                                  based on average utilization. A less conservative assessment
                                                        US 8,209,687 B2
                               15                                                                            16
may consider the N th percentile (e.g. 95 th ) day to eliminate               If the workload is expressed as a percentage and test as
outliers. Preferably, the worst days (based on daily average)              percent is true (e.g. % CPU), normalize workload percentage
for each system and for each workload type are chosen as the               using the benchmark and compare as percentages.
representative days.                                                          If the workload is expressed as an absolute value and test as
    The data extraction process flow for the workload compat-         5    percent is true (e.g. disk space), convert the workload to a
ibility analysis is shown in FIG. 12. Preferably, the workload             percentage using benchmark and compare as percentages.
data cache 58 includes data obtained during one or more days.                 If workload unit is expressed as an absolute value and test
For each system 16 in the workload data set, for each work-                as percent if false (e.g. network I/O ), compare workload value
load data type 30, get the workload data for the specified date            against threshold as absolute values.
                                                                      10      A penalty value ranging from 0 to 1 can be calculated for
range, determine the most representative day of data, (e.g. if
                                                                           each workload statistic and for each scenario as a function of
it is the worst day) and save it in the workload data snapshot.
                                                                           the threshold and the clipping level. The penalty value is
In the result, a snapshot of a representative day of workload
                                                                           computed as follows:
data is produced for each system 16.
    To evaluate the compatibility of one or more systems with         15
respect to server consolidation, the workloads of the source
systems are combined onto the target system. Some types of               If Workload      <- Threshold,
                                                                            Penalty- 0
workload data are normalized for the target system. For                  If Workload      >- Clipping Level,
example, the% CPU utilization is normalized using the ratio                 Penalty- 1
of target and source CPU processing power benchmarks. The             20 If Threshold     < Workload <         Clipping Level,
                                                                            Penalty - (Workload Value - Threshold)/(Clipping level - Threshold)
consolidated workload for a specific hour in the representa-
tive day is approximated by combining the hourly quartile
workloads.                                                                    The workload score is composed of the weighted penalty
    There are two strategies for combining the workload quar-              values. The weights are used to compute the workload score
tiles, namely original and cascade. The original strategy sim-        25   from the penalty values. If the sum of the weights exceeds 1,
ply adds like statistical values (i.e. maximum, third quartile,            the weights should be normalized to 1. The actual score is
medians, etc.) of the source systems to the corresponding                  computed for a workload type by subtracting the sum of the
values of the target system. The cascade strategy processes                weighted penalties from 1 and multiplying the result by 100:
the statistical values in descending order, starting with the                     Score-! 00*(1-Surn(Weight*Penalty ))
highest statistical value (i.e. maximum value). The strategy          30
                                                                              Using the previous example and assuming that the like
adds like statistical values as with original, but may clip the
                                                                           times are the same as the worst times, the score is calculated
resulting sums if they exceed a configurable limit and cas-
                                                                           as follows:
cades a portion of the excess value to the next statistic (i.e. the
excess of sum of the maximum values is cascaded to 3 rd
quartile).                                                            35
    Workload compatibility scores quantify the compatibility               Score= 100   * (1
                                                                                          - (\VeightMaxWorst * PenaltyMaxWorst + WeightMaxLike   *
of consolidating one or more source systems onto a target                               + WeightQ3Worst * PenaltyQ3Worst + WeightQ3Like *
                                                                           PenaltyMaxLike
system. The scores range from 0 to 100 with higher scores                PenaltyQ2Like + WeightQ2 Worst * Penalty Q2 Worst+ WeightQ2Like *
                                                                         PenaltyQ2Like +
indicating better compatibility. The scores are computed                 WeightQlWorst * PenaltyQlWorst+ WeightQlLike * PenaltyQlLike +
separately for each workload type 30 and are combined with            40 WeightMinWorst * PenaltyMin Worst+ WeightMinLike * PenaltyMinLike))
the system configuration and business-related compatibility                   - 100 * (1 - (0.1 * 1 + 0.2*1 + 0.3 * 0.5 + 0.4 * 0.5)
                                                                               -30
scores to determine the overall compatibility scores for the
systems 16. The workload scores are based on the following:
combined system workload statistics at like times and worst                   A flow chart illustrating a workload compatibility analysis
case, user-defined workload thresholds, penalty calculation,          45   is shown in FIG. 13. When analyzing 1-to-l workload com-
score weighting factors, and workload scoring formula.                     patibility, the list of target and source systems 16 is the same.
    Workloads are assessed separately for two scenarios: like-             The compatibility is evaluated in two directions, e.g. for
times and worst case. The like times scenario combines the                 Server A and Server B, migrating A to B is considered as well
workload of the systems at like times (i.e. same hours) for the            as migrating B to A.
representative day. This assumes that the workload patterns of        50      The workload analysis considers one or more workload
the analyzed systems are constant. The worst case scenario                 types, e.g. CPU busy, the workload limits 94, e.g. 75% of the
time shifts the workloads for one or more systems 16 to                    CPU being busy, and the system benchmarks 96, e.g. relative
determine the peak workloads. This simulates the case where                CPU power. Each system 16 in the workload data set is
the workload patterns of the analyzed systems may occur                    considered as a target (T=l to N) and compared to each other
earlier or be delayed independently. The combined workload            55   system 16 in the data set 18 as the source (S=l to N). The
statistics (maximum, 3 rd quartile, median, 1st quartile and               analysis engine 64 first determines if the source and target are
minimum) are computed separately for each scenario.                        the same. If yes, then the workload compatibility score is set
    For a specific analysis, workload thresholds are specified             to 100 and no additional analysis is required for that pair. If
for each workload type. The workload scores are penalized as               the source and target are different, the system benchmarks are
a function of the amount the combined workload exceeds the            60   then used to normalize the workloads (if required). The nor-
threshold. Through the workload type definition, the work-                 malized source workload histogram is then stacked on the
load data and corresponding thresholds can be specified inde-              normalized target system.
pendently as percentages or absolute values. The workload                     System benchmarks can normalize workloads as follows.
data type 30 is specified through the unit property and the                For systems X and Y, with CPU benchmarks of 200 and 400
threshold data type is specified by the test as percent flag. The     65   respectively (i.e. Y is 2x more powerful than X), if systems X
common workload/threshold data type permutations are                       and Y have average CPU utilization of 10% and 15% respec-
handled as follows.                                                        tively, the workloads can be normalized through the bench-
                                                       US 8,209,687 B2
                              17                                                                        18
marks as follows. To normalize X's workload to Y, multiply               mance sensitive applications such as batch jobs where slight
X's workload by the benchmark ratio X/Y, i.e. 10%x200/                   performance degradations may be acceptable.
400=5%. Stacking X onto Y would then yield a total workload                 The results of the rule and workload compatibility analyses
of 5%+15%=20%. Conversely, stacking Y onto X would                       are combined to compute an overall compatibility score for
yield the following total workload: 10%+15%x400/                    5    each server pair. These scores preferably range from Oto 100,
200=40%.                                                                 where higher scores indicate greater compatibility and 100
   Using the stacked workload data, the workload compatibil-             indicating complete or 100% compatibility.
ity score is then computed for each workload type as                        As noted above, the analysis input can include importance
described above.                                                         factors. For each rule set 28 and workload type 30 included in
                                                                    10
   Each source is evaluated against the target, and each target          the analysis, an importance factor 88 can be specified to
is evaluated to produce an N xN map 32 of scores, which can              adjust the relative contribution of the corresponding score to
be sorted to group compatible systems (e.g. see FIG. 4).                 the overall score. The importance factor 88 is an integer,
Preferably, a workload compatibility results is generated that           preferably ranging from 0 to 10. A value of 5 has a neutral
includes the map 32 and workload compatibility scoring              15
                                                                         effect on the contribution of the component score to the over-
details and normalized stacked workload histograms that can              all score. A value greater than 5 increase the importance
be viewed by selecting the appropriate cell 92. The workload             whereas a value less than 5 decreases the contribution.
compatibility results are then combined with the rule-based                 The overall compatibility score for the system pair is com-
compatibility results to produce the overall compatibility               puted by combining the individual compatibility scores using
scores, described below.                                            20   a formula specified by an overlay algorithm which performs
   FIGS.14 to 17 illustrate a workload settings page 42 which            a mathematical operation such as multiply or average, and the
can be used with the analysis program 10 in performing a                 score is recorded.
workload analysis. FIG. 14 illustrates a date settings tab in the           Given the individual rule and workload compatibility
settings page 42. The audit date range specification allows              scores, the overall compatibility score can be calculated by
users to choose the appropriate range of workload data to be        25   using the importance factors as follows for a "multiply" over-
considered for the analysis. Users can choose data based on              lay:
the last N days of available data, the last N calendar days,
specific date ranges or all available data. An advanced settings
page 44 can be launched from the workload settings page 42.                                       F1
                                                                                      100-(100-Si)*s
The advanced settings page 44 is shown in FIG. 15.                  30   0   = 100*         100
   The advanced settings for workload selection allows users
to filter specific days of the week or based on basic weekly or                                             F2                             Fn
                                                                                                100-(100-S2)*s             100- (100-Sn) * S
monthly patterns. The specification also lets users exclude                                                        * ...
                                                                                                       100                        100
outlier days using on percentiles based on the daily average or
busiest average hour of the day. Users can also exclude spe-        35
cific hours of the day. After filtering undesired days of work-             where O is the overall compatibility score, n is the total
load, users can finally choose a representative day based on             number of rule sets 28 and workload types 30 included in the
the busiest, least busy, typical or average values. Users can            analysis, S, is the compatibility score of the i th rule set 28 or
also choose a predicted workload in the future based on an               workload type 30 and F, is the importance factor of the i th rule
expected growth rate or based on projected trends to some           40   set 28 or workload type 30.
date in the future.                                                          It can be appreciated that setting the importance factor 88
   FIG. 16 illustrates a limits tab accessed from the workload           to zero eliminates the contribution of the corresponding score
settings page 42. The analysis program 10 allows user to                 to the overall score. Also, setting the importance factor to a
specify workload limits when evaluating the workload types               value less than 5 reduces the score penalty by 20% to %100 of
to be analyzed. These limits are used when computing the            45   its original value.
workload scores.                                                             For example, a compatibility score of 90 implies a score
   FIG. 17 illustrates a parameters tab accessed from the                penalty ofl 0 (i.e. 100-90= 10). Given an importance factorof
workload settings page 42. The analysis program 10 allows                1, the adjusted score is 98 (i.e. 100-10*1/5=100-2=98). On
users to specify workload type specific parameters. For                  the other hand, setting the importance factor to a value greater
example, the virtual CPU utilization can be used to model the       50   than 5 increases the score penalty by 20% to 100% of its
virtualization overhead based on CPU utilization, disk I/0               original value. Using the above example, given a score of 90
rates and network I/0 rates. The confidence limit value can              and an importance factor of 10, the adjusted score would be
range between 0 and 100% and allows users to adjust the                  80 (i.e. 100-10*10/5=100-20=80).
workload computation based on the probability of outcomes                    If more systems 16 are to be examined, the above process
when combining the workload of multiple systems. A confi-           55   is repeated. When overall compatibility analysis scores for all
dence limit of 100% indicates that the workload computation              server pairs have been computed, a map 32 is displayed
is based on the worst case scenario where the maximum                    graphically and each cell 92 is linked to a scorecard that
values of every system 16 are assumed to coincide. A 99%                 provides further information. The further information can be
confidence limit effectively discards 1% of the worst possible           viewed by selecting the cell 92. A sorting algorithm is then
cases, resulting in less conservative workload stacking             60   preferably executed to configure the map 32. The maps 32 can
results. The strategy name specifies the workload scoring                be sorted in various ways to convey different information. For
strategy to employ when computing the workload score. Pre-               example, sorting algorithms such as a simple row sort, a
defined scoring strategies such as Peak and Sustained empha-             simple colunm sort and a sorting by group can be used.
size peak (maximum) and sustained (third quartile) work-                    A simple row sort involves computing the total scores for
loads, respectively. Peak scoring is useful for performance         65   each source system (by row), and subsequently sorting the
sensitive applications whose performance should not be                   rows by ascending total scores. In this arrangement, the high-
degraded. Sustained scoring is appropriate for less perfor-              est total scores are indicative of source systems that are the
                                                       US 8,209,687 B2
                              19                                                                           20
best candidates to consolidate onto other systems. A simple                  To assess the compatibility of transferring multiple source
colunm sort involves computing the total scores for each                 entities (N) to a target (1), the rule-based analysis can com-
target system (by colunm) and subsequently sorting the col-              pute a compatibility score based on a combination ofN-to-1
unms by ascending total score. In this arrangement, the high-            and N-by-N compatibility analyses. An N-to-1 intercompat-
est total scores are indicative of the best consolidation target    5    ibility analysis assesses each source system against the target.
systems. Sorting by group involves computing the difference              An N-by-N intracompatibility analysis evaluates each source
between each system pair, and arranging the systems to mini-             system against each of the other source systems. This is
mize the total difference between each pair of adjacent sys-             illustrated in a process flow diagram in FIG. 19.
                                                                             Criteria used to choose when to employ anN-to-1, N-by-N
tems in the map. The difference between a system pair can be
                                                                    10   or both compatibility analyses depend upon the target type
computed by taking the square root of the sum of the squares
                                                                         (concrete or malleable), consolidation strategy (stacking or
of the difference of a pair's individual compatibility score
                                                                         virtualization), and nature of the rule item.
against each other system in the analysis. In general, the
                                                                             Concrete target models are assumed to be rigid with respect
smaller the total difference between two systems, the more               to their configurations and attributes such that source entities
similar the two systems with respect to their compatibility         15   to be consolidated are assumed to be required to conform 8 to
with the other systems. The group sort promotes the visual-              the target. To assess transferring source entities onto a con-
ization of the logical breakdown of an environment by pro-               crete target, the N-to-1 inter-compatibility analysis is per-
ducing clusters of compatible systems 18 around the map                  formed. Alternatively, malleable target models are generally
diagonal. These clusters are indicative of compatible regions            adaptable in accommodating source entities to be consoli-
in the environment 12. In virtualization analysis, these are        20   dated. To assess transferring source entities onto a malleable
often referred to as "affinity regions."                                 target, the N-to-1 inter-compatibility analysis can be limited
   The high level process flow of the multi-dimensional com-             to the aspects that are not malleable.
patibility analysis is illustrated in FIG. 18. In addition to the            When stacking multiple source entities onto a target, the
common compatibility analysis input, this analysis takes a               source entities and targets coexist in the same operating sys-
consolidation solution as input. In contrast to the 1-to-l com-     25   tern environment. Because of this inherent sharing, there is
patibility analysis that evaluates the compatibility of each             little flexibility in accommodating individual application
system pair, this multi-dimensional compatibility analysis               requirements, and thus the target is deemed to be concrete. As
evaluates the compatibility of each transfer set 23 specified in         such, the multi-dimensional analysis considers the N-to-1
the consolidation solution.                                              inter-compatibility between the source entities and the target
   The multi-dimensional compatibility analysis extends the         30   as the primary analysis mechanism, but, depending on the
original 1-to-l compatibility analysis that assessed the trans-          rule sets in use, may also consider the N-by-N intra-compat-
fer of a single source entity to a target. As with the 1-to- l           ibility of the source entities amongst each other.
compatibility analysis, the multi-dimensional analysis pro-                  When virtualizing multiple source entities onto a target, the
duces an overall compatibility scorecard 98 based on techni-             source entities are often transferred as separate virtual images
cal, business and workload constraints. Technical and busi-         35   that run on the target. This means that there is high isolation
ness compatibility are evaluated through one or more rule sets           between operating system-level parameters, and causes vir-
28. Workload compatibility is assessed through one or more               tualization rule sets to generally ignore such items. What is
workload types 30.                                                       relevant, however, is the affinity between systems at the hard-
   This produces multi-dimensional compatibility analysis                ware, storage and network level, and it is critical to ensure that
results, which includes multi-dimensional compatibility             40   the systems being combined are consistent in this regard. In
scores, maps and details based on the proposed transfer sets             general, this causes the multi-dimensional analysis to focus
23.                                                                      on the N-to-N compatibility within the source entities,
   For each transfer set 23, a compatibility score is computed           although certain concrete aspects of the target systems (such
for each rule set 28 and workload type 30. An overall com-               as processor architecture) may still be subjected to (N-to-1)
patibility score for the transfer set 23 is then derived from the   45   analysis.
individual scores.                                                           N-to-1 intercompatibility scores reflect the compatibility
   In addition to evaluating the compatibility of the specified          between N source entities and a single target as defined by a
transfer sets, the compatibility analysis can evaluate the incre-        transfer set 23 as shown in FIG. 20. This analysis is performed
mental effect of adding other source systems ( specified in the          with respect to a given rule set and involves: 1) Separately
analysis input) to the specified transfer sets. Similar to the      50   evaluate each source entity against the target with the rule set
1-to-l compatibility analysis, this analysis involves 4 stages.          to compile a list of the union of all matched rule items; 2) For
The first stage is gets the system data 18 required for the              each matched rule item, use the rule item's mutex (mutually
analysis to produce the analysis data snapshot. The second               exclusive) flag to determine whether to count duplicate
stage performs a multi-dimensional compatibility analysis                matched rule items once or multiple times; and 3) Compute
for each rule set 28 for each transfer set 23. Next, the work-      55   the score based on the product of all the penalty weights
load compatibility analysis is performed for each workload               associated with the valid matched rule items:
type 30 for each transfer set 23. Finally, these analysis results
                                                                               S~l00*(l-w 1 )*(1-w2 )*(1-w 3 )* ... (1-wn);
are combined to determine overall compatibility of each
transfer set. The multi-dimensional rule-based compatibility                where Sis the score and w, is the penalty weight of the i th
analysis differs from the 1-to-l compatibility analysis since a     60   matched item.
transfer set can include multiple sources (N) to be transferred             N-by-N intracompatibility scores reflect the compatibility
to the target, the analysis may evaluate the compatibility of            amongst N source entities with respect to a given rule set as
sources amongst each other (N-by-N) as well as each source               shown in FIG. 21. This analysis involves: 1) Separately evalu-
against the target (N-to-1) as will be explained in greater              ate each source entity against the other source entities with the
detail below. The multi-dimensional workload and overall            65   rule set to compile a list of the union of all matched rule items;
compatibility analysis algorithms are analogous to their                 2) For each matched rule item, use the rule item's mutex
1-to-l analysis counterparts.                                            (mutually exclusive) flag to determine whether to count
                                                       US 8,209,687 B2
                                  21                                                                     22
duplicate matched rule items once or multiple times; and 3)               a more exhaustive search for the optimal solution. This dis-
Compute the score based on the product of all the penalty                 tinction is provided for quick assessments of analyses con-
weights associated with the valid matched rule items:                     taining a large numbers of systems to be analyzed.
      S~!00*(l-w 1 )*(1-w2 )*(1-w3 )* ... (1-wn);
                                                                             The transfer auto fit problem can be considered as a sig-
                                                                     5    nificantly more complex form of the classic bin packing prob-
   where Sis the score and w, is the penalty weight of the i th           lem. The bin packing problem involves packing objects of
matched item.                                                             different volumes into a finite number of bins of varying
   A procedure for stacking the workload of multiple source               volumes in a way that minimizes the number ofbins used. The
systems on a target system is shown in FIG. 22. The multi-                transfer auto fit problem involves transferring source entities
stacking procedure considers the workload limits that is             10
                                                                          onto a finite number of targets in a way that maximizes the
specified using the program 150, the per-system workload
                                                                          number of transfers. The basis by which source entities are
benchmarks (e.g. CPU power), and the data snapshot contain-
                                                                          assessed to "fit" onto targets is based on the highly nonlinear
ing the workload data for the source and target systems 16 that
comprise the transfer sets 23 to analyze. The analysis may                compatibility scores of the transfer sets. As a further consid-
evaluate transfer sets 23 with any number of sources stacked         15   eration, which can increase complexity, some entities may be
on a target for more than one workload type 30.                           either source or targets. The auto fit problem is a combinato-
   For each workload type 30, each transfer set 23 is evalu-              rial optimization problem that is computationally expensive
ated. For each source in the transfer set 23, the system bench-           to solve through a brute force search of all possible transfer
marks are used to normalize the workloads as discussed                    set permutations. Although straightforward to implement,
above, and the source workload is stacked on the target sys-         20   this exhaustive algorithm is impractical due to its excessive
tem. Once every source in the set is stacked on the target                computational and resource requirements for medium to
system, the workload compatibility score is computed as                   large data sets. Consequently, this class of problem is most
discussed above. The above is repeated for each transfer set              efficiently solved through heuristic algorithms that yield good
23. A multi-stack report may then be generated, which gives               but likely suboptimal solutions.
a workload compatibility scorecard for the transfer sets along       25      There are four variants of the heuristic auto fit algorithm
with workload compatibility scoring details and normalized                that searches for the best consolidation solution:
multi-stacked workload charts.                                               Quick Stack-quick search for a stacking-based consoli-
   The consolidation analysis process flow is illustrated as D            dation solution;
in FIG. 5. Using the common compatibility analysis input and                 Detailed Stack-more comprehensive search for a stack-
additional auto fit inputs, this analysis seeks the consolidation    30   ing-based consolidation solution;
solution that maximizes the number of transfers while still                  Quick Virtualization---quick search for a virtualization-
fulfilling the several pre-defined constraints. The consolida-            based consolidation solution; and
tion analysis repeatedly employs the multi-dimensional com-                  Detailed Virtualization-more comprehensive search for a
patibility analysis to assess potential transfer set candidates.          virtualization-based consolidation solution.
The result of the consolidation analysis comprises of the            35      The auto fit algorithms are iterative and involve the follow-
consolidation solution and the corresponding multi-dimen-                 ing common phases:
sional compatibility analysis.                                               The initial phase filters the source and target lists by elimi-
   A process flow of the consolidation analysis is shown in               nating invalid entity combinations based on the 1-to-l com-
FIG. 23.                                                                  patibility scores that are less than the minimum allowable
   The auto fit input includes the following parameters: trans-      40   compatibility score. It also filters out entity combinations
fer type (e.g. virtualize or stacking), minimum allowable                 based on the source-only or target-only designations. The
overall compatibility score for proposed transfer sets, mini-             auto fit algorithm search parameters are then set up. The
mum number of source entities to transfer per target, maxi-               parameters can vary for each algorithm. Example search
mum number of source entities to transfer per target, and                 parameters include the order by which sources and targets are
quick vs. detailed search for the best fit. Target systems can       45   processed and the criteria for choosing the best transfer set 23.
also be designated as malleable or concrete models.                       The next phase compiles a collection of candidate transfer
   As part of a compatibility analysis input specification,               sets 23 from the available pool of sources and targets. The
systems can be designated for consideration as a source only,             candidate transfer sets 23 fulfill the auto fit constraints (e.g.
as a target only or as either a source or a target. These desig-          minimum allowable score, minimum transfers per transfer
nations serve as constraints when defining transfers in the          50   set, maximum transfers per transfer set). The collection of
context of a compatibility analysis. The analysis can be per-             candidate transfer sets may not represent a consolidation
formed on an analysis with pre-existing source-target trans-              solution (i.e. referenced sources and targets may not be mutu-
fers. Analyses containing systems designated as source or                 ally exclusive amongst transfer sets 23). The algorithms vary
target-only (and no source or target designations) are referred           in the criteria employed in composing the transfer sets. In
to as "directed analysis."                                           55   general, the detailed search algorithms generate more candi-
   The same transfer type may be assumed for all automati-                date transfer sets than quick searches in order to assess more
cally determined transfers within an analysis. The selected               transfer permutations.
transfer type affects how the compatibility analysis is per-                 The next phase compares the candidate transfer sets 23 and
formed. The minimum overall compatibility score dictates                  chooses the "best" transfer set 23 amongst the candidates.
the lowest allowable score ( sensitivity) for the transfer sets to   60   The criteria employed to select the best transfer set 23 varies
be included in the consolidation solution. Lowering the mini-             amongst the algorithms. Possible criteria include the number
mum allowable score permits a greater degree of consolida-                of transfers, the compatibility score, general compatibility of
tion and potentially more transfers. The minimum and maxi-                entities referenced by set and whether the transfer set target is
mum limits for source entities to be transferred per target               a target-only.
(cardinality) define additional constraints on the consolida-        65      Once a transfer set is chosen, it is added to the intermediate
tion solution. The quick search performs a simplified form of             consolidation solution. The entities referenced by the transfer
the auto fit calculation, whereas the detailed search performs            set are removed from the list of available sources and targets
                                                       US 8,209,687 B2
                               23                                                                        24
and the three preceding phases are repeated until the available              If no actual server power utilization data is available, the
sources or targets are consumed.                                          analysis program 10 estimates the power for each server
   Once all the sources or targets are consumed or ruled out,             based the server utilization level, the estimated power at idle
the consolidation solution is considered complete and added               and power at maximum utilization.
to a list of candidate solutions.Additional consolidation solu-      5       The power utilization of servers can be analyzed as a work-
tions can be compiled by iterating from the second phase with             load type. This is especially useful when comparing the
variations to the auto fit parameters for compiling and choos-            aggregate power utilization of a set of servers before and after
ing candidate transfer sets. The criteria used to stop compiling          consolidation.
additional solutions can be based on detecting that the solu-                While some modern server models support the measure-
                                                                     10   ment of its power utilization, the majority of servers do not
tion is converging on a pre-defined maximum number of
                                                                          support its measurement. As a result, the analysis program
iterations. Finally, the best candidate consolidation solution
                                                                          must estimate power utilization. The power utilization is
can be selected based on some criteria such as the largest
                                                                          computed according to the server load, the power consump-
reduction of systems with the highest average transfer set                tion at idle and maximum loads.
scores. The general algorithm is shown in the flow diagram           15      The server load can be approximated through server activ-
depicted in FIG. 24.                                                      ity such as CPU, memory and disk activity. The power con-
   Accordingly, the compatibility and consolidation analyses              sumption at idle and maximum loads can be measured
can be performed on a collection of system to 1) evaluate the             empirically or through various power calculators provided by
1-to-l compatibility of every source-target pair, 2) evaluate             server vendors.
the multi-dimensional compatibility of specific transfer sets,       20      When estimating the power utilization as a function of the
and 3) to determine the best consolidation solution based on              server load, a simplifying assumption could be to assume a
various constraints including the compatibility scores of the             linear relationship between the server load and power con-
transfer sets. Though these analyses share many common                    sumption. Thus, if the server load is zero, the power consump-
elements, they can be performed independently. These analy-               tion is equal to the estimated power level corresponding to
ses are based on collected system data related to their tech-        25   idle load. Similarly, if the server load is at 100%, the power
nical configuration, business factors and workloads. Differ-              consumption is equal to the estimated power at maximum
ential rule sets and workload compatibility algorithms are                load. Finally, if the server load is between O and 100%, it is
used to evaluate the compatibility of systems. The technical              estimated based on a linear relationship between the idle and
configuration, business and workload related compatibility                maximum power loads.
results are combined to create an overall compatibility assess-      30         Estimated PoweFldle Power+Pct Server Load*(Max
ment. These results are visually represented using color                             Power-Idle Power)
coded scorecard maps.                                                        For example, assume the estimated power utilization of a
   It will be appreciated that although the system and work-
                                                                          server at idle and maximum loads are 300 and 600 watts,
load analyses are performed in this example to contribute to              respectively. If the server is at 50% load, the power utilization
the overall compatibility analyses, each analysis is suitable to     35
                                                                          would be estimated as 450 watts.
be performed on its own and can be conducted separately for
                                                                                Power@50%~300+50%*(600-300)cc450 watts
finer analyses. The finer analysis may be performed to focus
on the remediation of only configuration settings at one time             Transformational P2V Analytics Using Analysis Program
and spreading workload at another time. As such, each analy-                 FIG. 25 provides further detail for the process 99 shown in
sis and associated map may be generated on an individual             40   FIG. 2 to illustrate conceptually the various steps that may be
basis without the need to perform the other analyses.                     performed in designing the virtual environment 21. In gen-
   It will be appreciated that each analysis and associated map           eral, the analysis process 99 begins with the gathering of
discussed above may instead be used for purposes other than               highly detailed configuration and workload data from sys-
consolidation such as capacity plarming, regulatory compli-               tems 16 in an existing physical environment 12. The systems
ance, change, inventory, optimization, administration etc. and       45   16 of interest for this data acquisition include the systems to
any other purpose where compatibility of systems is useful                be virtualized as well as those that may be converted to virtual
for analyzing systems 16. It will also be appreciated that the            hosts (target servers running hypervisor software) to form
program 10 may also be configured to allow user-entered                   part of the new virtual environment 21. The analysis program
attributes (e.g. location) that are not available via the auditing        20 can be used to automate the data collection from the
process and can factor such attributes into the rules and sub-       50   systems 16, using either agent-based or agentless means, in
sequent analysis.                                                         order to ensure that all analyses are based on up-to-date data.
   It will further be appreciated that although the examples              This data is combined with business attributes and process-
provided above are in the context of a distributed system of              related information related to the systems 16 to form a com-
computer servers, the principles and algorithms discusses are             plete set of analysis inputs.
applicable to any system having a plurality of sub-systems           55      From this collected data, the current asset assessment 102
where the sub-systems perform similar tasks and thus are                  utilizes virtualization rule sets 11 to identify the physical
capable theoretically of being consolidation. For example, a              systems 16 that can be converted into virtual hosts, allowing
local network having a number of personal computers (PCs)                 existing systems to be repurposed as virtual servers (e.g. ESX
could also benefit from a consolidation analysis.                         Servers for VMware®) without buying new hardware. The
Power Utilization Analysis                                           60   virtualization host system definition 104 can also estimate the
   It has also been recognized that the analysis program 10               aggregate resource capacity of the existing server hardware
can be used to estimate the power utilization of existing                 and compare it against the expected resource requirements of
source and proposed target servers to compare the power                   the virtual environment 21. This allows analysts to specify
utilization before and after the transformation. This informa-            hypothetical server models 125 (i.e. candidates for purchase)
tion can be very useful with the high cost of energy, more           65   that can be used to make up the shortfall.
power hungry servers and the power and cooling constraints                   The analysis program 10 may then group the target system
of data centers.                                                          candidates based on live migration compatibility or other
                                                      US 8,209,687 B2
                              25                                                                      26
logical grouping criteria, which defines the clusterable pools          technical constraints for guest candidates that are hypervisor-
of systems 16 from which the new virtual environment 21 will            specific. For example: ensuring that the operating system is
be constructed. The physical environment analysis 100, as               supported by the hypervisor; or constraints based on OS type,
discussed above, evaluates technical, business and workload             OS version, kernel bits and service pack/patch levels, e.g.
constraints against the systems 16 to be virtualized using         5    Microsoft® Hyper-V 1.0 supports the following server oper-
advanced rule sets and workload algorithms. The constraints             ating systems as guests: Windows® Server 2008 x86 and x64,
are combined to produce an overall system affinity map that             Windows® Server 2003 x86 and x64 SP2, Windows® Server
indicates the systems which should be kept together and                 2000 SP4, and SUSE® Linux Enterprise Server 10 SPl/2 x64
which ones should be separated when they are virtualized.               and x86. Another constraint may be guest resource configu-
   The virtual environment optimization 106 determines the         10   ration limits such as maximum memory, virtual processors,
optimal mapping of physical servers onto virtual environ-               number of network interfaces etc. Other hypervisor-specific
ments and clusters, and allows for "what-if' analyses to deter-         constraints can be based on hypervisor-specific P2V rulesets,
mine the optimal cluster design that minimizes the server               e.g. rulesets for VMware® ESX, Microsoft® Hyper-V and
count while addressing the server and virtual machine com-              Citrix® XenServer.
patibility constraints. The resulting analysis maps define the     15      There are also various server affinity considerations that
cluster memberships of the servers and virtual machines as              should be made during the technical constraint analysis,
well as affinity and anti-affinity rules (e.g. DRS in                   including checking for network affinity (i.e. servers with
VMware™).                                                               common networking configurations are more suited to be
   The automated generation of the cluster membership                   clustered) and checking for network communications (i.e.
design accelerates the implementation of virtualized environ-      20   servers that communicate with each other may be suited to
ments 21 while at the same time reducing risk in implemen-              run on the same host to take advantage of lower network
tation and subsequent operation. After the virtualized envi-            latency).
ronment 21 is deployed, the analysis program 10 and                        A business constraint analysis is performed by the analysis
virtualization UI 13 can be used to provide decision support            program using business constraint rulesets. Business con-
for ongoing management 15 by gathering configuration and           25   straints are more concerned with "what should go together",
workload data from the virtualization hosts and virtual                 both from a business and a process perspective. Criteria such
machines on an ongoing basis and using this to both track the           as maintenance windows, system availability targets, appli-
environments as well as enable further analysis and optimi-             cation owners, locations, departments, and other non-techni-
zation as servers and constraints change over time. Further             cal criteria are analyzed to ensure that there is consistency in
detail regarding the ongoing management 15 will be provided        30   the virtual environment and to prevent any production prob-
later.                                                                  lems post-virtualization. This analysis focuses on business
   As can be seen in FIG. 25, the physical environment analy-           factors that impact the compatibility of the source systems.
sis 100 comprises individual constraint analyses related to             Other factors considered may include such things as service
technical, business and workload constraints that affect vir-           chargeback models, service levels and regulatory require-
tualization and consolidation strategies and an overall com-       35   ments. As with the technical constraint analysis, the business
bined constraint analysis using the individual constraint               affinity map can be generated that reflects groups of systems
analyses.                                                               to keep together or apart. The business constraints are typi-
   A technical constraint analysis is performed by the analysis         cally used to organize the guest virtual machines into affinity
program 10 using technical constraint rulesets. Technical               groups, e.g. group systems from the same department, service
constraints are constraints that affect "what can go together",    40   level, environment etc. It may be noted that the business
and typically include configuration-oriented elements such as           constraints can also be used to disqualify certain systems, e.g.
version compatibilities, environmental settings, patch                  do not virtualize systems from specific locations, depart-
requirements, security configurations, etc. In a virtualization         ments etc.
analysis, the technical constraint models employed typically               A workload constraint analysis is based on workload con-
focus on virtual host and live migration compatibilities, star-    45   straints, answers the question "what fits together", and looks
age configurations, unsupported or non-standard hardware,               at the utilization levels and patterns of servers to determine
network connectivity, and other considerations that may                 what the optimal combinations may be (both onto existing
impact the viability of and/or path to virtualization. The tech-        hardware as well as new servers). The workload analyses that
nical analysis identifies the physical systems that can be vir-         can be performed by the analysis program 10 uses quartile-
tualized by considering virtualized system constraints includ-     50   based representations of CPU, disk I/O, network I/O, memory
ing guest operating system support, maximum limits on                   utilization and disk utilization in order to build out a compre-
virtual processors, memory and swap. In addition, the analy-            hensive scorecard-based view of the workload affinities in an
sis highlights constraints that can impact the compatibility of         environment. The workload analysis evaluates the combina-
virtualized systems including unique legacy devices, and                tion of one or more source workloads onto the target servers
uncommon network connectivity or storage requirements.             55   to evaluate processor utilization, memory, disk I/O and net-
The technical constraint analysis also evaluates the sameness           work I/O. The analysis employs the workload normalization
of guest system images to assess the potential to take advan-           and virtualization overhead models described below to pre-
tage of the virtualization package's transparent page sharing           dict workloads with better accuracy. The workload analysis
capabilities (if applicable). The resulting technical affinity          can consider sustained and peak system workloads at like
map illustrates groups of systems that must be kept together       60   times and at offset times to consider the normal and worst case
or apart, as well as groups that are ideally kept together or           scenarios. Workload analysis parameters can be specified to
apart.                                                                  adjust the conservativeness or aggressiveness of the con-
   In general, guest candidates (i.e. those being considered for        straints. In general, systems with lower workloads are better
conversion to virtual machines) must be physical systems 16             virtualization candidates than those with very high workloads
and not already virtual machines. The technical constraint         65   and resource requirements.
analysis should check for potentially incompatible hardware                When analyzing workloads, an analyst can specify various
such as fax boards, token ring cards etc. There are various             configuration parameters including resource thresholds on
                                                     US 8,209,687 B2
                             27                                                                      28
target systems to define desired workload headroom; scoring            memory, HBA, network interface cards). The upgrade analy-
strategies to emphasize the importance of peak vs. sustained           sis can be performed by creating an analysis comprised of
workloads as well as analyzing workload based on like times            virtualization host candidates and applying the applicable
or offset times; workload contention confidence limits allows          hypervisor-specific host compatibility rule set 11 (e.g.
analyst to adjust risk tolerance related to likelihood of peak    5    VMware® ESX Hardware Compatibility). In general, the
workload contention among multiple systems; and workload               host compatibility rule set rules out any servers that are fully
data date range, filters, trends or assumed growth rates. In           incompatible (e.g. unsupported processor architecture, vir-
addition, the CPU utilization of the virtualized server can be         tual machine, etc.), and applies varying penalty levels based
better estimated with a virtualization overhead model based            on correctable and less severe incompatibilities (e.g. insuffi-
on measured physical CPU utilization, disk I/O and network        10   cient memory, number of network adapters, etc.). In addition,
I/O rates. CPU utilization can be normalized between differ-           the upgrade analysis can validate the various target server and
ent server models using processor benchmarks. Different pro-           live migration requirements such as minimum CPU clock
cessor benchmarks can be employed, depending on the per-               speeds, maximum RAM, maximum CPU cores and multiple
sonality of the system workload. Examples of processor                 GB Ethernet network interface cards.
benchmarks that may be employed include CINT2000 and              15       FIG. 32 illustrates a target compatibility map 170 showing
CINT2006 rate from SPEC (Standard Performance Evalua-                  which systems 16 in the current physical environment 12 are
tion Corporation).                                                     candidates for upgrading to run as a target (with hypervisor
   Capacity plamiing for high available clusters can be readily        software). The large region 172 shown in FIG. 32 identifies
performed through a what-if workload analysis by adjusting             systems 16 that are unconditionally supported (with "100"
the workload headroom thresholds or excluding target servers      20   and normally shaded green), and the lighter regions (normally
from the analysis to simulate host failures.                           yellow) show those systems 16 that can become target servers
   As discussed above, a compatibility analysis performed by           with some qualifications.
the analysis program 10 can generate a compatibility map 32                The aggregate server utilization analysis combines
as shown in FIG. 4. FIG. 30 illustrates a compatibility map            resource utilization data of physical server source candidates
164 showing the result of applying a virtualization rule set 11   25   to obtain a high level estimate of aggregate resource require-
against a set of physical systems 16. As per FIG. 4, the               ments of the target server environment. This analysis also
systems 16 are listed in the map 164 along the left side of the        determines whether existing physical servers are sufficient to
matrix as well as along the top of the matrix thus producing a         support virtualization resource requirements or whether new
cross-correlation of the compatibilities of the listed systems         servers need to be acquired to meet virtualization require-
16. In this example, it can be appreciated that the similarly     30   ments; determines storage requirements (storage area net-
shaded regions comprising a score 36 of"l 00" and normally             works---e.g. SAN); and determines network bandwidth
shaded 34 green (as identified by the circle 166 in FIG. 30),          requirements. Important system resources for sizing target
represent affinity regions where the systems 16 are generally          servers are CPU and memory utilization, storage and disk and
self-consistent. Those regions showing as darker or lighter            network I/O rates. The aggregate resource utilization of the
than those in the circle 166 (typically yellow, orange, red       35   source candidates is compared against the capacity of the
etc.), on the other hand, represent system combinations where          target candidates to thus determine the additional server hard-
important constraints may be violated if they are virtualized          ware, if any, that is required to support the plamied virtualized
onto the same infrastructure. The set of four systems 16 to the        environment 21.
far right and bottom in this example are hypothetical targets              To accurately combine the processor utilization of the sys-
that the environment is being analyzed onto. Similar maps         40   terns based on different processors, industry benchmarks can
164 can be generated for technical, business and workload              be employed by the analysis program 10 to normalize the
constraints, which are then used to conduct a combined con-            CPU workload data. Processor benchmarks such as SPEC
straint analysis.                                                      CINT2000 or SPEC CINT2006 rate are better suited than
   A combined constraint analysis looks at the net-effect              basic processor speeds (MHz) since benchmarks account for
combining the technical, business and workload constraints        45   different processor architectures that affect performance sig-
to provide an overall affinity map. The analysis program 10            nificantly. The analysis program 10 can be configured to use
can analyze multiple constraint maps using a 3-dimensional             a variety of comprehensive CPU benchmark tables to deter-
data structure as illustrated conceptually in FIG. 31 that             mine the appropriate benchmark value of the physical sys-
enables simultaneous assessment of all constraints. The over-          tems based on the server model, processors and type of work-
all affinity map defines regions of compatible source systems     50   load (e.g. CPU intensive, web, Java application, database,
that can be assigned to common clusters. The compatibility             etc.).
scores would then reflect the degree of compatibility/incom-               As an additional software layer, virtualization software
patibility between systems 16.                                         such as VMware® often adds a performance overhead. As
   Turning back to FIG. 25, the current asset assessment 102           such, when modeling the resource utilization of physical sys-
generally comprises the steps of a server upgrade analysis and    55   tems in the virtualized target environment, a virtualization
an aggregate server utilization analysis.                              overhead is added to the source system workloads. The analy-
   The server upgrade analysis assesses the viability of repur-        sis program 10 can use an advanced virtualization overhead
posing existing physical servers to serve as virtualization            model to estimate CPU utilization of physical systems when
hosts (i.e. to run hypervisor software). This analysis can             virtualized on a virtualization host. The CPU overhead is
involve checking to see if hardware is compatible with spe-       60   modeled for each guest as a function of the CPU utilization,
cific hypervisor software (some hypervisors such as                    network I/O and disk I/O rates. Similarly, the memory over-
VMware® ESX support specific hardware server manufac-                  head is comprised of the service console memory (e.g. default
turers and models) and checking whether a system 16 has                272 MB, maximum 800 MB) and guest system contributions.
sufficient resources (CPU, memory, network interfaces, etc.)           The memory overhead of each guest system is affected by its
to support virtualization software and guests. The analysis       65   memory allocation, the number of virtual CPUs, and whether
may assume that hardware in the existing system 16 can be              it is a 32 or 64 bit operating system. It may be noted that the
upgraded to meet certain hardware requirements (e.g.                   memory overhead of similar virtualized systems can be offset
                                                      US 8,209,687 B2
                              29                                                                      30
by the memory saved through features such as the transparent            creating an analysis comprised of the virtualization hosts
page sharing feature provided by VMware®.                               only, and applying the appropriate VM migration compatibil-
    By normalizing workloads and accounting for virtualiza-             ity map ruleset (e.g. VMotion® Compatibility Map). The
tion overhead, the projected resource requirements of the               resulting map defines regions of compatible virtualization
physical systems can be modeled with higher accuracy. The          5    hosts.
aggregate resource requirements are adjusted further to                    FIG. 34 illustrates a live migration compatibility map 180
include the desired headroom to account for future growth               showing the sets 182 (example identified by circle in FIG. 34)
and high availability requirements. Similarly, the aggregate            of servers that are compatible from a live migration perspec-
resource capacity of the virtualization host candidates can be          tive. This can be an important step in defining a go-forward
calculated by the analysis program 10.                             10   environment since many incompatibilities exist between
    FIG. 33 illustrates an aggregate utilization UI 174, showing        server platforms including those from the same manufacturer.
the normalized utilization of an entire environment. Utiliza-           Since clusters rely on the live migration software, the map
tion is reported in this example as a rolled-up average 176 as          180 effectively sculpts out the pools of servers from which
well as a time-of-day curve 178 showing peak and sustained              clusters can be built.
activity throughout the daily cycle. This can be an important      15      The virtual environment optimization 106 analyzes the
measure of the consolidation potential of an environment, and           virtualization candidates and virtualization hosts to deter-
gives an initial estimate of the CPU, I/O, disk and network             mine recommended cluster configurations, cluster member-
capacity required in the virtualization host environment.               ships of guest systems and affinity/anti-affinity rules. The
    The virtualization host system definition 104 generally             analysis program 10 can be used to employ heuristic optimi-
comprises a determination of hypothetical server models and        20   zation algorithms (referred to above as the auto-fit process) to
live migration compatibilities.                                         automatically determine the virtualization solution that
    Hypothetical servers can be used to model target servers            eliminates the largest number of systems 16 with the highest
that do not currently exist in the computing environment,               set of compatibility scores. Additional what-if scenarios can
which allows users to evaluate a wide range of scenarios.               be readily modeled by modifying constraints, adding systems
Predefined hypothetical servers are based on popular server        25   etc. to the analysis. As can be seen in FIG. 25, the virtual
models with typical hardware configurations (processor type,            environment optimization 106 performs a multi-dimensional
number of processors, memory, storage, network adapters).               analysis, e.g. according to the processes described in FIGS.
Analysts can define custom server models with specific hard-            18 to 24.
ware configurations. Hypothetical servers can be based on                  The multi-dimensional analysis employs the auto-fit analy-
sparse models (hardware and operating systems configura-           30   sis to determine the optimal layout of the source systems onto
tions) and can also be based on more detailed models derived            the target systems based on the technical, business and work-
from existing servers. The projected aggregate workloads of             load constraints. The analysis considers the combined con-
the source and target systems are compared to determine                 straint and affinity analysis of the physical source systems
whether additional computing resources are required. If there           with the existing and hypothetical target systems. If live
is insufficient capacity, the amount ofhypothetical virtualiza-    35   migration is to be supported, the target systems included in
tion host hardware is estimated.                                        the auto-fit analysis should be compatible with respect to live
    FIG. 27 illustrates an exemplary process flow diagram for           migration. The optimization criteria can be based on search-
determining initial high-level requirements regarding hypo-             ing for a solution that minimizes the number of target servers
thetical server models 125. It can be seen that the process             required to accommodate the source systems, or a solution
begins with guest candidates 118, 120 (see also FIG. 26 to be      40   that attempts to balance the load across a specific number of
explained below) and virtualization host candidates 122, 124.           target servers. An example of the virtual environment optimi-
At 132, the aggregate system resource requirements are esti-            zation 106 will be provided later.
mated based on the historical workload of the candidates 118,              The end result of the transformational P2V analysis 99 is
120 thereby producing aggregate workload requirements at                the virtual environment design 110, which provides the blue-
134. At 136, the aggregate system capacity is estimated based      45   print for creating a new virtual environment 21 or, as
on hardware configurations of the virtualization host candi-            explained below, to refine or upgrade an existing virtual envi-
dates thereby producing a measure of aggregate workload                 ronment 21. The virtual environment design 110 comprises a
capacity 138. The aggregate workload requirements 134 and               cluster membership design, an affinity rule design and avir-
aggregate workload capacity 138 may then be compared at                 tualization management frameworkAPI integration as shown
140 to determine ifthere is sufficient capacity at 142 based on    50   in FIG. 25.
the proposed virtualization solution. If not, hypothetical                 Most virtualization technologies support grouping of the
server models are added at 144 to the virtualization host               target hosts into a cluster thus the implementation of a cluster
candidates to meet the workload requirements thereby gen-               membership design. Within a cluster, guest virtual machines
erating the appropriate hypothetical server models 125. If the          may then be migrated between target hosts. The VM-cluster
capacity is sufficient to meet the requirements, the process       55   assignments can be constrained by the clusterability of the
ends at 146.                                                            target servers, the affinity of the source systems, workload
    Live migration compatibility can be assessed for hypervi-           requirements of the source systems and resource capacities of
sors that support live migration of guest virtual machines              the target servers. The virtual environment optimization 106
between virtualization hosts that are part of the same cluster.         considers all these constraints and recommends the place-
Examples of live migration include VMotion for VMware®             60   ment of the source systems on the set of clusterable targets.
ESX and XenMotion for Citrix® XenServer®. This analysis                 Additional considerations for defining clusters are: the maxi-
assesses compatibility of existing and or hypothetical virtu-           mum allowable servers per cluster, the sharing of common
alization host candidates to determine which set of target              storage and networking in clusters, the similarity of hardware
hosts can be grouped into a cluster that supports live migra-           specifications among the servers in the cluster and sharing
tion. An important aspect of live migration compatibility          65   common resources (e.g. blade servers are suitable for this
between virtualization hosts is processor architecture com-             reason). The virtualization rule sets 11 enable the analysis
patibility. The live migration analysis can be performed by             program 10 to account for many of the above considerations
                                                      US 8,209,687 B2
                              31                                                                       32
and the optimal cluster size is typically considered to decide           FIGS. 3 to 24. The physical environment analysis 100, as
between when to make a separate cluster and when to employ               discussed above, obtains data from the existing physical serv-
affinity and anti-affinity rules within a single cluster.                ers 16 and uses virtualization rule sets 11 to evaluate the
   FIG. 39 shows a cluster-based view 204 of a set of guest              compatibility of those systems 16 in the physical environment
OSs. In FIG. 39, the larger areas of non-zero scores (i.e.          5    12 with respect to their candidacy for being virtualized. In this
non-dark) represent recommended cluster membership and in                example, the physical environment analysis 102 uses a guest
this example, there are 5 distinct clusters 206 emerging from            VM compatibility rule set lla and performs a l-to-1 compat-
the analysis. The clusters 206 may be separated by different             ibility analysis 116 of the systems 16 to determine guest VM
colours (not shown) to identify anti-affinity regions within a           candidates 118. It will be appreciated that the 1-to-l compat-
cluster and the appropriate rules can then be generated by the      10   ibility analysis 116 can be performed according to the prin-
analysis program 10 to ensure that constraints are honoured at           ciples discussed above, i.e. using the analysis program 10,
runtime.                                                                 and as shown in FIGS. 7 to 11 and thus further detail thereof
   The affinity rule design is performed to specify which                need not be reiterated. This allows the analyst to filter out
systems should be assigned to the same clusters 206. For                 unsuitable candidates for the optimization stage, which uti-
virtualization technologies that support the migration ofvir-       15   lizes the more comprehensive multi-dimensional compatibil-
tual machines among target hosts, there are cases where it is            ity and consolidation analysis 126. To further filter the can-
better to keep certain virtual machines together or apart. For           didates 118, another 1-to-l compatibility analysis 116 can be
example, a virtual machine that serves an active backup/                 performed using a guest VM affinity rule set llb, which
failover for another virtual machine should not be deployed              enables a more finely filtered set of guest VM candidates or
on the same target host (anti-affinity). Similarly, there are       20   sources 120 to be defined.
cases when virtual machines that transfer a high volume of                  The current asset assessment 102 also utilizes data obtain
data with each other may be optimally deployed on the same               from the existing physical servers 16 and in this example
target host to reduce network latency in their communications            utilizes a virtualization host hardware compatibility rule set
(affinity). The affinity and anti-affinity rules are based on the        llc to generate a first set of virtualization host candidates
technical and business compatibility analysis scores among          25   122. The virtualization host system definition process 104 is
the source systems. In general, systems with high compatibil-            then performed on the first set of host candidates 122 by
ity scores can co-exist on the same target host while systems            performing another 1-to- l compatibility analysis 116 accord-
with very poor compatibility scores should be kept apart.                ing to a VM migration compatibility rule set lld to generate
   Most virtualization technologies support varying levels of            a more refined set of virtualization hosts or targets 124, which
integration with third-party applications to improve the man-       30   would be grouped into clusters. It may be noted that at this
agement of the virtual environment. Somevirtualization tech-             stage, if there are insufficient hardware resources for virtual-
nologies support a mechanism to balance the load among                   ization hosts from the existing physical environment 12, addi-
virtualization hosts in a cluster. This is accomplished moni-            tional servers may be acquired and modeled using hypotheti-
toring the current workload of the virtual machines and                  cal server models 125 as exemplified in greater detail in FIG.
respective hosts and automatically moving virtual machines          35   27 (and discussed above). As can be appreciated from FIG.
from heavily loaded hosts to less busy hosts as required. For            26, the hypothetical server models 125 can be introduced not
example, VMware® Virtual Center supports DRS which pro-                  only at the virtualization host system definition 104 stage but
vides such functionality. VMware® DRS also supports affin-               also during the multi-dimensional compatibility and consoli-
ity and anti-affinity rules that allow users to define which             dation analysis 126 to fine tune the aggregate sizing estimate.
virtual machines should be kept together and apart when             40      The virtualization environment optimization 106 can then
virtual machines are automatically migrated. Based on the                be performed using the set of sources 120 and the set of targets
VM affinity rule design described earlier, DRS affinity and              124. The optimization 106 uses technical and business con-
anti-affinity rules can be programmatically defined in the               straint rule sets 28a and workload types and parameters 28b to
VMware® Virtual Center application.                                      determine guest VM candidates and placements 128 as well
   FIG. 40 illustrates a rule-programming interface 208, in         45   as VM affinity rules 130 for the virtual environment design
this example configured for DRS rule programming. FIG. 40                110. It will be appreciated that the multi-dimensional com-
shows anti-affinity rules that have been automatically derived           patibility and consolidation analysis 126 can be performed
from an analysis map. By using threshold-based generation of             using the analysis program 10 as discussed above and shown
rules, both affinity and anti-affinity rules can be established          in FIGS. 18 to 24 which includes the application of a transfer
and maintained. A settings box 210 can be used to enable            50   auto-fit routine. The multi-dimensional compatibility and
anti-affinity and affinity rules as well as to set thresholds.           consolidation analysis 126 is performed separately for each
   Administrators can choose to synchronize the affinity rules           group of guest VM candidates 120 and cluster ofvirtualiza-
directly with a central service, e.g. Virtual Center. For                tion host candidates 224.
VMware®, the API-level integration can be made bi-direc-                    FIGS. 28, 29 and 35 to 38 illustrate example screen shots
tional and all cluster membership information and manually          55   that can be provided by the virtualization user interface 13 to
programmed rules can be automatically synchronized with                  enable an analyst to perform the transformational P2V pro-
the DRS to enable long-term management of virtual environ-               cess 99. FIG. 28 shows a main or general tab 152 for an
ments. As well, the synchronization operation ensures that               analysis editor 150, which provides a mechanism for the
there are no rule conflicts prior to applying the new rules. FIG.        analyst to choose settings and generate a set of results that can
41 shows an example user interface 208 that directly inte-          60   be used to provide a virtual environment design 110. The
grates with VMware® Virtual Center. From this UI, users can              description field 154 allows the user to specify a detailed
synchronize affinity and anti-affinity rules between the analy-          description of the purpose of the analysis. The Dashboard
sis program and the third-party application, in this example             specification 156 allows the user to choose the appropriate
through a selectable list of entries 212.                                dashboard for presenting the analysis results. The Tracking
   Turning now to FIG. 26 an example process flow is shown          65   specification 158 allows the user to specify whether multiple
that utilizes various capabilities of the analysis program 10,           versions of the analysis results are to be automatically main-
details of which have been described above and are shown in              tained.
                                                      US 8,209,687 B2
                              33                                                                   34
    FIG. 29 shows the workload tab 160 in the analysis editor         to re-analyze the environment based on latest configuration,
150, which is used to select the desired workload types 162 to        business and workload data to determine actions to improve
evaluate in the analysis. In this example, CPU utilization with       compatibility and load balancing. Recommended actions
virtualization overhead, the disk I/O rate in bytes/second, the       may be to move existing virtual machines and/or virtualiza-
memory utilization and network I/O in bytes/second are to be 5 tion hosts to different clusters, update affinity or anti-affinity
evaluated.                                                            rules, or update virtual machine resource reservations. When
    FIG. 35 shows the transfer auto-fit tab 184 in the analysis       introducing new virtualization host servers and/or virtual
editor 150 which is used, once the initial compatibility analy-       machines to the virtualized environment, an optimization
ses have been conducted and the source and target sets 120,           analysis 106 can performed to determine the recommended
124 chosen, to apply the auto-fit routine. When performing 10
                                                                      assignments based on the compatibility and workload con-
the transfer auto-fit analysis, users can specify the transfer
                                                                      straints.
analysis mode and transfer type 186. The transfer analysis
                                                                         Turning now to FIG. 42, a process flow for implementing
mode defines the manner in which the multi-dimensional
compatibility analysis is performed. The possible modes are           the  ongoing monitoring 15 to achieve the above is shown.
affinity, compatibility or both. The affinity mode involves 15 After all or part of the physical environment 12 has been
comparing the source systems against the other source sys-            transformed, the ongoing analysis involves the management
tems involved in transfers to a common target. The compat-            and maintenance of the new virtual environment 21. Specifi-
ibility mode compares each source systems against their tar-          cally, the analyses can be performed and scheduled to assist in
get. The "both" mode applies both the affinity and                    governing, optimizing and planning the placements of virtual
compatibility comparisons. The transfer type specifies the 20 machines in the virtual environment. The ongoing manage-
type of transformation being analyzed-this includes Physi-            ment 15 as depicted in FIG. 42 comprises ongoing data acqui-
cal to Virtual (P2V), Virtual to Virtual (V2V), OS Stacking           sition 220, placement governance 222, placement optimiza-
and Application Stacking. The auto-fit algorithm specifica-           tion 224, placement planning 226, and user notifications 285
tion 188 allows users to choose between a quick and a com-            which is repeated at periodic or predetermined intervals on an
prehensive search for the optimal consolidation solution. The 25 ongoing basis. The analysis program can be configured to
auto-fit limits 190 specify the constraints for the auto-fit solu-    automatically notify the analyst of key results from the sched-
tion search. The auto-fit update options 192 allow users to           ule tasks and analyses. Notifications can come in the form of
specify whether the auto-fit is performed automatically and           dashboards or be forwarded to the analysts through various
whether existing transfers should be removed when the auto-           mechanisms such as email.
fit is executed.                                                   30    To manage the virtual machines and virtualization hosts,
    Upon executing the auto-fit routine, a dashboard summary          up-to-date data is collected on an ongoing basis, this involves
194 of the transformational P2V analysis 99 results can be            host data collection 228, guest data collection 230 and virtu-
generated and displayed as shown in FIG. 36.A consolidation           alization management framework data collection 231. The
summary 196 is displayed, which summarizes the number of              majority of the data regarding the virtual machines is col-
systems 16 before and after the consolidation and the total 35 lected directly from the virtual machines. Specifically,
number of transfers involved. An aggregate workload sum-              detailed system configuration information such as operating
mary is also displayed, which shows in this example CPU               system configuration, installed applications and workload are
utilization over the course of a day at minimum/maximum               collected from the virtual machine. Data regarding the virtu-
and sustained activity levels both before and after consolida-        alization hosts, current placement of virtual machines and the
tion. The transfers can be displayed in greater detail as shown 40 configuration of the virtual environment such as cluster mem-
in FIG. 37 wherein in this example, three target system data          berships is collected from the virtualization hosts and/or the
sets 200a, 200b and 200c are shown that provide details               virtualization management framework. Examples ofvirtual-
regarding each target and the transfers involved for virtual-         ization management frameworks include Virtual Center for
ization.                                                              VMware® VI3, System Center Virtual Machine Manager for
    A detailed map 202 of the transfers can then be displayed as 45 Microsoft® Hyper-V or XenCenter for Citrix® XenServer.
shown in FIG. 38. This example analysis map 202 shows the             Some performance data such CPU utilization ofVMs is col-
P2V transfers based on an auto-fit. In this example, all source       lected from the virtualization host or management framework
systems are placed onto four (4) target systems.                      since the CPU utilization measurements from inside the vir-
Ongoing Management                                                    tual machine can be inaccurate. Virtualizationhosts and man-
    After the virtual environment 21 is deployed, the analysis 50 agement frameworks typically provide APis to collect the
program 10 can be used to collect detailed configuration and          required configuration and workload data (e.g. VI3 SDK for
workload data from the virtualization hosts and virtual               VMware®, WMI for Microsoft® Hyper-V, XenAPI for Xen-
machines (sources) for virtual environment tracking. The              Server, etc.).
data collected from the virtual environment 21 is analyzed to            The placement governance 222 comprises affinity rule
detect outliers and non-compliant guest and virtualization 55 design and updates 232 and VM placement validation 234. As
host settings such as the installation of tools on guest systems,     aspects of the virtual machines change over time, the affinity
service console security settings, etc. The support for live          and anti-affinity rules may need to be updated to reflect the
migration between specific virtualization hosts and virtual           latest conditions. When appropriate, these updated rules
machines is to be evaluated on an ongoing basis by consid-            should be applied to the virtualization management frame-
ering the network and storage dependencies, live migration 60 work (e.g. VMware® DRS).
CPU compatibility, and relevant guest configuration settings             The placements of virtual machines often need to be
(e.g. CPU affinity, connected drives, raw device mappings,            updated over time to reflect changes in the technical, business
internal virtual switch connections). It is typically important       and workload constraints. The placement validation 234
that compatibility between servers be maintained to maxi-             involves re-analyzing the guest systems based on their current
mize the reliability and optimal operation of the virtualized 65 placements on the target hosts using the latest available data.
environment. As the virtual environment changes over time,            If one or more guests are found to be deployed on inappro-
the analysis program 10 and virtualization UI 13 can be used          priate hosts, the VM layout may be adjusted by migrating
                                                      US 8,209,687 B2
                              35                                                                       36
VMs as required. Further detail concerning the placement                 For example, when analyzing workload data, analysts can
validation 234 is shown in FIG. 43.                                      choose to validate current VM placements against these pre-
   As can be seen in FIG. 43, the set of source systems 120 and          dicted trends to identify potential risks or inefficiencies. The
target systems 124 that have been deployed are input to a                placement planning comprises enabling the generation of
multi-dimensional compatibility and consolidation analysis          5    future VM placement plans based on predicted operational
126 as before, utilizing the technical and business constraints
                                                                         patterns and trends.
rule sets 28a and the workload types and parameters 28b.
Also input to the analysis 126 is a VM placement validation                 FIGS. 45 to 56 illustrate a series of screen shots provided
rule set 240, which forces guest virtual machines (sources) to           by the virtualization UI 13 to enable an analyst to perform the
remain on their current host (target) by applying a significant          placement validation 234 and rebalancing 236 processes. In
penalty if it moves from it current placement. The analysis
                                                                    1
                                                                     °   FIGS. 45 to 51, like elements with respect to FIGS. 28, 29 and
126 performs the consolidation auto-fit analysis and gener-              35 are given like numerals with a single prime('). In FIGS. 52
ates analysis scores 242 based on the current VM placements.             to 56, like elements with respect to FIGS. 28, 29 and 35 are
If the analysis results find that all source systems can be              given like numerals with a double prime (") and like elements
placed on their current virtualization hosts, this indicates that        with respect to FIGS. 45 to 51 are given like numerals with a
the guest VMs continue to meet the technical, business and          15
                                                                         single prime (').
workload constraints. If the analysis results find that one or
more source systems are unplaced, it implies that the con-                  In FIG. 45, it can be seen that when performing placement
straints are not met with the current placements and that some           validation 234, a similar analysis editor program 150' is used
action is required to ensure operations at the desired levels for        wherein the dashboard settings 156' are set to VM rebalancing
performance and risks Possible actions can include relaxing         20   since, in this example, the placement validation and 234 and
constraints, moving guest VMs to a different hosts, not run-             rebalancing 236 utilize the same dashboard.
ning some guest VMs or adding more virtualization hosts to                  FIG. 46 shows a systems tab 250 in the analysis editor 150',
the pool.                                                                which lists the available systems in a left pane 252 and list
   Turning back to FIG. 42, the placement optimization 224               what is included in the analysis in a right pane 254. The right
comprises the processes of VM rebalancing 236 and                   25   hand pane 254 lists the source and target systems included in
whitespace management 237. VM rebalancing involves ana-                  the analysis. In this example, the source systems correspond
lyzing technical, business and workload constraints of virtual           to the guest VMS and the targets are the virtualization hosts.
machines and hosts to determine the optimal placement of the                FIG. 47 shows a rule sets selection tab 256, which provides
virtual machines on an ongoing basis. The frequency of the               a tree mechanism 258 for selecting applicable rule sets. In this
rebalancing analysis can vary, depending on the volatility of       30   example, the static VM placement ruleset is selected to per-
the system workloads and changes in technical and business               form the VM placement validation analysis.
constraints. There are several variants for the VM rebalancing              FIG. 48 shows the workload tab 160' when used during the
analysis. One variant places no considerations on the current            placement validation 234. In this example, the selected work-
placements of the virtual machines. This type of analysis                load types 162 reflect the key resources for analyzing the
searches for the optimal VM placements and assumes virtu-           35   utilization constraints on the virtualization hosts.
ally no cost in moving the VMs from their current placements.               FIG. 49 is a placement validation dashboard page 260
This analysis is applicable for initial VM placements where              which summarizes the results of the analysis. This page is
the environment is being restarted. Another variant considers            displayed after the analysis is run and provides an overall
the current placement of the virtual machines and attempts to            status of the analysis and lists various metrics such as the
eliminate migrations that provide limited benefits. This is         40   number of source and target systems requiring rebalancing,
accomplished by employing the "VM stickiness" rule set 244               number of unplaced sources and the number of unused targets
(see FIG. 44) that penalizes any VM move, ensuring that a                262. If no actions are required, these metrics should all be
move is proposed only if there are significant benefits. FIG.            zero. In this example, two (2) source systems are found to not
44 shows further detail of the rebalancing step 236, which is            fit on their current target host. FIG. 50 shows a page 264
similar to the placement validation 234 but as noted, uses the      45   listing the source systems that do not fit on their current host.
VM placement stickiness rule set 244 to determine proposed               FIG. 51 shows the analysis results in the form of an analysis
VM placements 246 and VM affinity rules 248 rather than                  map 266. In the map 266, the two (2) source systems are
only analysis scores. It may be noted that by performing the             shown to be un-transferred and their lower scores of"68" are
placement validation 234 and rebalancing 236 separately, the             below the specific auto-fit score limit of"75".
validation 234 can be used to indicate whether any of the           50      FIGS. 52 to 56 illustrate yet another similar analysis editor
current VM placements do not meet the analysis constraints               150" when used for performing the rebalancing, which can be
and the rebalancing 236 used to indicate where to move VM                used in manner similar to FIGS. 45 to 51 thus many details
to enhance load balancing, etc.                                          thereof need not be reiterated. However, it may be noted that
   Whitespace management tracks the historical and recent                in FIG. 53, the VM Rebalancing Stickiness ruleset 258 is used
server utilization levels against the VM placement constraints      55   in place of the Static VM Placement ruleset. In FIG. 54, the
to determine if the available host capacity exceeds or falls             analysis results 262 indicate that all source systems have been
short of application demands. This analysis can be effectively           placed, but that one source system was moved to a different
performed through consolidation analyses on one or more                  target host to meet the auto-fit analysis score constraints. The
groups of servers in the existing virtual environment. If the            specific source system that required a transfer is listed in a
analysis results find that the guests do not fit on the existing    60   table 264 in FIG. 56.
set of hosts, it indicates that there is a shortfall of capacity.           It will be appreciated that although the configuration and
Alternatively, if the analysis results find that there are unused        workload analyses are performed in this example to contrib-
host servers, it indicates a possible excess in capacity.                ute to the overall compatibility analyses, each analysis is
   The placement planning 226 comprises a process of future              suitable to be performed on its own and can be conducted
VM placement validation 238 and planning 239. Based on              65   separately for finer analyses at any time using the analysis
historical workload patterns, a model can be defined to pre-             program 10. The finer analysis may be performed to focus on
dict future workload operation cycles, patterns and trends.              the remediation of only configuration settings at one time and
                                                      US 8,209,687 B2
                              37                                                                        38
spreading workload at another time. As such, each analysis                 3. A method for performing a virtual to virtual (V2V)
and associated map may be generated on an individual basis               transformation for a plurality of existing virtual quests and
without the need to perform the other analyses.                          hosts, said method comprising:
   It will also be appreciated that each analysis and associated            analyzing said existing virtual quests and hosts based on
map discussed above may instead be used for purposes other          5          technical, business and workload constraints by evalu-
than consolidation such as capacity planning, regulatory                       ating each virtual guest against each virtual host and
compliance, change, inventory, optimization, administration                    other virtual guests using one or more rule sets pertain-
etc. and any other purpose where compatibility of systems is                   ing to said technical, business and workload constraints
useful for analyzing systems 16. It will also be appreciated                   to determine guest-host placements;
that the program 10 may also be configured to allow user-           10
                                                                            based on said analyzing, determining which of said exist-
entered attributes (e.g. location) that are not available via the
                                                                               ing virtual servers are most suitable for conversion from
auditing process and can factor such attributes into the rules
                                                                               one virtualized platform to another virtualized platform;
and subsequent analysis.
   It will further be appreciated that although the examples                   and
provided above are in the context of a distributed system of        15
                                                                            providing a mapping from said one platform to said another
computer servers, the principles and algorithms discusses are                  platform to facilitate said transformation.
applicable to any system having a plurality of sub-systems                  4. A method for determining a set of virtualization hosts for
where the sub-systems perform similar tasks and thus are                 a virtualized environment based on an existing physical envi-
capable theoretically of being consolidated and/or virtual-              ronment comprising a plurality of systems, said method com-
ized. For example, a local network having a number of per-          20   prising:
sonal computers (PCs) could also benefit from a consolida-                  obtaining a data set for each of said plurality of systems,
tion analysis.                                                                 each data set comprising information pertaining to
   Although the invention has been described with reference                    parameters associated with a corresponding system;
to certain specific embodiments, various modifications                      performing a first compatibility analysis of said plurality of
thereof will be apparent to those skilled in the art as outlined    25         systems using said data sets and a first rule set pertaining
in the claims appended hereto.                                                 to virtualization specific constraints by evaluating each
   The invention claimed is:                                                   system against said first rule set to determine an inter-
   1. A method for designing a virtualized environment based                   mediate set of virtualization host candidates that are
on an existing physical environment comprising a plurality of                  qualified to be virtual hosts; and
systems, said method comprising:                                    30      performing a second compatibility analysis of said inter-
   obtaining a data set for each of said plurality of systems,                 mediate set of virtual host candidates using a second rule
      each data set comprising information pertaining to                       set pertaining to migration specific constraints by evalu-
      parameters associated with a corresponding system;                       ating each intermediate candidate against each other to
   performing a first compatibility analysis on said systems to                determine which of said intermediate candidates are
      determine candidate virtual guests;                           35         compatible with each other and form one or more groups
   performing a second compatibility analysis on said sys-                     of compatible hosts to be used as said set ofvirtualiza-
      tems to determine candidate virtual hosts; and                           tion hosts.
   performing a third compatibility analysis using said can-                5. The method according to claim 4 further comprising
      didate virtual hosts, said candidate virtual guests and one        incorporating one or more hypothetical hosts into said set of
      or more rule sets pertaining to technical, business and       40   virtualization hosts based on workload requirements for said
      workload constraints to generate a virtual environment             virtualized environment.
      design for virtualizing said plurality of systems by                  6. A method for evaluating virtualization candidates to
      evaluating each candidate virtual guest against each can-          determine if additional systems are required to implement a
      didate virtual host and other candidate virtual guests             desired virtualized environment, said method comprising:
      using said one or more rule sets to determine guest-host      45      obtaining a set ofvirtualization guest candidates and deter-
      placements based on compatibilities of a plurality of                    mining aggregate workload requirements based on
      virtual design scenarios.                                                workload data pertaining to said guest candidates;
   2. A method for managing a virtualized environment, said                 obtaining a set ofvirtualization host candidates and deter-
method comprising:                                                             mining aggregate workload capacity based on configu-
   generating a virtual environment design for a plurality of       50         ration data pertaining to said host candidates;
      existing physical systems using technical, business and               comparing said workload requirements against said work-
      workload constraints;                                                    load capacity to determine if sufficient capacity exists to
   facilitating the deployment of said virtualized environment                 satisfy said workload requirements; and
      according to said design; and                                         ifthere is insufficient capacity, adding hypothetical server
   on an ongoing basis:                                             55         models to said host candidates to meet said workload
      obtaining data pertaining to systems being used in said                  requirements.
         virtualized environment;                                           7. A method for validating an existing virtualized environ-
      validating placement of said systems in said virtualized           ment comprising a plurality of virtual machines placed on one
         environment by evaluating each virtual guest against            or more virtual hosts, said method comprising:
         each virtual host and other virtual guests using one or    60      obtaining a data set for each of said plurality of virtual
         more rule sets pertaining to technical, business and                  machines, each data set comprising information pertain-
         workload constraints;                                                 ing to technical, business and workload constraints asso-
      if necessary, rebalancing said systems by determining                    ciated with a corresponding virtual machine;
         guest-host placements based on compatibilities of a                evaluating the placement of said virtual machines in said
         plurality of virtual design scenarios; and                 65         virtualized environment using said data sets by evaluat-
      refining said virtualized environment according to said                  ing each virtual guest against each virtual host and other
         one of said plurality of virtual design scenarios.                    virtual guests using one or more rule sets pertaining to
                                                       US 8,209,687 B2
                              39                                                                     40
      said technical, business and workload constraints to               obtaining a data set for each of said plurality of systems,
      determine guest-host placements; and                                  each data set comprising information pertaining to
   identifying the existence of virtual machines with subop-                parameters associated with a corresponding system;
      timal placements to enable alternative placements for              performing a first compatibility analysis on said systems to
      said virtual machines.                                                determine candidate virtual guests;
   8. The method according to claim 1, wherein said second               performing a second compatibility analysis on said sys-
compatibility analysis comprises:                                           tems to determine candidate virtual hosts; and
   performing a third compatibility analysis of said plurality           performing a third compatibility analysis using said can-
      of systems using said data sets and a first rule set per-             didate virtual hosts, said candidate virtual guests and one
                                                                   10
      taining to virtualization specific constraints by evaluat-            or more rule sets pertaining to technical, business and
      ing each system against said first rule set to determine an           workload constraints to generate a virtual environment
      intermediate set ofvirtualizationhost candidates that are             design for virtualizing said plurality of systems by
      qualified to be virtual hosts; and                                    evaluating each candidate virtual guest against each can-
   performing a fourth compatibility analysis of said interme- 15           didate virtual host and other candidate virtual guests
      diate set of virtual host candidates using a second rule set          using said one or more rule sets to determine guest-host
      pertaining to migration specific constraints by evaluat-              placements based on compatibilities of a plurality of
      ing each intermediate candidate against each other to                 virtual design scenarios.
      determine which of said intermediate candidates are                14. The computer readable medium according to claim 13,
      compatible with each other and form one or more groups 20 wherein said second compatibility analysis comprises
      of compatible hosts to be used as said set of virtualiza-       instructions for:
      tion hosts.                                                        performing a third compatibility analysis of said plurality
   9. The method according to claim 8 further comprising                    of systems using said data sets and a first rule set per-
incorporating one or more hypothetical hosts into said set of               taining to virtualization specific constraints by evaluat-
virtualization hosts based on workload requirements for said 25             ing each system against said first rule set to determine an
virtualized environment.                                                    intermediate set of virtualization host candidates that are
   10. The method according to claim 1, further comprising:                 qualified to be virtual hosts; and
   facilitating the deployment of a virtualized environment              performing a fourth compatibility analysis of said interme-
      according to said virtual environment design; and                     diate set of virtual host candidates using a second rule set
   on an ongoing basis:                                            30
                                                                            pertaining to migration specific constraints by evaluat-
      obtaining data pertaining to systems being used in said
                                                                            ing each intermediate candidate against each other to
         virtualized environment;
                                                                            determine which of said intermediate candidates are
      validating placement of said systems in said virtualized
                                                                            compatible with each other and form one or more groups
         environment by evaluating each virtual guest against
         each virtual host and other virtual guests using one or 35         of compatible hosts to be used as said set ofvirtualiza-
         more rule sets pertaining to technical, business and               tion hosts.
         workload constraints, to determine guest-host place-            15. The computer readable medium according to claim 14
         ments based on compatibilities of a plurality of virtual     further comprising instructions for incorporating one or more
         design scenarios;                                            hypothetical hosts into said set of virtualization hosts based
      if necessary rebalancing said systems according to one 40 on workload requirements for said virtualized environment.
         of said plurality of virtual design scenarios; and              16. The computer readable medium according to claim 13,
      refining said virtualized environment according to said         further comprising instructions for:
         one of said plurality of virtual design scenarios.              facilitating the deployment of a virtualized environment
   11. The method according to claim 1, further comprising:                 according to said virtual environment design; and
   comparing workload requirements of said virtual guests 45             on an ongoing basis:
      against said workload capacity of said virtual hosts, to              obtaining data pertaining to systems being used in said
      determine if sufficient capacity exists to satisfy said                  virtualized environment;
      workload requirements; and                                            validating placement of said systems in said virtualized
   ifthere is insufficient capacity, adding hypothetical server                environment by evaluating each virtual guest against
      models to virtual host candidates to meet said workload 50               each virtual host and other virtual guests using one or
      requirements.                                                            more rule sets pertaining to technical, business and
   12. The method according to claim 1, further comprising:                    workload constraints, to determine guest-host place-
   evaluating the placement of virtual machines in a virtual-                  ments based on compatibilities of a plurality of virtual
      ized environment based on said virtual environment                       design scenarios;
      design by evaluating each virtual guest against each 55               if necessary rebalancing said systems according to one
      virtual host and other virtual guests using one or more                  of said plurality of virtual design scenarios; and
      rule sets pertaining to said technical, business and work-            refining said virtualized environment according to said
      load constraints to determine guest-host placements;                     one of said plurality of virtual design scenarios.
      and                                                                17. The computer readable medium according to claim 13,
   identifying the existence of virtual machines with subop- 60 further comprising instructions for:
      timal placements to enable alternative placements for              comparing workload requirements of said virtual guests
      said virtual machines.                                                against said workload capacity of said virtual hosts, to
   13. A computer readable medium comprising computer                       determine if sufficient capacity exists to satisfy said
executable instructions for designing a virtualized environ-                workload requirements; and
ment based on an existing physical environment comprising a 65           ifthere is insufficient capacity, adding hypothetical server
plurality of systems, said computer executable instructions                 models to virtual host candidates to meet said workload
comprising instructions for:                                                requirements.
                                                     US 8,209,687 B2
                             41                                                                42
   18. The computer readable medium according to claim 13,               load constraints to determine guest-host placements;
further comprising instructions for:                                     and
   evaluating the placement of virtual machines in a virtual-         identifying the existence of virtual machines with subop-
     ized environment based on said virtual environment                 timal placements to enable alternative placements for
     design by evaluating each virtual guest against each         5      said virtual machines.
     virtual host and other virtual guests using one or more
     rule sets pertaining to said technical, business and work-                          * * * * *
                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 8,209,687 B2                                                                                       Page 1 of 1
APPLICATION NO.             : 12/201323
DATED                       : June 26, 2012
INVENTOR(S)                 : Tom Silangan Yuyitung et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         In the Claims

         Column 38, lines 2 and 4 delete "virtual quests" and replace with "virtual guests".




                                                                                  Signed and Sealed this
                                                                             Twenty-fourth Day of March, 2015



                                                                                                    Michelle K. Lee
                                                                               Director of the United States Patent and Trademark Office
Exhibit D
                                                                      I 1111111111111111 11111 1111111111 111111111111111 IIIII IIIII IIIIII IIII IIII IIII
                                                                                                           US009654367B2


c12)    United States Patent                                                     (IO)       Patent No.:                       US 9,654,367 B2
        Hillier                                                                  (45)       Date of Patent:                            May 16, 2017

(54)    SYSTEM AND METHOD FOR                                               (56)                            References Cited
        DETERMINING AND VISUALIZING
        EFFICIENCIES AND RISKS IN COMPUTING                                                             U.S. PATENT DOCUMENTS
        ENVIRONMENTS
                                                                                      6,148,335 A   11/2000 Haggard et al.
                                                                                      8,087,025 Bl* 12/2011 Graupner ................ G06F 9/505
(71)    Applicant: Cirba Inc., Richmond Hill (CA)
                                                                                                                                         718/104
(72)    Inventor:    Andrew Derek Hillier, Toronto (CA)                                                                (Continued)

(73)    Assignee: Cirba IP Inc., Richmond Hill (CA)                                             FOREIGN PATENT DOCUMENTS

( *)    Notice:      Subject to any disclaimer, the term ofthis             CA                           2583582 Al           5/2006
                                                                            CA                           2649714 Al          11/2007
                     patent is extended or adjusted under 35
                     U.S.C. 154(b) by 100 days.                                                                        (Continued)

(21)    Appl. No.: 14/180,438                                                                            OTHER PUBLICATIONS

(22)    Filed:       Feb. 14, 2014                                          Goiri, I. et al. "Energy-aware Scheduling m Virtualized
                                                                            Datacenters"; 2010 IEEE International Conference on Cluster Com-
(65)                   Prior Publication Data                               puting; Sep. 20, 2010; pp. 58 to 67; ISBN: 978-1-4244-8373-0.
        US 2014/0164612 Al           Jun. 12, 2014                                                                     (Continued)
                 Related U.S. Application Data                              Primary Examiner - Tesfay Yohannes
(63)    Continuation    of         application                  No.         (74) Attorney, Agent, or Firm - Blake, Cassels &
        PCT/CA2012/050561, filed on Aug. 16, 2012.                          Graydon LLP; Brett J. Slaney
                     (Continued)
                                                                            (57)                                  ABSTRACT
(51)    Int. Cl.                                                            A system and method are provided for determining and
        H04L 12126              (2006.01)                                   visualizing efficiencies and risks in computing environ-
        H04L 12124              (2006.01)
                                                                            ments. The method comprises obtaining resource utilization
                          (Continued)                                       data and resource capacity data for a plurality of entities in
(52)    U.S. Cl.                                                            a computing environment; obtaining at least one operational
        CPC ........ H04L 4310876 (2013.01); G06F 111328                    policy defining at appropriate level of at least one resource
                          (2013.01); G06F 1113442 (2013.01);                used by the computing environment according to at least one
                            (Continued)                                     factor; and computing at least one score quantifying effi-
( 58)   Field of Classification Search                                      ciencies and risks associated with the computing environ-
        CPC ............. G06F 11/3433; G06F 11/3447; G06F                  ment based on the resource utilization data, resource capac-
                          9/5011; G06F 5/161; H04L 43/0876;                 ity data, and at least one operational policy.
                                    H04L 41/147; H04L 47/20
                            (Continued)                                                             19 Claims, 12 Drawing Sheets



                                         10~--------
                                              ...
                                                                                                                  ..
                                                                                                    18
                                                                                                                       ·.,
                                          Computing
                                          Environment



                                                                                    ,,,---· Computing
                                                    Computing
                                                    Cluster                   ,,/           Cluster




                                                                      11/



                                     ''..... E;)············•................           :<                .::>·
                                                         US 9,654,367 B2
                                                                   Page 2


               Related U.S. Application Data                                2012/0159476 Al*  6/2012 Ramteke ............... G06F 9/5033
                                                                                                                                      718/1
                                                                            2012/0284408 Al* 11/2012 Dutta .................... G06F 9/5066
(60)   Provisional application No. 61/523,912, filed on Aug.                                                                        709/226
       16, 2011.                                                            2013/0041768 Al* 2/2013 Llach .                     G06Q 20/28
                                                                                                                                     705/17

(51)   Int. Cl.                                                                       FOREIGN PATENT DOCUMENTS
       G06F 11134           (2006.01)
                                                                        WO             2007 /147258 Al      12/2007
       G06F 11132           (2006.01)                                   WO             2011/011408 Al        1/2011
(52)   U.S. Cl.
       CPC ...... H04L 4110896 (2013.01); G06F 11/3409                                      OTHER PUBLICATIONS
                     (2013.01); G06F 2201/815 (2013.01)
                                                                        Lanches, P.; Supplementary European search report from corre-
(58)   Field of Classification Search
                                                                        sponding European Application No. 12824582.6; search completed
       USPC .................................. 709/204, 226; 370/223    May 6, 2015.
       See application file for complete search history.                "How to Measure & Manage Efficiency in Virtual Environments
                                                                        Using CiRBA's Efficiency & Risk Dashboard"; Online Mar. 23,
                                                                        2011; CiRBA.
(56)                   References Cited                                 Hillier, Andrew; "Server Capacity Defrag: Maximizing Infrastruc-
                                                                        ture Efficiency through Strategic Workload Placements (Defrag
                U.S. PATENT DOCUMENTS                                   Isn't Just for Storage Anymore!"; Jan. 24, 2011; CiRBA Inc.;
                                                                        <http://www.cirba.com/forms/Server-Capacity-Defrag.htm> .
 2003/0046396 Al*       3/2003 Richter ................... G06F 9/505   Hillier, Andrew; "Transformational Analytics: Virtualizing IT Envi-
                                                              709/226   ronments"; Apr. 2008; CiRBA Inc.; <http://www.cirba.com/forms/
 2007/0165019 Al*       7/2007 Hale                        G06Q 10/00   Transformational-Analytics-Virtualizing-IT-Environments.htrn>.
                                                              345/418   Hillier, Andrew; "Advanced Workload Analysis Techniques"; Apr.
 2007/0250829 Al       10/2007 Hillier et al.                           2008; CiRBA Inc.; <http://www.cirba.com/forms/Advanced-Work-
 2008/0028409 Al *      1/2008 Cherkasova .......... G06F 9/5061        load-Analysis-Techniques.htrn>.
                                                              718/104   "Thanks for attending yesterday's live demo of the Efficiency &
 2009/0037367   Al*     2/2009 Wein ..................... G06F 9/5061   Risk dashboard"; Twitter Status Update from CiRBA @CiRBA;
 2009/0292715   Al     11/2009 Chiaramonte et al.                       Mar.       24,      2011;       <https://twitter.corn/CiRBA/status/
 2010/0082505   Al      4/2010 Hollingsworth et al.                     51018299923894272>.
 2012/0011077   Al*     1/2012 Bhagat .................. G06F 21/554    Matheson, L.; Search Report from corresponding PCT/CA2012/
                                                              705/317   050561; search completed Nov. 15, 2012.
 2012/0140620 Al*       6/2012 Hogan ................ H04L 41/0893
                                                              370/230   * cited by examiner
                                                                                                                                                                                       e
                                                                                                                                                                                       •
                                                                                                                                                                                       00
                                                                                                                                                                                       •
                                                                                  --------
                               10                                                                                                                                                      ~
                                                                                                16            '                                                                        ~
                                                                         Computing                                                                                                     ~
                                                                                                                                                                                       ~
                                                                         Cluster
                                                                    ~--~/16
                                                                                                                            ',
                                                                                                                                                                                       =
                                                                                                                                                                                       ~



                                                                                   ...                                           ~              18

                                                                                                                                                   ...
                                                                                                                                     I
                                   Computing                                                                                     I
                                                                                                                                 I


                                   Environment                                                                         14/                                                             ~
                                                                                                                                                                                       ~
                                                                                                                                                                                      ~
                                                                                  14
                                                                                                                        '
                                                                                                                                                                                       ....
                                                                                                                                         ----                                         '"Cl's
                                                 __ ...... --                                                                                                                          N
                                                                                  ------                                                                16
                                                                    16                                             Computing                                                           ....
                                                                                                                                                                                       0

                                            Computing                                                                                                                                  --:i
                                                                                                                   Cluster
I
                                            Cluster
I
                                                                                                             -------,/ 16
    '                                                     16
                                                                                                                                           ...
    I                                                                                  ''
        ''                                                                              'I                                                                                             rJJ

                                                      ...                                                                                                                              =-
                                                                                            I

         ''                                                                                                                                                                            ('D
           ''                                                                                                                                                                     I

              '
                                                                                            I                                                                                 I
                                                                                                                                                                                       .....
                                                                                                                                                                                       ('D

                                                                                                                                                                                       ....
                                                                                            I
                  '                                                                         I   '                                                                       14/
                      ''
                                                                                        I           ''
                                                                                                         '
                           '
                               '                                                  ~1/                                                     14
                                                                                                                                                                        '              ........
                                                                                                                                                                                       0



12
                                   '

                                       ' ,-----
                                           X'
                                                   1A
                                                                                                                       ;- --             ---- - - - - -- ---- __ ,,,,
                                                                                                                                                                                       N


                                          - _:_-------~18
                                                    -"T         /           ,,'


                                                                                                                  18

             Workload I ~ --------------------------- ----- --
                                                                                                                                                                                       d
                                                                                                                                                                                       r.,;_
                                                                                                                                                                                      '-""-0
                                                                                                                                                                                       0--,
                                                                                            FIG. 1                                                                                     UI
                                                                                                                                                                                       ~
                                                                                                                                                                                      w0--,
                                                                                                                                                                                       -....l

                                                                                                                                                                                       =
                                                                                                                                                                                       N
                                                                                                           e
                                                                                                           •
                                                                                                           00
                                                                                                           •
                                                                                                           ~
                                                                                 22                        ~
                                                                                                           ~
                       26                          Analysis Engine                                         ~
                                                                                                 34       =~




  System Data

Resource Utilization
                        I ,,2a
                       rI
                                 I
                                 I
                                          I
                                          I
                                            Efficiency and
                                              Risk (ER)
                                                                                 1 s::nim/              ~
                                                                                                          ~
                                                                                                          ~

                                                                                                          ....
                                                                                                         '"Cl's
                                              Processor
Resource Capacity      n    30
                                 I        I                                           ~/4ecommended /
                                                                                                          N
                                                                                                          ....
                                                                                                          0
                                                                                                         -....J
                                                                                            Action
                                                                                 f_
                                                                        24   I               \           rJJ

                                                                                                 36
                                                                                                         =-
                                                                                                         ('D

                                                                                                         .....
                                                                                                         ('D


                                                                                                         N

                                                                                                         ........
                                                                                                         0


                                                   I
              20
                   /                 32

                                              Operational
                                                                                                         N




                                                Policy      I   I   I
                                                                                                        d
                                                                                                        r.,;_
                                                                                 FIG. 2                 _."-0
                                                                                                        0--,
                                                                                                        UI
                                                                                                        ~
                                                                                                        w
                                                                                                        0--,
                                                                                                        -....l

                                                                                                        =
                                                                                                        N
                                                                                                                                    e
                                                                                                                                    •
                                                                                                                                    00
                                                                                                                                    •
                                                                                                                                    ~
                                                 Obtain System                    100                    Obtain              102    ~
                                                                                                                                    ~
                                                                                                                                    ~
                                                      Data                                         Operational Policies
                                                                                                                                    =
                                                                                                                                    ~




                                                                                                                                    ~
                                                                               Compute ER                 f   104                  ~
                                                                                                                                    ....
                                                                                Score(s)                                           '"Cl's
                                                                                                                                    N

114                                                                                                                                 ....
                                                                                                                                    0
                                                                                                                                    -....J

                                                      f           112
            N              Generate~                                                                          106
                                                                               Generate ER                                          rJJ
  END                  recommendations? ') ,.                            1
                                                                                                                                    =-
                                                                               Spectrum(s)                                          ('D

                                                                                                                                    .....
                                                                                                                                    ('D


                                                                                                                                    ~

                                                                                                                                    ........
                                                                                                                                    0

                                                                                                                                    N
                        Generate                                                 Output ER                    108
      116           Recommendation(s)                                           Spectrum(s)
                                          I                                             I
                                          I                                             I

                , ____________ y ·----------~                            :------------Y-             -~
                I                                                    I                                I                             d
                                                                                                                                    r.,;_
                I                                                    I
                                                                         '                            I

                :        Display      i                                        Display ER             V       110
            ~
                                                                                                      I
                                                                                                                                   _."-0
      118       I
                    Recommendation(s):                               I
                                                                               Spectrum(s)            I
                                                                                                      I
                                                                                                      I
                                                                                                                                    0--,
                                                                                                                                    UI
                I                                                    I   I                            I                             ~
                                                                                                                                   w
                                                                         I __________________________ I
                '- - - - - - - - - - - - - - - - - - - - - - - - - _ 1
                                                                                                                    FIG. 3          0--,
                                                                                                                                    --..l

                                                                                                                                    =
                                                                                                                                    N
U.S. Patent   May 16, 2017   Sheet 4 of 12          US 9,654,367 B2




                                             0
                                             ...-
                                             N




                                                             -s:I"
                                                             0
                                                             N




                                                     co
                                                     0
                                                     N




     0        N                 <O
     0        0                 0
     N        N                 N
                                                                                                                                                                                                                e
                                                                                                                                                                                                                •
                                                                                                                                                                                                                00
                                                                                                                                                                                                                •
200'
                                                                                                                                                                                                                ~
                                                                                                                                                                                                                ~
                                                                                                                                                                                                                ~
                                                                                                                                                                                                                ~
   Envtror1ment Na\llgator


                       lfi'+                   i         I.
                                                         1
                                                                      -
                                                                      --,..
                                                                                   if
                                                                                    t
                                                                                                                                                                         "'. !'1:!i!!i   'L,,..l.   Rl3,,\      =
                                                                                                                                                                                                                ~



    ""
    Home              Boston    Boston-S,,   London   Nt:W York     Rlcbmond...   Seattle      Toronto



                                                                                        Home (Forecast - Today)
                                                                                                                                                                             lmi!•li
                                                                                                                                                                             ••n ..ui               "-   '.I




                                                                                                A:.qJ .J, 2012
                                                                                                                                                                                                                ~
                                                                                                                                                                                                               ~
    Environment~

    Group:
                                                       Historical
                                                                                                                 ,,                       Predictive
                                                                                                                                                                         8ock!ng Manager

                                                                                                                                                                        A-ctron Plan Manager
                                                                                                                                                                                                                ....
    Host:                                                                                          'T'
                                                                                                  Today
                                                                                                                  :
                                                                                                                  7
                                                                                                                            I
                                                                                                                           30                                  90             Reports
                                                                                                                                                                                                               ...a--
    VM:                                                                                                                                                                                                         N
                        Reset
                                                                                                Aug 3, 2012
                                                                                                                                                                                                                ....
                                                                                                                                                                                                                0
                                                                                                                                                                                                                -....J
   ifi,,f,::i1:. · h1',qoU,i±liialnfm~l;mre . JFt<!t'::v.'-                                                                                            Too Much Infrastructure

                                                                                                                                     Y Boston (0.69)
                                                                                                                                                                                                                rJJ
                                                                                                                                Y   Boston-Shared-Svcs (0. 75)                                                  =-
                                                                                                                                                                                                                ('D

                                                                                                                                                                                                                .....
                                                                                                                                                                                                                ('D


                                                                                                     'f    London (1.00)                                                                                        Ul


                                                                                                                                    'f New York (0,69)
                                                                                                                                                                                                                ........
                                                                                                                                                                                                                0

                                                                                                                                                                                                                N

                                                                                                    'f     Richmond Hill (LOO)


                                                                                                                      'f Seattre (D.88)

                                                                                                                                              'f   Toronto (0.60)

                                                                                                                                                                                                                d
                                                                                                                                                                                                                r,r;_
                                                                                                                                                                                                               ,.."-0
                                                                                                                                                                                                                0--,
                                                                                                                                                                                                                UI
                                                                                                                                                                                                                ~
                                                                                              FIG. 5                                               ~204'                                                       w0--,
                                                                                                                                                                                                                --..l

                                                                                                                                                                                                                =
                                                                                                                                                                                                                N
                                                                                                                                                                                                                              e
                                                                                                                                                                                                                              •
                                                                                                                                                                                                                              00
                                                                                                                                                                                                                              •
200"
                                                                                                                                                                                                                              ~
                                                                                                                                                                                                                              ~
                                                                                                                                                                                                                              ~
                                                                                                                                                                                                                              ~
    Envfr-onment Navlgator


           Ii-            lfj"•                   t
                                                                \..          =                   ..
                                                                                                                t                                                                                      ,...RB A
                                                                                                                                                                                                      11
                                                                                                                                                                                                   i' .......
                                                                                                                                                                                             ,,; 1'•!!1!!
                                                                                                                                                                                                                              =
                                                                                                                                                                                                                              ~


       Home               Boston    Boston-S"   London       New,IYork     Richmond...      Seattle
                                                                                             '             Toronto                                                                                 mu:!::'--. n

                                                                                                                                                                                                                              ~
    En\lltonment mode: ·:> Vlew :¢,,Control (aclmln}                                              Seattle (Forecast· Today)                                   Display with recommendations appliedt ;,', Yes ,Q No

        Cluster                                                                                                Jur. ts~ 2011                                                                        Reveal                   ~
       Host:
                                                              Historical                                                                               Pri!dictlve                              control Policies              ....
                                                                                                                                                                                                                             ...a--
        VM:                                                                                                         'I                                                                      Recornmendaticns
                                                                                                                  Today         y                                                                                             N
                            Reset
                                                                                                               Jun 15, 2012                                                                        Reports
                                                                                                                                                                                                                              ....
                                                                                                                                                                                                                              0
                                                                                                                                                                                                                              -...J
                                                                                                                                                                Too Much Infrastructure
    S',:;
                                                                                                                                    \' 0.88
                                                                                                                                                                                                                        g
    g         CLUSTERS:       2
                                                                                                                                                                                                                       g
    :,                                                                                                                                                                                                                 §      rJJ
    0.

    0
                                                                                                                                                                                                                       0.
                                                                                                                                                                                                                              =-
                                                                                                                                                                                                                              ('D
    g'                                                                                                              ♦    Dev (1.00)                                                                                    0

                                                                                                                                                                                                                       "'~    .....
                                                                                                                                                                                                                              ('D

    &                                                                                                                                                  Pre-Prod (0.67)
    :,
              HOSTS:         8                                                                                                                                                                                         ,·     Cl's
    'll
    ._,~
                                                                                                                                                                                                                       'fl
                                                                                                                                                                                                                       11
                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                              ........
                                                                                                                                                                                                                              0

    C                                                                                    1111•
    ::J                                                                                                                                                                                                                §      N
    ...                                                                                                                                                                                                                ...

                                                   . ..
    ~         VI-ls:       110                                                                                                                                                                                         ~


                                                         ,                  o to                      ((((to   + U(((llo ttO IJ t(♦     itllo CO
                                                                                                                                                   •             • ••                       •      •       c,1«oc• o


   Spectr!lln DetaU
                                                                                                                                                                                                                              d
                                                                                                                                                                                                                              r.,;_
                                                                                                                                                                                                                             ._.'-0
                                                                                                                                                                                                                              0--,
                                                                                                                                                                                                                              UI
                                                                                                        FIG. 6                                               ~204''                                                          w
                                                                                                                                                                                                                              ~

                                                                                                                                                                                                                              0--,
                                                                                                                                                                                                                              --..l

                                                                                                                                                                                                                              =
                                                                                                                                                                                                                              N
U.S. Patent   May 16, 2017   Sheet 7 of 12           US 9,654,367 B2




                                        ~    ~;
                                             ""'
                                             Fi'
                                             tl''.
                                             ,i;,,




                g,
               "
                                                      00
                                                      0
                                                             t-
                                                      (")
                                                             C,
                                                             LL




                                                      (0
                                                      0
                                                      (")




     0
     0
     (")
U.S. Patent   May 16, 2017    Sheet 8 of 12   US 9,654,367 B2




                                                      co
                                                      (!)
                                                      LL.




                       co
                       0
                       "-t"
                                                                            e
                                                                            •
                                                                            00
400'                                                                        •
                                                                            ~
                                                                            ~
                                                                            ~
                                                                            ~
       General
                                                                            =
                                                                            ~




   ~-------                       ·-·-··~----··'"·"-....                    ~
                                                                           ~
                                                                            ....
                                                                           '"Cl's
                                                                            N
                                                                            ....
                                                                            0
                                                                            -....J



                 ~.o       13.0
                 :to       Ii)                                              rJJ
                 1.0
                 ;:o
                 :w
                           11)
                           1,0                                              =-
                                                                            ('D
                           1.0                             Ei,~r:i,:6
                                                                            .....
                                                                            ('D
                 15304 0
                 20
                 ::.0
                           8Hl2!J
                           [I)
                           LD
                                                           ~:~~:~: :·
                                                           SNv(Ctl.
                                                                            1,0
                 10
                 ,1.D
                           L!J
                           :!))
                                                           Si:"riice.
                                                           St.rAtt!.        ........
                                                                            0

                 2.. 0     1.(1
                                                                            N
                 20        10                              Se1v!te.
                                                           vGcnt.e,.
                                                           SfPJir:rt.
                                                           Strvii::-e ..
                                                           Servi,;1-;
                                                           /:5mvkl;l




                                                                            d
                                                                            r.,;_
                                                                           _."-0
                                                                            0--,
                                                                            tit
406'~                                                                       ~

                 FIG. 9                                                    w0--,
                                                                            -....l

                                                                            =
                                                                            N
                                                                                                                                                                                                                                     e
                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                     00
200"'                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                     ~
                                                                                                                                                                                                                                     ~
                                                                                                                                                                                                                                     ~
                                                                                                                                                                                                                                     ~


                          m•                                      1                                    !                                                                                                         nn a                =
                                                                                                                                                                                                                                     ~


              *                                      -~                                                                                                                                         ,-;a,m ,.....
            Home         Boston     Boston-s ..   t.01·1do11   New York      Richmond..           Seattle       Toronto-                                                                        : :;: : : \... l 1.wn
        Environment mode: ,':.view =itControJ (admln)                                                  SeaUle (Forecast - Today}                             Display with recommendations applied: ,·~,Ye.s ,.>No

          Cluster                                                                                                   Jvn 1S, 2012                                                                                                     ~
                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                   Reveal
          Host:
          VM:
                                                                Historfca!
                                                                                                                          I
                                                                                                                                                    · _Predfp:lve                            control PDl!c!es
                                                                                                                                                                                           Recommer:dat1011s
                                                                                                                                                                                                                                     ....
                                                                                                                                                                                                                                    ...a--
                                                                                                                        Today
                            Reset                                                                                                                                                               Reports                              N
                                                                                                                    Jur1 15, 2012
                                                                                                                                                                                                                                     ....
                                                                                                                                                                                                                                     0
                                                                                                                                                                                                                                     --.J
                                                                                                                                                              Too Much Infrastructure
                                                                                                                                                                                                                             0
                                                                                                                                        l' o.&a                                                                              I.
                                                                                                                                                                                                                             t'J"
                                                                                                                                                                                                                             0
                                                                                                                                                                                                                             §
                                                                                                                                                                                                                             0.      rJJ
        0
                                                                                                                         ♦    Dev (1.00)
                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                     =-
                                                                                                                                                                                                                                     ('D

        E                                                                                                                                                                                                                   i"       .....
                                                                                                                                                                                                                                     ('D
                                                                                                                                                    Pre-Prod (0,67)
        ~       HOSTS:                                                                                                                                                                                                       5·
                                                                                                                                                                                                                           'f;1
                                                                                                                                                                                                                                     ....
                                                                                                                                                                                                                                     0
        ~                                                                                                                                                                                                                   '11

        "
        u
        C
        ,..
        ~
                                                                                              a                                                                                                                             ~
                                                                                                                                                                                                                           I!,
                                                                                                                                                                                                                            ,..
                                                                                                                                                                                                                                     ........
                                                                                                                                                                                                                                     0

        ~       VMs:                                                                                                                                                                                                       .,'.'!
                           110                                                                                                                                                                                                       N

                                                                                          •       i)        «t((♦   •   «tm,     <td♦   m1 <«ctto                   ,,.,m, (coo   •            •                     •
                                                                                                                         ◊



    spectrum Detall

                                                                                                                                                                                                                ··•:(1155i"" ..
                                                                                                                                                                                                                                     d
                                                                                                                                                                                                                                     rJl.
                                                                                                                                                                                                                                    ,.."-0
                                                                                                                                                                                                                                     O',
                                                                                                                                                                                                                                     UI
                                                                                                                                                                                                                                     ~
                                                                                                                    FIG. 10                                                                                                         wO',
                                                                                                                                                                                                                                     -....l

                                                                                                                                                                                                                                     =
                                                                                                                                                                                                                                     N
                                                                                                                                                                    e
                                                                                                                                                                    •
                                                                                                                                                                    00
                                                                                                                                                                    •
500
      Edit Policy ~~ Webpage rna109 .                                                                                                                               ~
                                                                                                                                                                    ~
                                        ~----------•••"••-•"""""•••-•••••-                                 ••-•<»••••-••••~



                                                                                                                                                                    ~
      Analysis Models:
                                                                                                                                                                    ~
      Policy Name:

      Description:
                                   VMware Control - Dev/Test (Ramp Up)

                                   BC    Set tc fixed date 2012-06-15
                                                                                                                                                                   =~


                                   - Policy that strongly favors efficiency over performance and uptime of developmant
                                   and test workloads.
                                     Key polfcy settings include modeling workloads by combining historical data that
                                   e_xcludes_outlie: data, liber~I host and guest resource overcommitand utilization
                                                                                                                                                                   ~
                                                                                                                                                                  ~
      Policy Catei;ories and Settings:                                                                                        Show Advanced Settings
                                                                                                                                                                   ....
       ,.. Placement Compatibility- Technical                                                                                                                     '"Cl's
                                                                                                                                                                   N
      Keep load Balancing Members Apart
      Keep Different OS Types Apart
                                                                                                      No
                                                                                                      No
                                                                                                                                                                   ....
                                                                                                                                                                   0
                                                                                                                                                                   -....J
      Keep Application Tlers Apart                                                                    No

       ►   Placeme.nt compatibility - Business

       ►   Placement cnmpatibUlt\'- Security & Compliance                                                                                                          rJ'1

       ►   High Avaitabf!ity
                                                                                                                                                                   =-
                                                                                                                                                                   ('D

                                                                                                                                                                   .....
                                                                                                                                                                   ('D


       ►   Operational Windowing                                                                                                                                   ........
      ,,. Reservations & overcommit
                                                                                                                                                                   ........
                                                                                                                                                                   0
      Total CPUs - High Limit

      Total Memory - High Limit
                                                                                                     800

                                                                                                     200
                                                                                                                                     %,

                                                                                                                                     %
                                                                                                                                                             II    N

      CPU Reservations - High Limit                                                                  90                              ~lo-


      Memory Reservations - High Limft                                                               90                              %

      ►    Workload History & Trending

      ►    Host Level Utilization (Hioh Limitsl
                                                                                                                                                                  d
                                                                                                                                                                  r.,;_
                                                                                                               [_        save           [__ cancel ___   J        _."-0
                                                                                                                                                                  0--,
                                          , ,.   ·.   ·"   _.,., . . · ', .... "··   '"'   ;,
                                                                                                                                                                  UI
                                                                                                                                                                  ~

                                                                                                FIG. 11                                                           w
                                                                                                                                                                  0--,
                                                                                                                                                                  -....l

                                                                                                                                                                  =
                                                                                                                                                                  N
                                                                                                                       e
                                                                                                                       •
                                                                                                                       00
                                                                                                                       •
                                                                                                                       ~
                                                                                                                       ~
600                                                                                                                    ~
                                                                                                                       ~

      VM policies for all VMs in "VIOS"

      Policy Categories and Settin,is:                                            Show Advanced Settings
                                                                                                                       =
                                                                                                                       ~



       " Guest Level Utilization {lligh Limits)


                                                                                                                       ~
                                                                                                                      ~
            CPU Utilization
            CPU Utilization (Reservation)                                                                              ....
            ,vlemory - Scoring Strategy                                                                               '"Cl's
                                                       98                                       ClJl:t                 N
            Memory Utilization

            Active Memory                                                                       %
                                                                                                                       ....
                                                                                                                       0
                                                                                                                       -....J
            Memory Ballooning                                                                   %

            Disk 1/0 Throughput                                                                 Bytes/s

            Disk 1/0 Operations
                                                                     -------                    10/s
                                                                                                                       rJJ
            Network l/0 Throughput                                                                                     =-
                                                                                                                       ('D

                                                                                                                       .....
                                                                                                                       ('D

                                                                                                                       ....
                                                                                                                       N

                                                                                                                       ........
                                                                                                                       0

            CPU - Allocation Range                                                                                     N
            CPU - Allocation Increment                                                          vCPUs
                                                       ~-~-~-,--.,._...,~.~.,,_,,.,,~--·•-~"'
            CPU - Max lncrease                                                                  steps

            CPU - Max Decrease                                                                  steps
                                                       jrl-                             ___
                                                         □ 2-4-,-20_4_8_,4_0_9_6_-6_5_5_36      MB
            Memory - Allocation Range
                                                       j4 □96                                   MB
            Memory - Allocation Increment
                                                                                                steos
                                                                                                                       d
                                                                                                                       r.,;_
            Memorv - Max Increase

                                                                                                  (      Cancel   f   _."-0
                                                                                                                       0--,
                                                                                                                       UI
                                                                                                                       ~
                                                                                                                      w
                                                  FIG.12                                                               0--,
                                                                                                                       -....l

                                                                                                                       =
                                                                                                                       N
                                                    US 9,654,367 B2
                              1                                                                 2
         SYSTEM AND METHOD FOR                                         FIG. 2 is a block diagram of functional components
       DETERMINING AND VISUALIZING                                  configured to perform an efficiency and risk analysis using
   EFFICIENCIES AND RISKS IN COMPUTING                              resource utilization and capacity data and operational poli-
              ENVIRONMENTS                                          cies.
                                                                       FIG. 3 is a flow chart illustrating example computer
           CROSS-REFERENCE TO RELATED                               executable operations that may be performed in conducting
                       APPLICATIONS                                 an efficiency and risk analysis;
                                                                       FIG. 4 is an example screen shot including an efficiency
   This application is a continuation of International PCT          risk spectrum for a single computing environment;
Application No. PCT/CA2012/050561 filed on Aug. 16, 10                 FIG. 5 is an example screen shot including an efficiency
2012 which claims priority from U.S. Provisional Patent             risk spectrum for a single computing environment;
Application No. 61/523,912 filed on Aug. 16, 2011, both                FIG. 6 is an example screen shot including an efficiency
incorporated herein by reference.                                   risk spectrum for a single computing cluster;
                                                                       FIG. 7 is an example screen shot including an efficiency
                     TECHNICAL FIELD                             15 risk spectrum for multiple computing environments;
                                                                       FIG. 8 is an example screen shot including a recom-
   The following relates to systems and methods for deter-          mended actions output;
mining and visualizing efficiencies and risks in computing             FIG. 9 is an example screen shot including a recom-
environments.                                                       mended actions output;
                                                                 20    FIG. 10 is an example screen shot including an efficiency
         DESCRIPTION OF THE RELATED ART                             risk spectrum for a cluster with recommendations applied;
                                                                       FIG. 11 is an example screen shot for an operational
   Modem data centers typically comprise hundreds if not            policy user interface; and
thousands of servers. Each server supplies a finite amount of          FIG. 12 is an example screen shot for a system policy user
resource capacity, typically in the form of, but not limited to: 25 interface.
central processing unit (CPU) capacity, memory or storage
capacity, disk input/output (I/0) throughput, and network                            DETAILED DESCRIPTION
I/0 bandwidth. Workloads running on these servers con-
sume varying amounts of these resources. With the advent of            It will be appreciated that for simplicity and clarity of
virtualization and cloud technologies, individual servers are 30 illustration, where considered appropriate, reference numer-
able to host multiple workloads.                                    als may be repeated among the figures to indicate corre-
   Percent CPU utilization, which corresponds to the ratio of       sponding or analogous elements. In addition, numerous
CPU usage relative to CPU capacity, is a common measure             specific details are set forth in order to provide a thorough
of how effectively servers are being utilized. Various other        understanding of the examples described herein. However, it
metrics may be used to determine resource utilization for 35 will be understood by those of ordinary skill in the art that
computing systems. Organizations may wish to measure and            the examples described herein may be practiced without
evaluate efficiencies and risks in computing environments           these specific details. In other instances, well-known meth-
but often do not have convenient ways to perform such               ods, procedures and components have not been described in
measurements and evaluations.                                       detail so as not to obscure the examples described herein.
                                                                 40 Also, the description is not to be considered as limiting the
                         SUMMARY                                    scope of the examples described herein.
                                                                       It will be appreciated that the examples and corresponding
   In one aspect, there is provided a method comprising:            diagrams used herein are for illustrative purposes only.
obtaining resource utilization data and resource capacity           Different configurations and terminology can be used with-
data for a plurality of entities in a computing environment; 45 out departing from the principles expressed herein. For
obtaining at least one operational policy defining at appro-        instance, components and modules can be added, deleted,
priate level of at least one resource used by the computing         modified, or arranged with differing connections without
environment according to at least one factor; and computing         departing from these principles.
at least one score quantifying efficiencies and risks associ-          A system and method are provided for quantifying and
ated with the computing environment based on the resource 50 visualizing the efficiency and risks related to resource uti-
utilization data, resource capacity data, and at least one          lization levels, relative to the provisioned capacity of com-
operational policy.                                                 puting environments, with consideration of operational poli-
   In another aspect, there is provided a computer readable         cies. In addition, the system may be configured to determine
storage medium comprising computer executable instruc-              and presents recommended actions that mitigate the ineffi-
tions for performing the method.                                 55 ciencies and risks detected for the computing environments
   In yet another aspect, there is provided a system for            being analyzed. The capabilities of the system herein
analyzing efficiencies and risks in a computing environment,        described enable organizations to accurately measure effi-
the system comprising a processor and at least one memory,          ciency and risks in physical, virtual and cloud computing
the memory comprising computer executable instructions              environments. It has been recognized that through the rec-
for performing the method.                                       60 ommended actions, organizations can increase efficiency
                                                                    and reduce risks in their computing environments.
       BRIEF DESCRIPTION OF THE DRAWINGS                               An example of a computing environment 10 is shown in
                                                                    FIG. 1. Computing environments 10 can be virtual or
   Embodiments will now be described by way of example              physical. Virtual computing environments 10 may be based
only with reference to the appended drawings wherein:            65 on various virtualization platforms such as VMware
   FIG. 1 is a schematic diagram of a computing environ-            vSphere, IBM PowerVM, Microsoft Hyper-\!, Oracle/Sun
ment;                                                               Logical Domains, etc. Physical computing environments 10
                                                   US 9,654,367 B2
                             3                                                                      4
may be based on various server platforms such as IBM                    Turning now to FIG. 2 an example of an analysis system
Power, Oracle/Sun SPARC and x86-based servers, etc. As               20 is shown. It can be appreciated that the analysis system
illustrated in FIG. 1, a computing environment 10 is                 20 may be configured using software, hardware or any
designed and/or provided to run at least one workload 12             combination of software and hardware. For example, the
that performs business functions and consume compute            5    analysis system 20 may reside on a personal computer,
resources 14, e.g., resources 14 related to CPU, memory,             embedded computer, mobile computing device, etc. It can
disk, network, etc. The workloads 12 run on computing                also be appreciated that the configuration and functional
systems 16 such as servers that supply the computing                 delineations shown in FIG. 2 are for illustrative purposes
resources 14. Each computing system 16 has a finite capac-           only. The system 20 includes an analysis engine 22 that
ity ofresources 14. Multiple computing systems 16 can form      10
                                                                     comprises an efficiency and risk (ER) processor 24. The ER
a computing cluster 18 reflecting, for example, an adminis-
                                                                     processor 24 utilizes system data 26 related to the computing
trative group or a management domain. Such groups or
                                                                     systems 16 in a particular cluster 18 and/or computing
domains may support advanced capabilities such as live
migration of workloads 12 between computing systems 16,              environment 10 to quantify and visualize the efficiency and
load balancing and/or high availability. Multiple computing     15
                                                                     risks for a computing environment 10. The system data 26
clusters 18 can be logically grouped (e.g., by location, line        includes, without limitation, resource utilization data 28 and
of business, etc.) to form a computing environment 10 as is          resource capacity data 30 for conducting the analyses (as
illustrated in FIG. 1.                                               shown), and well as, for example, system configuration data
   It can be appreciated that the principles discussed herein        and business related data (e.g., guest and host operating
apply to any one or more workloads 12 consuming any one         20   systems, guest workload uptime requirements, guest work-
or more resources 14 provided by any one or more com-                load security level requirements, guest workload and host
puting systems 16, in any one or more computing clusters             maintenance windows, guest workload balancing groups,
18, in one or more computing environments 10. As such, the           guest workload high availability groups, etc.) The ER pro-
example shown in FIG. 1 is for illustrative purposes only.           cessor 24 also obtains operational policies 32 to be consid-
   Many computing environments 10 may be modeled                25   ered when analyzing such efficiencies and risks. In evalu-
through the entity types shown in FIG. 1, and may include            ating the efficiencies and the risks, the analysis engine 22
associated parent-child relationships. Workloads 12 are con-         may output at least one ER spectrum 34 related to the
sidered resource consumers, typically with configurable              computing environment 10 which, as described below,
resource allocations. Computing systems 16 such as servers           depicts efficiencies and risks in the computing environment
are considered resource suppliers containing one or more        30
                                                                     10 based on ER scores. The analysis engine 22 may also
workloads 12. Computing clusters 18 are considered col-
                                                                     output recommended actions 36 based on the ER scores. The
lections of computing systems 16 (e.g. a server farm) with
                                                                     outputs 34, 36 shown in FIG. 2 may be displayed graphically
mobility of workloads 12 between computing systems 16 in
                                                                     as illustrated below.
a computing cluster 18 being possible. The computing
environments 10 are typically defined by a collection of one    35
                                                                        As discussed above, computing resources 14 are con-
or more computing clusters 18.                                       sumed by workloads 12 and supplied by computing systems
   For example, VMware vSphere computing environments                16 such as servers. Typically, the resources 14 fall into four
10 can be modeled with the following entity types. A guest           main areas: a) CPU-processing capacity, b) Memory-
is considered a virtual machine running on a host for                physical and virtual memory, c) Disk-disk storage and disk
performing actual workloads 12. A host is a physical com-       40   I/0 bandwidth, and d) Network I/0-network interfaces and
puting system 16 running the ESX hypervisor capable of               network I/0 bandwidth.
running one or more virtual machines. A computing cluster               The operational policies 32 help define the appropriate
18 therefore enables hosts to be managed as a group capable          levels of resources 14 required by a computing environment
of supporting capabilities such as live migration of work-           10 by considering factors such as, without limitation: per-
loads 12 between hosts, automated workload balancing and        45   formance/service level requirements, workload growth
high availability of guest workloads 12. A datacenter in this        assumptions (planned and trended), uptime-related require-
example is considered a computing environment 10 includ-             ments (hardware failures, disaster recovery, maintenance
ing one or more computing clusters 18.                               windows, etc.), and workload placement affinity and anti-
   In another example, IBM PowerVM computing environ-                affinity (data security, load balancing, failover, etc.). It has
ments 10 can be modeled with the following entity types.        50
                                                                     been recognized that by combining the operational policies
Logical Partitions (LPARs) are considered virtual machines           32 with the actual resource utilization levels indicated in the
running on managed computing systems 16 for performing
                                                                     resource utilization data 28, resource capacities indicated in
actual workloads 12. Managed systems are considered
                                                                     the resource capacity data 30, system configuration data, and
physical computing systems 16 (e.g. servers) capable of
                                                                     business attributes, the efficiencies and risks of a computing
running one or more LPARs. A domain is considered a group       55
of managed systems administered by a common hardware                 environment 10 can be assessed.
management controller (HMC). An environment in this                     The efficiency and risks of a computing environment can
example is a computing environment 10 including one or               be quantified through an efficiency/risk (ER) score for each
more management domains.                                             entity. The ER score for an entity is based on its utilization
   It can be appreciated that depending on the computing        60   levels, allocated or available resources (e.g., determined
environment 10 and technology being modeled, additional              from system data 26) and operational policies 32. At a high
entity types and parent-child relationships are possible. For        level, the ER score reflects whether the resources for the
example, workloads 12 can often be divided into multiple             entity are appropriately provisioned, under-provisioned, or
applications. In addition, some virtualization technologies          over-provisioned.
support the creation of resource pools to divide processor      65      An example range for ER scores is from O to 200 and the
and/or memory resources that are allocated by servers to             significance of the score is sUlllillarized below in Table 1 for
their workloads 12.                                                  illustrative purposes only.
                                                            US 9,654,367 B2
                                 5                                                                        6
                            TABLE 1                                        sioned, whereas scores greater than 75 indicate that the
                                                                           entity is appropriately provisioned.
              Example ER score ranges and descriptions                        2) Over-Provisioned Analysis-evaluates each workload
       ER Score        Description                                         entity by checking whether the entity's resource utilization
                                                                      5    levels are below low limits defined by operational policies.
        0 to 74        Entity is under-provisioned. Lower scores
                       indicate more severe levels of under-
                                                                           The check generates an over-provisioned score (OPS) rang-
                       provisioning.                                       ing, in this example, between 0 and 100 that reflects whether
       75 to 125       Entity is appropriately provisioned. Scores         the entity is over-provisioned. For example, scores less than
                       closer to 100 indicate more optimal                 75 may indicate that the entity is over-provisioned whereas
                       provisioning levels.                           10
      126 to 200       Entity is over-provisioned. Higher scores           scores greater than 7 5 indicate that the entity is appropriately
                       indicate greater levels of over-provisioning        provisioned.
                                                                              Based on the under-provisioned and over-provisioned
   The ER score may be used to generate ER spectrums and,                  scores, the ER score for a workload entity can be determined
optionally, recommended actions and/or other recommen-                15
                                                                           as follows:
dations for addressing efficiency and/or risk issues identified               If UPS<l 00, ER score=UPS
via the computed ER scores. FIG. 3 illustrates computer                       If UPS==l00, ER score=200-OPS
executable operations that may be performed by the ER                         As such, the UPS may be made to take precedence over
processor 24 in conducting an analysis of system data 26 and               the OPS when computing the ER score of a workload entity
operational policies 32. At 100 the system data 26 is                 20   which reflects its overall provisioning level. For example, an
obtained in order to analyze the resource utilization data 28              entity may be under-provisioned with respect to CPU utili-
and the resource capacity data 30. At 102 the operational                  zation but over-provisioned with respect to memory. Based
policy 32 (or policies 32) are obtained. The system data 26                on the overall ER score, the entity is designated to be
                                                                           under-provisioned. This is appropriate since the shortage of
and the operational policies 32 are used at 104 to compute
                                                                      25   resources typically result in more severe consequences than
one or more ER scores according to the nature of the
                                                                           having excess resources (i.e. risks vs. inefficiency).
computing environment 10 being evaluated. As will be
                                                                           Server-Level ER Score
explained in greater detail in the examples below, the ER                     The ER score for computing system 16 such as a server
score(s) is/are used at 106 to generate one or more ER                     entity (e.g. vSphere host, managed system) is based on the
spectrums. The ER spectrums are output at 108 and, if                 30   following:
applicable, are displayed at 110.                                             Resource utilization levels of the server (CPU, memory,
   As noted above, the ER scores may also be used to                             disk I/O, network I/O utilization);
generate recommended actions and/or other recommenda-                         Resource capacity of the server (CPU capacity, memory
tions. At 112, the ER processor 24 determines whether or not                     capacity, maximum disk and network I/O throughput);
such recommendations are to be generated, e.g., by deter-             35         and
mining whether an option or input has been selected. If not,                  Operational policies (criteria to determine whether server
the process ends at 114. If a recommendation is to be                            has sufficient resources).
generated, the recommendation(s) is/are generated at 116                      The ER scores for server entities may be determined in the
and, if applicable, displayed at 118.                                      same way as those for workload entities, discussed above.
   An example for computing ER scores for various entity              40   Cluster-Level ER Score
types will now be described below.                                            The ER score for a computing cluster 18 may be based on
Workload-Level ER Score                                                    the results of a "defrag" analysis of workloads 12 and
   The ER score for a workload entity (e.g., vSphere guest,                computing devices 16 included in the cluster 18.
LPAR) is based on the following:                                              A defrag analysis as herein described attempts to deter-
   Resource utilization levels of the entity (e.g. CPU utili-         45   mine the maximum number of workloads 12 that can be
      zation, memory utilization);                                         placed on the minimum number of computing devices 16
   Resource allocations (e.g. CPU allocation, memory allo-                 (e.g. servers) subject to constraints defined by the opera-
      cation); and                                                         tional policies 32.
   Operational policies 32 that define the criteria to deter-                 The defrag analysis results may include the following
      mine whether sufficient CPU and memory resources                50   metrics, assuming the computing devices 16 being analyzed
      have been allocated for the entity. It may be noted that             are servers:
      some operational policies 32 can be specified on a                      1) Fully loaded utilization (UFL)-minimum number of
      per-workload level. For example, different % CPU                     servers required to accommodate all the workloads as a
      utilization high limits can be specified for different               percentage of the total number of servers.
      workloads 12, depending on the business or operational          55      2) Number of unused servers (SU)-number of servers
      requirements of the different workloads 12 (e.g. pro-                with no workloads. A number of additional servers required
      duction workloads 12 may have lower limits that                      (SR) may also be determined, which indicates the additional
      non-production workloads 12).                                        servers required in case there are insufficient existing serv-
   The ER scores for the workload entities can be based on                 ers.
the results of two types of analyses:                                 60      3) Number of unplaced workloads (WU)-number of
   1) Under-ProvisionedAnalysis---evaluates each workload                  workloads that were not placed on a server.
entity by checking whether the entity's resource utilization                  4) Number of placed workloads (WP)-number of work-
levels exceed high limits defined by operational policies 32.              loads that were placed on a server.
The check generates an under-provisioned score (UPS), in                      5) Normalized lowest placement score among all servers
this example, ranging between 0 and 100 that reflects                 65   with at least one workload (LPS)-the value of this score
whether the entity is under-provisioned. For example, scores               ranges from 100 to the minimum target score limit (de-
less than 75 may indicate that the entity is under-provi-                  fault=75). If the minimum target score limit modified so that
                                                     US 9,654,367 B2
                                 7                                                                     8
it is not equal to 75, this score value is normalized to ensure         different resource capacities, the weights can be based on a
that it always ranges between 75 and 100.                               particular resource 14 (e.g. CPU or memory).
    The ER score is derived from these defrag results as                   Alternatively, weights can be based on the resource 14
follows:                                                                that represents the primary constraint for the workloads 12
    Case 1: All workloads are placed and the fully loaded          5    in the environment 10. The primary constraint can be
utilization is less than 100%                                           estimated by comparing the aggregate resource utilization of
    The ER score is equal to the 200 minus the fully loaded             all the workloads 12 with the capacity of all the servers.
       utilization.                                                         For environments 10 where there is mobility of workloads
    In general, a server group is considered to be over-                12 and servers between the clusters 18, the ER score can be
       provisioned if the UFL is less than 75% (which trans-       10   computed from the results of a defrag analysis for the entire
       lates to an ER score that is greater than 125).                  environment IO-effectively treating the environment 10 as
    If the VFL is between 75% and 99%, the cluster is                   a single cluster 18.
       considered to be appropriately provisioned.                      Efficiency and Risk Spectrums
    Case 2: All workloads are placed and the fully loaded                   Based on the ER scores, the efficiency and risks of
utilization is equal to 100%                                       15   computing environments 10 can be depicted in an Efficiency
    The ER score is equal to the normalized lowest placement            and Risk Spectrum 204 as shown in the screen shot 200
       score which is defined to range between 75 and 100.              illustrated in FIG. 4. For a given computing environment 10,
       This score indicates that the server group is provisioned        ER spectrums display the relevant entities in one or more
       appropriately.                                                   vertically arranged two-dimensional (x-y) coordinate sys-
    ER scores approaching 100 indicate that cluster is opti-       20   terns. As shown in FIG. 4, a time scale bar 202 can be
       mally provisioned whereas scores nearing 75 indicate             provided to allow a user to focus on a particular day or
       that the cluster is on the verge of being deemed as              period of time.
       under-provisioned.                                                   The number of coordinate systems corresponds to the
    Case 3: One or more workloads are not placed and there              number of entity types which the environment 10 comprises.
are no unused servers                                              25   For example, the ER spectrum for a computing environment
    The ER score is equated to the number of placed work-               10 modeled using 4 entity types (e.g. environment 10,
       loads divided by the total number of workloads multi-            cluster 18, host and guest) will also contain 4 coordinate
       plied by 75.                                                     systems.
    In this case, the ER score will range between 0 and 75                  The coordinate systems share a common horizontal axis
       with lower scores indicating higher ratios of unplaced      30   representing the ER score. This axis is typically divided into
       workloads.                                                       three regions, corresponding to under-provisioned 206 (too
    Case 4: One or more workloads are not placed but there              little infrastructure), optimally provisioned 208 (just right)
are also unused servers                                                 and over-provisioned 210 (too much infrastructure) entities,
    This indicates that the unplaced workloads are not suit-            respectively.
       able for the server group.                                  35       Each entity is depicted as a single dot 212 in the spectrum
    The ER score is equal to 200 minus the fully loaded                 204. The entity's type determines the coordinate system in
       utilization-but is also marked as a special case due to          which the entity is depicted. The ER score of the entity
       the presence of unsuitable workloads.                            defines its x-coordinate. For environments 10 having mul-
    In summary, the ER score is computed as follows:                    tiple entity groups based on a parent entity type (e.g.,
    Case 1: (WU==0 AND UFL<l00)                                    40   workloads 12 and servers belonging to specific clusters 18),
                                                                        the entity's group membership effectively defines its y-co-
      ER score~200-UFL                                                  ordinate.
  Case 2: (WU==0 AND UFL==l00)                                              Types of ER spectrums that may be generated include:
                                                                            ER Spectrum for a single environment 10;
      ER score~LPS                                                 45       ER Spectrum for multiple environments 10; and
                                                                            ER Spectrum for multiple timeframes.
  Case 3: (WU>0 AND SU==0)
                                                                        ER Spectrum for a Single Environment
      ER score~75*TTP!(TTP+WU)                                              Based on the ER scores, efficiency and risks of the entities
                                                                        in a computing environment 10 can be depicted in an
  Case 4: (WU>0 AND SU>0)                                          50   Efficiency and Risk Spectrum 204 such as that shown in
                                                                        FIG. 4.
      ER score~200-UFL
                                                                            In FIG. 4, the spectrum 204 for a single environment
Environment-Level ER Score                                              (Houston) is organized into four vertically stacked sections
   The ER score for a computing environment 10 reflects the             corresponding to the four entity types: environment 10,
efficiency and risks associated with the clusters that com-        55   cluster 18, host and guest. Each dot 212 in the spectrum 204
prise the environment 10.                                               corresponds to an entity. Entities of each type are depicted
   Typically, it may be assumed that workloads 12 and                   in the corresponding section. If the environment 10 includes
computing systems 16 have no mobility between clusters 18.              multiple clusters 18, entities associated with each cluster 18
For such environments 18, the ER score is computed from                 may be depicted in a different color and arranged vertically
the weighted average of the ER scores for each group of            60   into separate rows.
computing devices, e.g., a server group as exemplified                      Each entity's ER score determines where to draw the
below.                                                                  corresponding dot 212 on the horizontal axis. The horizontal
   The weights used to combine the ER scores for each                   axis ranges from Oto 200 with Oat the left-most edge, 100
server group sum to 1 and reflect the relative resource                 at the center and 200 at the right-most edge, consistent with
capacities of each server group. If servers in all the groups      65   the above exemplary ER score ranges.
have identical resource capacities, the weights can simply be               The analyses can be based on a variety of historical or
based upon the number of servers. If the servers have                   projected timeframes selectable from the timeline bar 202,
                                                    US 9,654,367 B2
                              9                                                                      10
which define the scope of entities to be assessed and their               Another example of a recommended action applies to
respective resource utilization levels, allocations and capaci-        virtual environments managed as a cloud computing envi-
ties.                                                                  ronment. Specifically, many cloud computing environments
   FIG. 5 illustrates a screen shot 200' of another environ-           are managed with cloud instance sizes that are configured
ment level ER spectrum 204' and FIG. 6 illustrates a screen       5    with pre-defined resource allocations (e.g. small=! virtual
shot 200" of a cluster level ER spectrum 204" for the                  CPU and 2 GB of memory, medium=2 virtual CPUs and 4
"Seattle" cluster shown in FIG. 5.                                     GB of memory, large=4 virtual CPUs and 8 GB of memory,
ER Spectrum for Multiple Environments                                  etc.). In such environments, the recommended action may be
   The screen shot 300 shown in FIG. 7 illustrates a pair of           to propose an alternate cloud instance size based on the
                                                                  10
ER spectrums 304a, 304b, one for each of multiple envi-                workload's actual utilization levels and applicable policies.
ronments 10. Providing multiple spectrums 304a, 304b                      An additional mode for the ER spectrum 204, 304 can be
together as shown in FIG. 7 allows multiple environments               generated where the recommended actions are assumed to
10 to be compared by depicting the key metrics (e.g., fully            have been performed, e.g., as shown in screen shot 200"'
loaded utilization) of each environment 10. It can be appre-      15
                                                                       illustrated in FIG. 10. In this scenario, the ER scores for each
ciated that users can interact with these spectrums 304a,              level (workloads 12, hosts, clusters 18, environment 10) are
304b by selecting a specific environment 10 to access the ER           recomputed based on the application of the recommended
spectrum 3 04a, 3 04b for the selected environment 10 ( show-          actions such as allocation changes and workload place-
ing all the entities comprising the environment 10 as shown            ments. In general, the position of the entities in the resulting
in FIGS. 4 and 5).                                                20   spectrum 204, 304 where the recommended actions are
ER Spectrum for Multiple Timeframes                                    performed will tend to move towards the center of the
   Another variant of the ER spectrum 204, 304 can depict              spectrum. Another possible mode involves recomputing the
the key metrics of an environment 10 over time. For                    ER spectrum 204, 304 based on a subset of the recom-
example, the fully loaded utilization of an environment can            mended actions. Another possible mode involves computing
be charted for a given time range (e.g., each day for the last    25   the ER spectrum based on a set of actions specified by the
30 days). For example, for a given environment 10 for which            user to model a desired scenario---e.g. add workloads 12,
the fully loaded utilization has been computed over the last           remove workloads 12, add hosts, upgrade resource capacity
30 days, a spectrum charting the historical values over the            of hosts, etc.
given time period can be generated. The spectrum can be                   FIG. 11 illustrates an example screen shot 500 for an
oriented with ER score with on the x-axis and the time line       30   operational policy user interface. As shown in FIG. 11, the
on the y-axis. The desired spectrum snapshot may then be               policy name and description and various settings can be
selected using the timeline bar 202, 302. Alternatively, the           edited and/or set by the user. Such settings include those
ER score and timelines can be transposed so that the                   related to high limits for CPUs, memory, CPU reservations,
spectrum 204, 304 shows the ER-score on the y-axis and the             and memory reservations.
time line of the x-axis.                                          35      FIG. 12 illustrates an example screen shot 600 for a
Recommended Actions                                                    system-level policy user interface. As shown in FIG. 12,
   Based on the analyses performed for each environment                various policy categories and settings can be edited through
10, recommendations to mitigate the inefficiencies and risks           the illustrated user interface, e.g., those for guest level
depicted in the ER spectrum 204, 304 can be generated.                 utilization (high limits), guest level utilization (low limits),
   Examples of recommended actions include:                       40   recommended allocations, etc.
   Per-guest resource allocation adjustments (e.g. CPU allo-              It will be appreciated that any module or component
      cations and memory allocations of guests that match              exemplified herein that executes instructions may include or
      their actual resource utilization patterns);                     otherwise have access to computer readable media such as
   Workload rebalancing by changing guest-host placements              storage media, computer storage media, or data storage
      within a given cluster 18 (e.g. move guests from busier     45   devices (removable and/or non-removable) such as, for
      to less busy hosts to better balance workloads within a          example, magnetic disks, optical disks, or tape. Computer
      cluster 18);                                                     storage media may include volatile and non-volatile, remov-
   Adjustment of host server capacity for a given cluster 18           able and non-removable media implemented in any method
      (e.g. addition or removal of server capacity to match            or technology for storage of information, such as computer
      requirements of actual guest workloads); and                50   readable instructions, data structures, program modules, or
   Number of additional host servers required to host the              other data. Examples of computer storage media include
      existing guest workloads.                                        RAM, ROM, EEPROM, flash memory or other memory
   These recommendations can correspond to different time-             technology, CD-ROM, digital versatile disks (DVD) or other
frames for a given environment. An example set of recom-               optical storage, magnetic cassettes, magnetic tape, magnetic
mended actions are provided in the screen shot 400 shown          55   disk storage or other magnetic storage devices, or any other
in FIG. 8. As shown in FIG. 8, the screen shot 400 may                 medium which can be used to store the desired information
include a series of tabs 402 including different time periods.         and which can be accessed by an application, module, or
The "Today" tab 404 is shown in FIG. 8 and includes a                  both. Any such computer storage media may be part of the
modification type 408 at the beginning of each row of the              analysis engine 22, ER processor 24, any component of or
recommendation chart 406 to identify, e.g., whether the           60   related to the system 20, etc., or accessible or connectable
recommendation relates to an inefficiency or risk. FIG. 9              thereto. Any application or module herein described may be
illustrates another example screen shot 400' showing a                 implemented using computer readable/executable instruc-
recommendation chart 406'                                              tions that may be stored or otherwise held by such computer
   In general, it can be appreciated that the implementation           readable media.
of the recommended actions should reduce inefficiencies and       65      The steps or operations in the flow charts and diagrams
risks, resulting in entities moving towards the optimal Gust           described herein are just for example. There may be many
right) region of the spectrum 204, 304.                                variations to these steps or operations without departing
                                                     US 9,654,367 B2
                              11                                                                     12
from the principles discussed above. For instance, the steps               for WU>O and SU==O, the at least one score is computed
may be performed in a differing order, or steps may be                        as 75*WP/(WP+WU); and
added, deleted, or modified.                                               for WU>O and SU>O, the at least one score is computed
   Although the above principles have been described with                     as 200-UFL.
reference to certain specific examples, various modifications      5       8. The method of claim 1, wherein the graphical repre-
thereof will be apparent to those skilled in the art as outlined        sentation displays the scores spatially relative to each other,
in the appended claims.                                                 for each computing entity in the computing environment by
   The invention claimed is:                                            placing each indicator in a corresponding portion of the
   1. A method performed by a processor in a computing                  graphical representation.
system, the method comprising:                                     10      9. The method of claim 1, wherein the portions of the
   obtaining resource utilization or performance data per-              graphical representation are arranged to create a spectrum.
      taining to a plurality of computing entities in a com-               10. The method of claim 1, further comprising displaying
      puting environment, and capacity data specifying                  a plurality of graphical representations.
      resource capacities for the plurality of computing enti-             11. The method of claim 1, further comprising using the
      ties in the computing environment;                           15   at least one score to generate at least one recommendation
   obtaining at least one operational policy defining criteria          for addressing inefficiencies and/or risks in the computing
      to determine whether the utilization or performance of            environment.
      an entity is in an acceptable range relative to its                  12. The method of claim 11, further comprising display-
      capacity or performance limits;                                   ing the at least one recommendation in the graphical repre-
   computing at least one score quantifying efficiencies           20   sentation, the graphical representation comprising one or
      and/or risks associated with corresponding ones of the            more recommendations for each entity in the computing
      entities in the computing environment, based on the               environment that has been evaluated.
      resource utilization or performance data, the capacity               13. A non-transitory computer readable storage medium
      data, and the at least one operational policy; and                comprising computer executable instructions for:
   displaying an indicator for at least one of the plurality of    25      obtaining resource utilization or performance data per-
      computing entities in a graphical representation based                  taining to a plurality of computing entities in a com-
      on the corresponding score;                                             puting environment, and capacity data specifying
   wherein each indicator is positioned in the graphical                      resource capacities for the plurality of computing enti-
      representation according to the corresponding score                     ties in the computing environment;
      such that the positioned indicator shows in a spatial        30      obtaining at least one operational policy defining criteria
      manner, relative efficiencies and/or risks for the corre-               to determine whether the utilization or performance of
      sponding entity by positioning the indicator in one of a                an entity is in an acceptable range relative to its
      first portion indicative of risk associated with having                 capacity or performance limits;
      infrastructure in the computing environment that can-                computing at least one score quantifying efficiencies
      not service workload demands and meet criteria speci-        35         and/or risks associated with corresponding ones of the
      fled in the at least one operational policy, a second                   entities in the computing environment, based on the
      portion indicative of an amount of infrastructure in the                resource utilization or performance data, the capacity
      computing environment that can service workload                         data, and the at least one operational policy; and
      demands based on the at least one operational policy, or             displaying an indicator for at least one of the plurality of
      a third portion indicative of inefficiencies associated      40         computing entities in a graphical representation based
      with having more than the required amount of infra-                     on the corresponding score;
      structure in the computing environment to service                    wherein each indicator is positioned in the graphical
      workload demands based on the at least one operational                  representation according to the corresponding score
      policy.                                                                 such that the positioned indicator shows in a spatial
   2. The method of claim 1, wherein the at least one score        45         manner, relative efficiencies and/or risks for the corre-
is based on an under provisioned score and an over provi-                     sponding entity by positioning the indicator in one of a
sioned score.                                                                 first portion indicative of risk associated with having
   3. The method of claim 2, wherein the under provisioned                    infrastructure in the computing environment that can-
score is given precedence over the over provisioned score.                    not service workload demands and meet criteria speci-
   4. The method of claim 1, wherein the at least one score        50         fied in the at least one operational policy, a second
is generated using factors specific to a corresponding one of                 portion indicative of an amount of infrastructure in the
a plurality of entity types.                                                  computing environment that can service workload
   5. The method of claim 4, the plurality of entity types                    demands based on the at least one operational policy, or
comprising any one or more of a workload, a computing                         a third portion indicative of inefficiencies associated
system, a cluster of computing systems, and the computing          55         with having more than the required amount of infra-
environment.                                                                  structure in the computing environment to service
   6. The method of claim 4, wherein for an entity repre-                     workload demands based on the at least one operational
senting a cluster of computing systems, the at least one score                policy.
being determined by considering a fully loaded utilization                 14. A system for analyzing efficiencies and risks in a
value (UFL), an unused servers value (SU), an unplaced             60   computing environment, the system comprising a processor
workloads value (WU), policies business separation and a                and at least one memory, the memory comprising computer
placed workloads value (WP).                                            executable instructions for:
   7. The method of claim 6, wherein:                                      obtaining resource utilization or performance data per-
   for WU==O and UFL<lOO, the at least one score is                           taining to a plurality of computing entities in a com-
      computed as 200-UFL;                                         65         puting environment, and capacity data specifying
   for WU==O and UFL==lOO, the at least one score equals                      resource capacities for the plurality of computing enti-
      a lowest placement score;                                               ties in the computing environment;
                                                 US 9,654,367 B2
                          13                                                                     14
obtaining at least one operational policy defining criteria            15. The method of claim 5, wherein scoring a cluster of
  to determine whether the utilization or performance of            computing systems comprises considering at least one of:
   an entity is in an acceptable range relative to its              workload affinity or anti-affinity, data security, load balanc-
   capacity or performance limits;                                  ing, failover capacity, or other business related data that
computing at least one score quantifying efficiencies          5    impacts quantification of efficiencies and risks.
   and/or risks associated with corresponding ones of the
                                                                       16. The non-transitory computer readable medium of
   entities in the computing environment, based on the
  resource utilization or performance data, the capacity            claim 13, wherein the graphical representation displays the
   data, and the at least one operational policy; and               scores spatially relative to each other, for each computing
displaying an indicator for at least one of the plurality of        entity in the computing environment by placing each indi-
                                                               10
   computing entities in a graphical representation based           cator in a corresponding portion of the graphical represen-
   on the corresponding score;                                      tation.
wherein each indicator is positioned in the graphical                  17. The non-transitory computer readable medium of
  representation according to the corresponding score               claim 13, wherein the portions of the graphical representa-
   such that the positioned indicator shows in a spatial            tion are arranged to create a spectrum.
                                                               15
  manner, relative efficiencies and/or risks for the corre-            18. The non-transitory computer readable medium of
   sponding entity by positioning the indicator in one of a         claim 13, further comprising instructions for displaying a
   first portion indicative of risk associated with having          plurality of graphical representations.
   infrastructure in the computing environment that can-
                                                                       19. The non-transitory computer readable medium of
  not service workload demands and meet criteria speci-
                                                               20   claim 13, further comprising instructions for:
   fied in the at least one operational policy, a second
                                                                       using the at least one score to generate at least one
   portion indicative of an amount of infrastructure in the
   computing environment that can service workload                        recommendation for addressing inefficiencies and/or
   demands based on the at least one operational policy, or               risks in the computing environment; and
   a third portion indicative of inefficiencies associated             displaying the at least one recommendation in the graphi-
  with having more than the required amount of infra-          25         cal representation, the graphical representation com-
   structure in the computing environment to service                      prising one or more recommendations for each entity in
  workload demands based on the at least one operational                  the computing environment that has been evaluated.
   policy.                                                                                 * * * * *
Exhibit E
                                                                          UNITED STATES DEPART:vIENT OF COMMERCE
                                                                          United States Patent and Trademark Office
                                                                          Addm" COMMISSIC!I\ER FOIZ PA'l'l':N'l'S
                                                                               PO Rox 1410
                                                                               Alexandria, Virginia 22313-1450
                                                                               wv1w.uspto.gov


                         FILING or 371 (c)
   APPLICATION NUMBER                      GRP ART UNIT   FIL FEE REC'D   ATTY.DOCKET.NO                         TOT CLAIMS   IND CLAIMS
                              DATE

        60/969,344       08/31/2007                           200

                                                                                       CONFIRMATION NO. 4357

Tom Yuyitung                                                                    FILING RECEIPT
(CiRBA Inc.)
Suite 400
1595 16th Avenue
Richmond Hill, ONL4B 3N9
CANADA
                                                                                              Date Mailed: 09/12/2007

Receipt is acknowledged of this provisional patent application. It will not be examined for patentability and
will become abandoned not later than twelve months after its filing date. Any correspondence concerning the
application must include the following identification information: the U.S. APPLICATION NUMBER, FILING
DATE, NAME OF APPLICANT, and TITLE OF INVENTION. Fees transmitted by check or draft are subject to
collection. Please verify the accuracy of the data presented on this receipt. If an error is noted on this
Filing Receipt, please write to the Office of Initial Patent Examination's Filing Receipt Corrections.
Please provide a copy of this Filing Receipt with the changes noted thereon. If you received a "Notice
to File Missing Parts" for this application, please submit any corrections to this Filing Receipt with
your reply to the Notice. When the USPTO processes the reply to the Notice, the USPTO will generate
another Filing Receipt incorporating the requested corrections
Applicant(s)
                     Tom Silangan Yuyitung, Toronto, CANADA;
                     Andrew Derek Hillier, Toronto, CANADA;
Power of Attorney: None


If Required, Foreign Filing License Granted: 09/11/2007

The country code and number of your priority application, to be used for filing abroad under the Paris Convention, is
US60/969,344
Projected Publication Date: None, application is not eligible for pre-grant publication

Non-Publication Request: No

Early Publication Request: No

Title
             VMware Analysis Using CiRBA
                PROTECTING YOUR INVENTION OUTSIDE THE UNITED STATES
Since the rights granted by a U.S. patent extend only throughout the territory of the United States and have
no effect in a foreign country, an inventor who wishes patent protection in another country must apply for a
patent in a specific country or in regional patent offices. Applicants may wish to consider the filing of an
international application under the Patent Cooperation Treaty (PCT). An international (PCT) application
generally has the same effect as a regular national patent application in each PCT-member country. The
PCT process simplifies the filing of patent applications on the same invention in member countries, but
does not result in a grant of "an international patent" and does not eliminate the need of applicants to file
additional documents and fees in countries where patent protection is desired.

Almost every country has its own patent law, and a person desiring a patent in a particular country must
make an application for patent in that country in accordance with its particular laws. Since the laws of many
countries differ in various respects from the patent law of the United States, applicants are advised to seek
guidance from specific foreign countries to ensure that patent rights are not lost prematurely.

Applicants also are advised that in the case of inventions made in the United States, the Director of the
USPTO must issue a license before applicants can apply for a patent in a foreign country. The filing of a U.S.
patent application serves as a request for a foreign filing license. The application's filing receipt contains
further information and guidance as to the status of applicant's license for foreign filing.

Applicants may wish to consult the USPTO booklet, "General Information Concerning Patents" (specifically,
the section entitled "Treaties and Foreign Patents") for more information on timeframes and deadlines for
filing foreign patent applications. The guide is available either by contacting the USPTO Contact Center at
800-786-9199, or it can be viewed on the USPTO website at
http://www.uspto.gov/web/offices/pac/doc/general/index.html.

For information on preventing theft of your intellectual property (patents, trademarks and copyrights), you
may wish to consult the U.S. Government website, http://www.stopfakes.gov. Part of a Department of
Commerce initiative, this website includes self-help "toolkits" giving innovators guidance on how to protect
intellectual property in specific countries such as China, Korea and Mexico. For questions regarding patent
enforcement issues, applicants may call the U.S. Government hotline at 1-866-999-HALT (1-866-999-4158).


                                 LICENSE FOR FOREIGN FILING UNDER
                                Title 35, United States Code, Section 184
                          Title 37, Code of Federal Regulations, 5.11 & 5.15
GRANTED

The applicant has been granted a license under 35 U.S.C. 184, if the phrase "IF REQUIRED, FOREIGN
FILING LICENSE GRANTED" followed by a date appears on this form. Such licenses are issued in all
applications where the conditions for issuance of a license have been met, regardless of whether or not a
license may be required as set forth in 37 CFR 5.15. The scope and limitations of this license are set forth in
37 CFR 5.15(a) unless an earlier license has been issued under 37 CFR 5.15(b). The license is subject to
revocation upon written notification. The date indicated is the effective date of the license, unless an earlier
license of similar scope has been granted under 37 CFR 5.13 or 5.14.

This license is to be retained by the licensee and may be used at any time on or after the effective date
thereof unless it is revoked. This license is automatically transferred to any related applications(s) filed under
37 CFR 1.53(d). This license is not retroactive.

The grant of a license does not in any way lessen the responsibility of a licensee for the security of the
subject matter as imposed by any Government contract or the provisions of existing laws relating to
espionage and the national security or the export of technical data. Licensees should apprise themselves of
current regulations especially with respect to certain countries, of other agencies, particularly the Office of
Defense Trade Controls, Department of State (with respect to Arms, Munitions and Implements of War (22
CFR 121-128)); the Bureau of Industry and Security, Department of Commerce (15 CFR parts 730-774); the
Office of Foreign AssetsControl, Department of Treasury (31 CFR Parts 500+) and the Department of
Energy.

NOT GRANTED
No license under 35 U.S.C. 184 has been granted at this time, if the phrase "IF REQUIRED, FOREIGN
FILING LICENSE GRANTED" DOES NOT appear on this form. Applicant may still petition for a license
under 37 CFR 5.12, if a license is desired before the expiration of 6 months from the filing date of the
application. If 6 months has lapsed from the filing date of this application and the licensee has not received
any indication of a secrecy order under 35 U.S.C. 181, the licensee may foreign file the application pursuant
to 37 CFR 5.15(b).
                                                                                                                                                PTO/SB/16 (07-07)
                                                                                                           Approved for use through 06/30/2010. 0MB 0651-0032
                                                                                       U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
       Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid 0MB control number.
                          PROVISIONAL APPLICATION FOR PATENT COVER SHEET- Page 1 of 2
                           This is a request for filing a PROVISIONAL APPLICATION FOR PATENT under 37 CFR 1.53(c).
Express Mail Label No. ___________________________
                                                                      INVENTOR(S)
Given Name (first and middle [if any])                 Family Name or Surname                                                     Residence
                                                                                                                  (City and either State or Foreiqn Country)

                  Tom Silangan                                              Yuyitung                                       Toronto, Ontario, Canada


                  Andrew Derek                                                Hillier                                      Toronto, Ontario, Canada




Additional inventors are being named on the                                              separately numbered sheets attached hereto
                                                 TITLE OF THE INVENTION (500 characters max):

VMware Analysis Using CiRBA




                                                                        I                                                          I
Direct all correspondence to:                              CORRESPONDENCE ADDRESS

□      The address corresponding to Customer Number:

 OR
[Z]   Firm or
      Individual Name
Address 1595 16th Avenue, Suite 400


City       Richmond Hill                                                     State Ontario                                Zip L4B3N9
Country Canada                                                               Telephone 905       731 0090                  Email
                                                                                                                          tvuvitunn1n1cirba.com
                                            ENCLOSED APPLICATION PARTS (check all that apply)

 D Application Data Sheet. See 37 CFR 1.76                                                   D CD(s), Number of CDs
 D Drawing(s) Number of Sheets                                                               □    Other (specif�

 [Z]    Specification (e.g. description of the invention) Number of Pages               24
Fees Due: Filing Fee of $200 ($100 for small entity).   If the specification and drawings exceed 100 sheets of paper, an application size fee is
also due, which is $250 ($125 for small entity) for each additional 50 sheets or fraction thereof. See 35 U.S.C. 41(a)(1)(G) and 37 CFR 1.16(s).

METHOD OF PAYMENT OF THE FILING FEE AND APPLICATION SIZE FEE FOR THIS PROVISIONAL APPLICATION FOR PATENT

□                                                                                                                                      I                        I
□
       Applicant claims small entity status. See 37 CFR 1.27.
                                                                                                                                                200.00
       A check or money order is enclosed to cover the filing fee and application size fee (if applicable).


□
       Payment by credit card. Form PT0-2038 is attached                                                                               TOTAL FEE AMOUNT ($)
       The Director is hereby authorized to charge the filing fee and application size fee (if applicable) or credit any overpayment to Deposit
          Account Number:                                          A duplicative copy of this form is enclosed for fee processing.
                                          USE ONLY FOR FILING A PROVISIONAL APPL/CATION FOR PATENT
This collection of information is required by 37 CFR 1.51. The information is required to obtain or retain a benefit by the public which is to file (and by the USPTO
to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 8 hours to complete,
including gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments
on the amount of time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent
and Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.
                                        If you need assistance in completing the form, ca/11-800-PTO-9199 and select option 2.
                                                PROVISIONAL APPL/CATION COVER SHEET
                                                             Page 2 of 2


                                                                                                                                              PTO/SB/16 (07-07)
                                                                                                         Approved for use through 06/30/2010. 0MB 0651-0032
                                                                                     U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
     Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid 0MB control number.




□
The invention was made byan agencyof the United States Government or under a contract with an agencyof the United States Government.

     No.
     Yes, the name of the U.S. Government agencyand the Government contract number are: ________________



                                                                    WARNING:
Petitioner/applicant is cautioned to avoid submitting personal information in documents filed in a patent application that may
contribute to identity theft. Personal information such as social security numbers, bank account numbers, or credit card
numbers (other than a check or credit card authorization form PTO-2038 submitted for payment purposes) is never required by
the USPTO to support a petition or an application. If this type of personal information is included in documents submitted to
the USPTO, petitioners/applicants should consider redacting such personal information from the documents before submitting
them to the USPTO. Petitioner/applicant is advised that the record of a patent application is available to the public after
publication of the application (unless a non-publication request in compliance with 37 CFR 1.213(a) is made in the application)
or issuance of a patent. Furthermore, the record from an abandoned application may also be available to the public if the
application is referenced in a published application or an issued patent (see 37 CFR 1.14). Checks and credit card
authorization forms PTO-2038 submitted for payment purposes are not retained in the application file and therefore are not
publicly available.
                      .,..,,...,.,
SIGNATURE             12'»:tt.                                                                            Date August 31, 2007


TYPED or PRINTED NAME _T_om_Y_u�yi_ tu_n�g�(�C_iR_BA_ln_
                                                   _     c
                                                         _�.) _ _ _ _ _ _ _ _ _ __                        REGISTRATION NO.__ _ _ _ _ _
                                                                                                                                     _
                                                                                                           (if appropriate)

TELEPHONE 905 731 0090                                                                    Docket Number: _______________
                                        Privacy Act Statement

The Privacy Act of 1974 (P.L. 93-579) requires that you be given certain information in connection
with your submission of the attached form related to a patent application or patent. Accordingly,
pursuant to the requirements of the Act, please be advised that: (1) the general authority for the
collection of this information is 35 U.S.C. 2(b)(2); (2) furnishing of the information solicited is voluntary;
and (3) the principal purpose for which the information is used by the U.S. Patent and Trademark
Office is to process and/or examine your submission related to a patent application or patent. If you do
not furnish the requested information, the U.S. Patent and Trademark Office may not be able to
process and/or examine your submission, which may result in termination of proceedings or
abandonment of the application or expiration of the patent.

The information provided by you in this form will be subject to the following routine uses:

    1.   The information on this form will be treated confidentially to the extent allowed under the
         Freedom of Information Act (5 U.S.C. 552) and the Privacy Act (5 U.S.C 552a). Records from
         this system of records may be disclosed to the Department of Justice to determine whether
         disclosure of these records is required by the Freedom of Information Act.
    2.   A record from this system of records may be disclosed, as a routine use, in the course of
         presenting evidence to a court, magistrate, or administrative tribunal, including disclosures to
         opposing counsel in the course of settlement negotiations.
    3.   A record in this system of records may be disclosed, as a routine use, to a Member of
         Congress submitting a request involving an individual, to whom the record pertains, when the
         individual has requested assistance from the Member with respect to the subject matter of the
         record.
    4.   A record in this system of records may be disclosed, as a routine use, to a contractor of the
         Agency having need for the information in order to perform a contract. Recipients of
         information shall be required to comply with the requirements of the Privacy Act of 1974, as
         amended, pursuant to 5 U.S.C. 552a(m).
    5.   A record related to an International Application filed under the Patent Cooperation Treaty in
         this system of records may be disclosed, as a routine use, to the International Bureau of the
         World Intellectual Property Organization, pursuant to the Patent Cooperation Treaty.
    6.   A record in this system of records may be disclosed, as a routine use, to another federal
         agency for purposes of National Security review (35 U.S.C. 181) and for review pursuant to
         the Atomic Energy Act (42 U.S.C. 218(c)).
    7.   A record from this system of records may be disclosed, as a routine use, to the Administrator,
         General Services, or his/her designee, during an inspection of records conducted by GSA as
         part of that agency's responsibility to recommend improvements in records management
         practices and programs, under authority of 44 U.S.C. 2904 and 2906. Such disclosure shall
         be made in accordance with the GSA regulations governing inspection of records for this
         purpose, and any other relevant (i.e., GSA or Commerce) directive. Such disclosure shall not
         be used to make determinations about individuals.
    8.   A record from this system of records may be disclosed, as a routine use, to the public after
         either publication of the application pursuant to 35 U.S.C. 122(b) or issuance of a patent
         pursuant to 35 U.S.C. 151. Further, a record may be disclosed, subject to the limitations of 37
         CFR 1.14, as a routine use, to the public if the record was filed in an application which
         became abandoned or in which the proceedings were terminated and which application is
         referenced by either a published application, an application open to public inspection or an
         issued patent.
    9.   A record from this system of records may be disclosed, as a routine use, to a Federal, State,
         or local law enforcement agency, if the USPTO becomes aware of a violation or potential
         violation of law or regulation.
                           Electronic Patent Application Fee Transmittal
Application Number:

Filing Date:




Title of Invention:                              VMware Analysis Using CiRBA




First Named Inventor/Appl icant Name:            Tom Yuyitung

Filer:                                           Tom Yuyitung

Attorney Docket Number:

Filed as Large Entity

Provisional Filing Fees

                                                                                         Sub-Total in
                        Description                   Fee Code       Quantity   Amount
                                                                                           USO($)

Basic Filing:

                Provisional application filing           1005            1       200         200


Pages:


Claims:


Miscellaneous-FiIing:


Petition:


Patent-Appeals-and-Interference:


Post-Al Iowance-and-Post-lssu ance:


Extension-of-Time:
                                                              Sub-Total in
                 Description   Fee Code   Quantity   Amount
                                                                USO($)

Miscellaneous:

                                    Total in USD ($)          200
                              Electronic Acknowledgement Receipt

                    EFSID:                 2148914

              Application Number:          60969344

       International Application Number:

             Confirmation Number:          4357




               Title ofInvention:          VMware Analysis Using CiRBA




     First NamedInventor/Applicant Name:   Tom Yuyitung

                                           Tom Yuyitung (CiRBA Inc.)

                                           Andrew Hillier (CiRBA Inc.)

                                           1595 16th Avenue, Suite 400
           Correspondence Address:         -

                                           Richmond Hill                 -   L4B 3N9

                                           CA            905 731 0090

                                           tyuyitung@cirba.com

                     Filer:                Tom Yuyitung

              Filer Authorized By:

           Attorney Docket Number:

                  Receipt Date:            31-AUG-2007

                  Filing Date:

                  Time Stamp:              15:44:30

               Application Type:           Provisional


Payment information:
Submitted with Payment                     yes

Payment was successfully received in RAM   $200
RAM confirmation Number                    885
Deposit Account

File Listing:
Document                                                                              File Size(Bytes)                    Multi      Pages
                   Document Description                    File Name
 Number                                                                              /Message Digest                    Part /.zip (if appl.}
                                                                                             18179292
                                                    cirba_whitepaper_vmware.p
     1                    Specification                                                                                    no          24
                                                                df
                                                                                  c5a0286725f9d2de94a697832f66921 e
                                                                                              7eaa7639


Warnings:
Information:
                                                                                                98557
                                                    provisional_app_cover_shee
     2            Transmittal of New Application                                                                           no           3
                                                            t-signed.pdf
                                                                                  2 99ada2008b1 9bea9cd90df630aa4e1 d
                                                                                               7933952e


Warnings:
Information:
                                                                                                 8064
     3              Fee Worksheet (PTO-06)                 fee-info.pdf                                                    no           2
                                                                                  7202ae734d0348f6eb1 fd3620191 ffb38
                                                                                              89654d8


Warnings:
Information:
                                                   Total Files Size (in bytes):                                 18285913

This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt
similar to a Post Card, as described in MPEP 503.

New Agglications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see
37 CFR 1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date
shown on this Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International Agglication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions
of 35 U.S.C. 371 and other applicable requirements a Form PCT/DO/EO/903 indicating acceptance of the
application as a national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt,
in due course.

New International Agglication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary
components for an international filing date (see PCT Article 11 and MPEP 1810), a Notification of the
International Application Number and of the International Filing Date (Form PCT/RO/105) will be issued in due
course, subject to prescriptions concerning national security, and the date shown on this Acknowledgement
Receipt will establish the international filing date of the application.
                    l
. . . . . ..-- . RB�
              I ·
.........
111••0•••••
mm•••••••     \_
■mo••••••
•••••••••
■m:10••···
••••■aD•□
•••••••••          #    •

Data Center Intelligence




VMware Analysis Using CiRBA
August 2007
Tom Yuyitung
Andrew Hillier
CiRBA Inc.
Contents
Introduction                                  3
  CiRBA Data Center Intelligence              3
  CiRBA Constraint Analysis                   4
     Technical Constraint Analysis            4
     Business Constraint Analysis             4
     Workload Constraint Analysis             4
  Built-In CiRBA Rulesets                     5
  CiRBA Analysis Maps                         5

VMware Analysis using CiRBA                   7
 General Analysis Process                     8

ESX Server Specification                      9
  ESX Upgrade Analysis                        9
  Aggregate Server Utilization Analysis       9
    CPU Workload Normalization                10
    Virtualization Overhead                   10
    Aggregate Workloads                       10
  Hypothetical ESX Servers                    12
  VMotion Compatibility Map                   13

Physical Environment Analysis                 14
  Technical Constraint Analysis               14
  Business Constraint Analysis                14
  Workload Constraint Analysis                14
    High Availabllity Planning                14
  Combined (Net-Effect) Constraint Analysis   14

Optimization                                  16
 ESX Optimization Analysis                    16

ESX Cluster Design                            17
  Cluster Membership Design                   17
  DRS Rule Design                             19
  VirtualCenter AP! Integration               20

Ongoing Management                            21
 Virtual Environment Tracking                 21
 Virtual Environment Analysis                 21

About CiRBA                                   23
Introduction
Virtualization is not just a sizing exercise. For production environments, it is an exercise in
understanding all the constraints that govern and impact a target environment, and en­
suring that these constraints are taken into account when planning and managing virtual
environments.

This is especially true of VMware Infrastructure, where sophisticated features such as VMo­
tion, DRS and HA necessitate careful planning and diligent administration of virtual environ­
ments. These features have helped make VMware the industry-leading virtualization solu­
tion, but to properly capitalize on their true power, it is necessary to combine them with
accurate intelligence and focused analytics in order to safely and effectively transform exist­
ing servers into the new virtual paradigm.


CiRBA Data Center Intelligence
CiRBA's Data Center Intelligence is software that rapidly analyzes and visually maps the saf­
est path to an optimally consolidated or virtualized datacenter. By performing an extremely
detailed analysis of environments that takes into account all relevant technical, business and
workload constraints, CiRBA analysis helps drive risk out of virtualization initiatives while at
the same time optimizing ROI by uncovering the optimal combinations of servers.




           Diversity of Systems
                                                                                                      Increasing
        Singletons                                                                                     Difficulty
          (6'ick Office.
       het!nt�r(AVll :app$,
              uk.}

                                                                         Business
                                                                        Constraints



                                                            Technical
                                                        Constraints
                                                 '.
          Farms                                    '.
                                                        '
    {Hor1Zonl;:11!y Sct'!.led      Workload
     Sen.'Grs, C,:;mmor,           Constraints
      Smvlces, e1c.}                                                                                            Complexity
                                        Simple                                        Complex
                                                                                                                of Systems
                                {S�md.11<>ne. local crorago, et◊)             (Clus!ored. Mulli·Homed. e,::.)
CiRBA Constraint Analysis
CiRBA analysis uses rules and mathematical techniques to analyze constraints that affect
all major virtualization and consolidation strategies. These constraints can be generally
categorized into three main areas:


Technical Constraint Analysis
Technical constraints are constraints that affect"what can go together'; and typically include
configuration-oriented elements such as version compatibilities, environmental settings,
patch requirements, security configurations, etc. In VMware analysis, the technical constraint
models employed typically focus on ESX and VMotion compatibilities, storage configura­
tions, unsupported or nonstandard hardware, network connectivity, and other considera­
tions that may impact the viability of and/or path to virtualization.


Business Constraint Analysis
Business constraints are more concerned with "what should go together'; both from a busi­
ness and process perspective. Criteria such as maintenance windows, availability targets,
application owners, locations, departments, and other non-technical criteria are analyzed to
ensure that there is consistency in the virtual environment and to prevent any production
problems post-virtualization.


Workload Constraint Analysis
Workload constraint analysis answers the question "what lits together'; and looks at the uti­
lization levels and patterns of servers to determine what the optimal combinations may be
(both onto existing hardware as well as new servers). CiRBA's workload analysis uses quar­
tile-based representations of CPU, disk 1/0, network 1/0, memory utilization and disk utiliza­
tion in order to build out a comprehensive scorecard-based view of the workload affinities
in an environment.
                                                                                         1'!;


                                                                                                . ..
                                                                                                •••.'•:
                                                                                                                    t� :- :;;,-::::;,\
                                                                                                                   ..                      rr�·�,
                                                                                                            ..
                                                                                                                      9 .1 ., .. 11
                                                                                                    u                       I 1,J,Jlj · -
                                                                                                          ,,   .   �(\,
                                                                                                                   \       ,,;,\\i,'(\;1
                                                                                                                            !     ,'   '\,II _.,11//
                                                                                                                       �   L:;;          ...il....:-- �.J




Built-In CiRBA Rulesets
CiRBA includes rulesets and workload analysis models designed to analyze these three
types of constraints across a variety of consolidation and virtualization strategies.




              UNIX Apps




                   File& P.- ,nt

      LPARs
                   ·--··-·-·· --·-.....
                             Zones

    VMware




    CiRBA'., builr-in ru!esets provide out-of-the-box support for o broad array ofpopular consolidaticn
    ond virruo!izotion srrotegies, and include ruie5ets for analyzing criricol business constroinrs within an
    o,ganiz,Jtion tho1 um hove a significant impact on VMware implementations



CiRBA Analysis Maps
When analyzing sets of servers using rulesets, CiRBA produces 2-dimensional visual score­
cards, or maps, which detail the compatibilities within an environment. These maps provide
an intuitive visualization of the consolidation and/or virtualization potential in an environ­
ment, and also show the specific P2V mappings and cluster relationships that are uncovered
by the analysis.

CiRBA maps use a color-coded scoring mechanism where specific server combinations are
scored from 0-100, with 0 being completely incompatible and 100 being fully compatible.
The score ranges are rendered using red, orange, yellow and green colors to represent the
different levels of compatibility, with green representing the highest compatibility. For con­
solidation and virtualization analysis, these high scores represent opportunity to combine
servers and achieve higher efficiency.




                                                                                                                                                            5
Ci/WA compotibiliry map. shovving the result ofappfying a Vlv1ware ruffse1 agoinsr c1 set ofphysi­
cal servers. The sen·ers ore listed down rhe /efr hond side and also in the some order across rhe Wp,
producing a cross-cone/orion map of rhe compatibilities of these servers.
Green regions represent ·amni!y regions· whc:re the se,vers are generally self-consis1ent. The yellow,
orange and red areas, on the other h11nd, represr:nl St?rver con1binotions tl1here key constraints ,nay
be violated if they are virtua!ized omo the sam,'. inirastructure. The 4 servers to 1he d9ht oi und below
the blue lines are hyporherica/ targets thar the 21wironment is being analyzed onto.
VMware Analysis using CiRBA


 Physical Environment




                                                                '� .,.,.

                                                                                                                                                '�f�:
                                                                                                                                                      :�J
                                                            .      .
 Physical Environment Analysis                                                                                                           ESX Server Specification
 ! Technlcal Constraint Analysis                Buslneos C.,;,suakl! Analysis   !   Workload Constrain! Analysis
                                                                                �
                                                                                t



                                                       Combined (Net•Effect)                                                                       Aggreoate S&<ver
                                                        Constralnl Analyshl:                                                                       Utilization Analyst$




                                            ---------�.'
                                            Optimization ~1
                                                ESX OptlmlzationAn•ll"'I• "' i                 VMali    c     bi ty Map t
                                                                                                       : °".'t �

                                                                                                       JI.;.-;                     i
                                                                                            ; �:It:7,- �
                                                                                             -��w�"'"""_,.           .   ,.,. ,_,,,,/



-----         · · ··-·······   -·-·-   .. . . ····--   --
 ESX Cluster Design                                                                                                                           Ongoing Management
                                                  AntJ..Affinlty Rule Design        Virtuo!Contcr API f1ltogration




                               [i�:�
                                                                                                                                               Virtual Environment Analysis
                               Virtualized Environment                                                                                                h.'" .� �- ·.-:;.•




                                                 ,,i��;�,,             �:.1�!��-1                                                       L..




                                                                                                                                                                              .;·; 13 .:-:.: ·•!',   7
General Analysis Process
The analysis process begins with the gathering of highly detailed configuration and work­
load data from systems in an existing Physical Environment. The targets of this data acqui­
sition include the systems to be virtualized as well as those that may be converted to ESX
servers to form part of the new virtual infrastructure. The CiRBA software automates the
data collection from the systems, using either agent-based or agentless means, in order to
ensure that all analyses are based on up-to-date data. This data is combined with business
attributes and process-related information related to the servers to f orm a complete set of
analysis inputs.

From this information, built-in rulesets identify the physical systems that can be converted
into ESX servers, allowing existing servers to be repurposed as ESX servers without buying
new hardware. This ESX Server Specification step also performs aggregate utilization com­
putations in order to determine the overall capacity required in the virtual environment,
and allows analysts to specify hypothetical server models (i.e. candidates for purchase) that
can be used to make up the shortfall. (Note that many organizations use new hardware
exclusively, and absorb decommissioned servers in later project phases.) Finally, the CiRBA
analysis groups the ESX server candidates based on VMotion compatibility, which defines
the clusterable pools of servers froni which the new environment will be constructed.

The Physical Environment Analysis step evaluates technical, business and workload con­
straints against the systems to be virtualized using advanced rule sets and workload algo­
rithms. The constraints are combined to produce an overall system affinity map that indi­
cates the systems which should be kept together and which ones should be separated when
they are virtualized.

The Optimization step determines the optimal mapping of physical servers onto virtual en­
vironments and clusters, and allows what-if analysis to determine the optimal ESX Cluster
Design that minimizes the ESX server counts while addressing the ESX server and virtual
machine compatibility constraints. The resulting analysis maps define the cluster member­
ships of the ESX servers and virtual machines as well as DRS affinity and anti-affinity rules.
The automated generation of the cluster membership accelerates the implementation of
virtualized environments while at the same time reducing risk in implementation and sub­
sequent operation.

After the virtualized environment is deployed, the CiRBA software performs Ongoing Man­
agement by gathering configuration and workload data from the ESX hosts and virtual ma­
chines on an ongoing basis and using this to both track the environments as well as enable
further analysis and optimization as servers and constraints change over time.
ESX Server Specification

ESX Upgrade Analysis
This analysis identifies the physical systems that can be converted to ESX Servers. The analy­
sis checks whether the systems are included in the VMware system compatibility list. Note
that the system compatibility can vary between ESX server versions, and the compatibility
for some systems may be qualified - e.g. patch required, specific processor revision.

In addition, the analysis validates the various ESX server and VMotion requirements such as
minimum CPU clock speeds (1500MHz), maximum RAM {64GB), maximum CPU cores (32)
and multiple GB Ethernet network interface cards.




    ESX Compatibility Map showing which serve1s in the cw rem environment ore candidates for upg,od­
    ing to run ESX The large green area shows se1vers that are unconditionally supported, ond the yellow
    areas 5/1ow plmforrm thar con support ESX with some quolificarions.



Aggregate Server Utilization Analysis
The key system resources for sizing target ESX servers are CPU and memory utilization,
storage, and disk and network 1/0 rates. The aggregate resource utilization of the source
systems is compared against the capacity of the ESX server candidates. This analysis de­
termines the additional server hardware, if any, that is required to support the planned
virtualized environment.



                                                                                                           9
                                                                                             .:.
                                                                                      ,r ,-!�'ff�)· n
                                                                                    'n ""T· , JJ�'i v Ii\\
                                                                                     \\_\� L':,,
                                                                                             i ;j \\   i '\'-/7 \\'...
                                                                                                   \_\ e-JA..




CPU Workload Normalization
To accurately combine the processor utilization of the systems based on different proces­
sors, industry benchmarks are employed by CiRBA to normalize the CPU workload data.
Processor benchmarks such as SPEC CINT2000 are better suited than basic processor speeds
(MHz) since benchmarks account for different processor architectures that affect perform­
ance significantly.
CiRBA uses a comprehensive CPU benchmark table to determine the CINT2000 value of the
physical systems based on the server model and processors.


Virtualization Overhead
As an additional software layer, VMware adds a performance overhead. As such, when mod­
eling the resource utilization of physical systems in the virtualized target environment, a
virtualization overhead is added to the source system workloads.
CiRBA uses an advanced virtualization overhead model to estimate CPU utilization of physi­
cal systems when virtualized on an ESX server. The CPU overhead is modeled for each guest
as a function of the CPU utilization, network 1/0 and disk 1/0 rates.
Similarly, the memory overhead is comprised of the service console memory (default is 272MB,
maximum is 800MB) and guest system contributions. The memory overhead of each guest sys­
tem is affected by its memory allocation, the number of virtual CPUs, and whether it is a 32 or
64 bit operating system.
Note that the memory overhead of similar virtualized systems can be offset by the memory
saved through the VMware transparent page sharing feature.


Aggregate Workloads
By normalizing workloads and accounting for virtualization overhead, the projected resource
requirements of the physical systems can be modeled with higher accuracy. The aggregate
resource requirements are adjusted further to include the desired headroom to account for
future growth and high availability requirements.
Similarly, the aggregate resource capacity of the ESX server candidates is calculated by CiRBA.
       kfi?E1f/�.J���Zci.m;� r;-·�·;;
   ;·�::� -:l'.�it:,;,·.ft;1"J.i�
   i:f
   S
       �l;:-,��
                                     I
                          :::":: !::...



            ���=:�
            ; ����

   k ; ;��� � :..':;_·���::���
   h        · ;_:;-��/•W><'l!'#
   ';{.:    �·��1 U!'cf.•tlYil<'Jll'.s-...,+.Jtl<
        ;   '.;<,L�l'·�"'I..

       r                                     ,.,p,�l
        .   t-CJ:\,,:.,�'l,,m-t                     l-

        ; i3;;::;fA-.loOlliut,.....M�1
       '       i,:;:,,;11:211..-J.
               :·· =.�rr,;; j,.,,;tC,:-"'lp.�·1




               t:��='::;.�;-;;:��
               ''.,f.u1'..o,,­
               t··��N•�
               r.-!telit!                .          l

               '·'.:",�"'"""'�1.tfl'l�:,:n;c'



       : �§:��i;:z;l:��;.J�1
       ; s:.J�                                           1.--------- - -.-�,��-���    ,i- -,_--,�,1��-�---�----,-�.,---1--,:I•'




                                                          11�,-
                                                                      .,.
                                                                       ,.,,,..,,., cnv.    ,_.




                                                                                                                            '
                                                                                                                            I

                                                                                                                           ·I



                                                                                  Tw-..-0.-,.




                                                                                                 •.;c�   ···-




Aggregate Utilizorion Repolt showing the normalized urilizoiion ofan enUre envimnmenr. Utiliza­
tion is reported as a rolied-up overage as well as a time--of-da,v curve showing peak and sustained
activity throughour the doily cycle. This is an impor Wnt measure of the consolidation poten!iol of an
environment. and gives an ini1iol estimate of rhe CPU, 1/(), Disk and Ne!,vork copocity requit?.d in the
E5X server environment.




                                                                                                                                  11
Hypothetical ESX Servers
The projected aggregate workloads of the source and target systems are compared to deter­
mine whether additional computing resources are required. If there is insufficient capacity,
the amount of hypothetical ESX server hardware is estimated.

CiRBA includes built-in hardware targets that represent most popular blade and rack-mount
servers from the major manufacturers, and new models can be easily created by end users.




              !�v-�.t_!:�> ..�•�1:t�o�--
               System Groups                                                                Syci.ems to Analy�; · ··




               �.<!.':k_l o_ad_ �ta�_k!nv �-�.....



                                                                f f;:i�rlcf;:'�11I
               Workload Types                                                             Work.load Types to Appl-.,
                CPU Utilization
                CPO System
                CPU User
                Neti.vork UO (Raw)
                Memory Utilita-tion                             . • fi\d-;fAfG:;;
               !)i�kY!?,.(",<!w) ·-                  . ---·• _. .ii                 ----�- -- -•-···- - ·- .
                                       1,,,.. R,,,<>,,,m,,,cv,,,."'e�I
             11._____________________...
                                                                                                               �ovull   j!




    Hypothetical Server Model selection within the CiRBA Analysis Property dialog. By supportinq anolys1s
    onto models, analysts can perform ,,.;hat-ifanalysis and compare the relative merits of vir tualizing
    onro differem types ofhardw,;re before any hardwore purchases are made
VMotion Compatibility Map
ESX servers must have compatible processor architectures to support the live migration of
a guest system between the servers. Specifically, VMotion compatibility is affected by proc­
essor vendor (Intel, AMD), family (Pentium 4, Intel Core, AMO K8, AMO K7) and support for
specificfeatures (64-bit support, SSE3, NX/XD).
CiRBA includes a VMotion compatibility rule set that analyzes target ESX servers and divides
the servers into compatible pools that are candidates for cluster membership.




            p .;.-.......�...
           ..a-.;...,....u.w.;..
           _:.i.L,.-ir<.HSH_
            _,x,....�-u-41,.
            -"'�-�>-lllY.-_
            _,iei.-.cM_


            _,x,.�un_
            _«i.-.--i.1V1-i_
            _!t-_..-. ..um ..
           _u.·,--.Jlf.t:ji_
            ,&:,oMf'l.11�•.
           _«..,..1.U�'-




           _,,..,_,,.11.1.n�t.
            d:t�.t;5:l ..



           ..,?'.i.-\.�lU_
           ..:r.i.•••U.!½4_




            ft,.,,..,.�ij_\_




                                                                                         Powm,dBy(i(«J,\



    VAiotion compatibi!i,y map, showing rhe sets of servers that are compatible from a Vtvlotion perspec­
    tive. This is an imporrant srep in defining rhe qo-forward environmenr, as many incompatibilities
    t�xist bi:tvveen servers p!atfonns, including those frorn the sarne ,nanufactuff�i: Becouse clusters rely
    on Vlv1otion this ,nap effectively sculpts our the pools or servers fro1n v'ihich clusters c1..1n be built.




                                                                                                                  13
Physical Environment Analysis

Technical Constraint Analysis
The technical analysis identifies the physical systems that can be virtualized by considering
virtualized system constraints including guest operating system support, maximum limits
on virtual processors (4), memory (16GB) and swap {16GB).
In addition, the analysis highlights constraints that can impact the compatibility of virtual­
ized systems including unique legacy devices (modems, token ring cards), and uncommon
network connectivity or storage requirements.
Finally, the analysis evaluates the sameness of guest system images to assess the potential
to take advantage ofVMware's transparent page sharing capabilities.
The resulting technical affinity map illustrates groups of systems that must be kept together
or apart, as well as groups that are ideally kept together or apart.


Business Constraint Analysis
This analysis focuses on business factors that impact the compatibility of the source systems.
Factors considered include such things as system availability targets, system owners, service
chargeback models, physical locations and regulatory requirements. As with the technical
constraint analysis, the business affinity map that reflects groups of systems to keep togeth­
er or apart.


Workload Constraint Analysis
The workload analysis evaluates the combination of one or more source workloads onto the
target ESX servers. It evaluates processor utilization, memory, disk 1/0 and network 1/0. The
analysis employs the workload normalization and virtualization overhead models described
earlier to predict workloads with better accuracy.
The CiRBA workload analysis considers sustained and peak system workloads at like times
and at offset times to consider the normal and worst case scenarios. Workload analysis pa­
rameters can be specified to adjust the conservatism or aggressiveness of the constraints.
In general, systems with lower workloads are better virtualization candidates than those
with very high workloads and resource requirements.


High Availability Planning
Capacity planning for high available clusters can be readily performed through what-if
workload analysis by adjusting the workload headroom thresholds or excluding target ESX
servers from the analysis to simulate host failures.


Combined (Net-Effect) Constraint Analysis
The net-effect constraint analysis combines the technical, business and workload constraints
to provide an overall affinity map. CiRBA analyzes multiple constraint maps using 3-dimen­
sional data structures that enable simultaneous assessment of all constraints.
                                                                                      ."
                                                                                       .   0
                                                                                               ,A
                                                                                                    a
                                                                                                     S.'
                                                                                                .          .
                                                                                                            0




The overall affinity map defines regions of compatible source systems that can be assigned
to common clusters. The compatibility scores reflect the degree of compatibility/incompat­
ibility between systems.




    CiRBA N,+Efiect Tube" showing the NxNxM comttud Uwt is used for arfiniry region ond optimiza­
    tion analysis. Each individual rechnical, business and "'·orkload constraint map is represented as a
    layer in ,he cube. and these layers acr as "lenses" when computing the ner effec1, defining whar is and
    is not possible vvhen cornbining .serve,s 1nro vinuol environrn!:nts.
Optimization

ESX Optimization Analysis
The virtualization candidates and target ESX servers are analyzed to determine recommend­
ed duster configurations, cluster memberships of guest systems and DRS affinity/anti-affin­
ity rules.
CiRBA employs heuristic optimization algorithms (referred to as "auto fit") to automatically
determine the virtualization solution that eliminates the largest number of servers with the
highest set of compatibility scores. Additional what-if scenarios are easily modeled by modi­
fying constraints, adding servers, etc. to the analysis.




    Oprimiwrion analysis showing rhe 'auto fit' of a set ofphysical servers omo a new virrual environ­
    menr consisting of4 IBM X-Series servers. By simuhoneous/y analyzing oil conmaints ,md offinicies in
    3 dimensions, a solution is found thar eliminates the iargest number of servers while maintaining the
    highest scores (which trans/mes into the lowest risk).
ESX Cluster Design

Cluster Membership Design
The VM-cluster assignments are constrained by the clusterability of the target ESX serv­
ers, the affinity of the source systems, workload requirements of the source systems and
resource capacities of the target ESX servers. The CiHBA ESX optimization analysis considers
all these constraints and recommends the placement of source systems on the set of cluster­
able ESX targets.




    Cluster-based view of9uest 05'.s. t..arger a1eos ofnon-zero scores represenr recommended cluster
    membership, and in this case there are 5 disrinct clusters em;:rging from the analysis. The orange
    arem within these regions are anti-offmity regions 1vithin ,:1 clu5ter, and the appropriate DF1S I ules are
    generatedbyCiRBA in 01der 10 assure thor wns1wint; ore honored ot run lime.
Additional considerations for defining VMware clusters are:
      • The maximum allowable ESX servers/cluster for DRS/HA is 16 -
        some recommend 10-12
      • Servers in the cluster must share common storage and networking
      • Ideally, servers should have similar hardware specifications (CPU, memory, etc.)
      • Blade servers are suitable for clustering since they share common resources.

CiRBA's built-in rulesets account for many of these considerations, and the optimal cluster
size is a factor commonly used to decide between when to make a separate cluster and
when to employ affinity and anti-affinity rules within a single cluster.




  V1t."W sv.i-tem Group.-i­
  H-.1nnoi, S.w,Jrtcm G.rol.lP)!.
                                                                                                                                                            .;-l� 15,


                                                                                                                                                            ..�ti,.
                                                                                          Cv!n:a,t
                                                                                                              \if.naQ'.lr:i        ;i;;fll�!Si!l"\'C!'i                      �f'<'l'
                                                                                          �::;U<}r,t          :o-ws�-r�r::r
                                                                                          ra.!:JO �2

                                                                                                                                                            j.);l 1!i.
                                                                                          (i<>lt'll!l:!1
                                                                                          P1.-;tit1M
                                                                                          f4t!c?C
                                                                                                              v;;n.,.�,i
                                                                                                              :oo,J Sen,�•·
                                                                                                                                   w:l"t�+St":�-'°"'        i�?tc,1;)
                                                                                                                                                            AM
                                                                                                                                                                             .:.r,;",

                                                                                                                                                      L"'l l�,
                                                                                          ;..,;1 >'rrJ.;�nt
                                                                                          CL:!l�G.3
                                                                                                              W»'l.J<YA�
                                                                                                              1::i::-0.se..-..c�
                                                                                                                                   W,r;\•:'f5r:ivet1.
                                                                                                                                                      A?:!
                                                                                                                                                            ig'.
                                                                                                                                                           1{
                                                                                                                                                              ;,it::         .:.i."


                                                                                         t",Omp.�                                                    J.1.,1 lS,
                                                                                         fl!a;.;N-t           W�to-.i.:i:          ;•;;,;le:f5eNe!1. �;
                                                                                                              l1l®Seotver                                 �;l!l;)
                                                                                         t�ISUJ
                                                                                                                                                            ""               AA¥

                                                                                         ...,.., ,J."
                                                                                                _
                                                                                         >;L!S(i 04
                                                                                                      u:t
                                                                                                              -..1irld:7-r:t
                                                                                                              S'tlV,tr .NJl'l),
                                                                                                              S•.:=�d'Ct�
                                                                                                              f5dit.O;i
                                                                                                                                   ·/;,fa(�!S-r.er":fef"-   �r:I-::. :!i:a
                                                                                                                                                            Jiri l!!,

                                                                                                                                                            AH
                                                                                                                                                                             :,Jf'!'


                                                                                                              Wm-d:1:rw.1,
                                                                                         H� r.:!C1.i�="t      s�....,,,.2;101.
                                                                                         Cl!?JCG4             SlJi>'ldllt'i
                                                                                                              F.�ior.
                                                                                                              !.,jii�;>'jl,
                                                                                         .,..;.'l r"'�li��    ._,,,!h, .> �<JO)•
                                                                                         CL!;!W-G'.:          t:nte<et:1--e
                                                                                                              f:.difr,:--n
                                                                                                              Witt&-rw,                                     Jfll'llt\,
                                                                                         ri�!-"n,¼·rr,t
                                                                                         Ct!!�O <"\4
                                                                                                              S:ti-;,�r ;'l')O),
                                                                                                              .' .( �t.i,1-·
                                                                                                              f0it«)?)
                                                                                                                                   W,r,ie.l$¢rv
                                                                                                                                                   eri.     �i??1.,lC
                                                                                                                                                            Aft
                                                                                                              Wiflod.-;n$                         'If=!' l�,
                                                                                         H� r-,-_,t.,er,�     Sei-�r ZOO).
                                                                                                                           't.':r;u;f!!.,tfVi!�l>           ��?;.. ,,.       �!<Y
                                                                                                                                     ,.,,
          Uset.MIH\ag�t..._�                                                             Ol..t;�11;::.;.c     1�;gd;:;1ci
                                                                                                              Erl::!:��


                                                                                                                                                                                        �i
            Administration
   �:
i�oo :�· ���� �=;::;:� '"""==. -
                               . .
                                 ""..
                                    '". -"'.
                                           " ""
                                              . . "
                                                """."
                                                    " "
                                                      _ �
                                                        . ' "-=
                                                              : "'-
                                                                ,_ �
                                                                   }: �
                                                                        "'i'i-"'
                                                                       ,."".                "'         ""                         . .
                                                                             ===-;.,,'"'�·· :·:��;. ,-:,': i::t!·��r?lif-,Ta)',!�. -:;��·jf_·!·l�J����;·�- : . �.-.:
                                                                                                                                                           :
                                                                           .,.




        Report showing clusier membership os derived from the affinity analysis. CiRBA's system groups allow
        logical r.::presentotion ofgroups of se,vers that con be used for many analysis and reporting purposes.




                                                                                                                                                                                             '18
                                                                                                                  "\
                                                                                                                  r\\




DRS Rule Design
In general, highly incompatible source systems are assigned to separate clusters. Moderately
incompatible source systems can be assigned to the same cluster and kept apart through
DRS anti-affinity rules. Conversely, highly compatible systems are kept together using DRS
affinity rules.
Constraints such as physical location, regulatory compliance, etc. typically govern what ap­
proach is used.




                                                                                           ..!(. ·.
                             . �J���i..!!!�;.:_6:t.".'";                              2,




       t=====itl}
                 . ... -•··•···!.��,:.§.4:�_;,,!�!�.!�.:.��-'iL" ---------------------',.
       '-----if�y�:!;!�:i.i. t�g��;                                                  . """'""..·••· {�·-.


                                 [� En-able �-.'!r:fimry �ul,,:;
                                       Antiw)ffin;ty Rule l��!J!d   l70'- ------'
                                  0 fi:,-,blc A.'finity Ru!c:s
                                       AiM�\I Jwje, 'fht6hcld




    CiRBA:s ORS ru!e-prog,ornrning interface, shovving ant.i-offinity rules that havc> been outt:-i111otic:a!ly
    de1ived iiom an nntiivsis map. By using threshold-based generation of rules, bo,h dfinity a;1d ami--o(.
    finity rules um be eswblished and maintained.




                                                                                                                        19
VirtualCenter API Integration
The DRS affinity and anti-affinity rules are determined by the DRS rule analysis and administra­
tors can choose to synchronize them directly with the VirtualCenter server. CiRBA's APl-level
integration with VirtualCenter is bi-directional, and all cluster membership information and
manually-programmed rules are automatically synchronized with DBS to enable long-term
management of virtual environments. As well, the synchronization operation ensures that
there are no rule conflicts prior to applying the new rules.



                                                                                                        Ch.��r tmmo: .::�;�:�·;;; ·   �


 0     .:.ffiniry                 r.uu3.:.. 1 :.U79'i34S1use-m            Jle,-9v: ��-+..•v;
                                                                                                                           .V���
                                                                                                                            tit

                                                                                                                                      JI
 0     Afflflitv                  C!j;;B,,\ __ae1'�'9�3!$S��l.....        ,1c1.9v: �teslO·S�v-;                               100
 D     •�_;n_••-----'--'"-�=_:•_'-_»_•_.,�_;i_;1.,_,,_,__
                                                       . ,_.,,_:1, _,.,_v_;_.i,.._,o_-6'_v_;
                                                                                         ________________,u_, __
 O ·   :..nti-aff,01tv            .���-::::. :�. ��.- !?.�.?.�.!?.�.��.!. ....�t�.·.�.�:..�_e!.�:.�v;
               ..,.____
              __                                                 .•_1i;-_64_,_;__
                      c1_on_��.�.!!.�.�.�-u�s_o_.:.2__,_••-••_v;_rn_
                             1um,_'1J.ts1eS836        ctu!0-6..::.,; m�is-M-.·;
                    ty.   . .. .....,.�1�e�_
                    ty            Cir.LA     !lf.75'9J.:5t�\5337          Jdttlo--0.:V;.:ii'!l�Y;




       CiRBA's DRS rule-p1Gqramming imerface, showing affinity and or1ri·offiniry rules that hove been au­
       romotica/ly derived tiom an ana{vsis map. By using 1hresho!d-basedgeneration of rules, bo1h otiiniN
       and anfi-affini1y rules con be established cmci maintained.
                                                                                                                                                                                          .     .
                                                                                                                                                                                                 0
                                                                                                                                                                                                         ..    "



Ongoing Management

Virtual Environment Tracking
After the VMware environment is deployed, CiRBA can collect detailed configuration and
workload data from the ESX hosts and virtual machines.


i�1mtvi���'filt;Oj�;.�(;��r_�jf;�!Jffm������J�;�-��:�--��;-·;--·1�
                                   � �J)

                     <l
110,--�!lll!:ly� l;:•�•._...._.�j_ ...
  Nanag"!A.n.-ilvst$-folder,;.
                                       Virtual Environment>

                                   1�- _fa _______
                                               ·  �__, �
                                                                                       ,f0,..,.lii•if-i£fuaa·
                                                                                                t1,;rltey
                                                                                                          aii ' ;e;J)asi'...;\�,_- f. "�
                                                                                                                      -; r�r
                                                                                                                          -
                                                                                                                                                       �
                                                                                                                                       : '-'"" "c..<_' ......_·i,,.:t\
                                                                                                                                                                  ,,..'tf.,Jif
                                                                                                                                                                             ....-
                                                                                                                                                                                ,� .
                                                                                                                                                                                   , .__
                                                                                                                                                                                      - . -'-
                                                                                                                                                                                          ·  -' _,"i§k,.;;e;·c'--'lf-_";;:_l
                                                                                                                                                                                                                          , :.c.'.   -==
 M:imao-=: lh,dcscts
                                     ]'.,:1-\V'lne Ji:frl1�-r.:c::t1J,c
 tt,mc\;le Vir!uci Euvfrottmenl•   :;",:J:;;rlo::1'y                                            1urter;                mydust•r

                                       <•: \.:miy�lV:.,�r: {l.9,V½tw{Ma�ii\t.J)                 turke-,·               myd\J$tt-r
                                       F,·Q;:h;,-:'!-r,< t.: vi:-:m1i M1t;-hir:r:r.)                                                                                                                                                      1,m.a.2co:
                                                                                                                                                                                                                                          2::2:ss�·
                                                                                             , wrke-1                  mydtlr.:e-r
                                                                                                                                                                                                                                          J;;n :1� 2tt,�
                                                                                                                                                                                                                                          1:23:55 PH:
                                                                                                                                                                                                                                       J.,;n :!9, ���      !
                                                                                                                                                                                                                                      .�.:13:5'5 PM'       '


                                                                                                                                                                                                                                      J:Jn 29, 2c;.,:
                                                                                                                                                                                                                                      _2:lJ:55 F'N
                                                                                                                                                                                                     Virti;�IM,l�


             Audl!IR11
                                                                                                                                                                                                     vin,1�J H11d-.ine
                                                                                                                                                                                                                                          t��i�s2;,�:
                                                                                                                                                                                                     v,rt:;nl M/Jch<M                     ��:;/;��:
                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                      J.113, 2-ce1
 ____ �'L ��nt __                                                                                                                                                                                                                     H,l.::s::. �
                                                                                                                                                                                                     V,rt:;�I H�chin�
,,___Svst�•-•�OUitS. __
                                                                                               tur"><ey                nr;clusi:er                                                                   vin,i:tlM11chintt
                                                                                                                                                                                                                                      tfJa�;��
                                                                                                                                                                                                                                     ..
    Yser M4navement
          Adminktration                                                                  r··1 tlJrltey                 myc:t.u�er




       ORBA's VA1wore Infrastructure di.,covery inte,f.1ce, .1howing the ciusrers under rhe control ofo specific
       Virtue/Center serve,: CiRBAs bi-direcliona! inte1 face automoticoi/y discow1s the cluster membe1ship of
       ESX servers one/ virtual machines and uses this to drive analysis and generare th� appropriate DRS rules.



Virtual Environment Analysis
The data collected from the VMware environment is analyzed to detect outliers and non­
compliant guest and ESX server settings such as the installation of VMware Tools on guest
systems, service console security settings, etc.
The support for VMotion between specific ESX hosts and VMs must be evaluated on an on­
going basis by considering the network and storage dependencies, VMotion CPU compat­
ibility, and relevant guest configuration settings (e.g. CPU affinity, connected drives, raw
device mappings, internal virtual switch connections). It is imperative that the VMotion ca­
pability between servers be maintained to maximize the reliability and optimal operation of
the virtualized environment.
As the virtual environment changes over time, CiRBA re-analyzes the environment based on
latest configuration, business and workload data to determine actions to improve compat­
ibility and load balancing. Recommended actions may be to move existing VMs and/or ESX
hosts to different clusters, update DRS affinity or anti-affinity rules, or update VM resource
reservations.



                                                                                                                                                                                                                                                               21
                                                                                          .
                                                                                          .-�....
                                                                                      C




When introducing new ESX servers and/or VMs to the virtualized environment, optimi­
zation analysis is performed to determine the recommended assignments based on the
compatibility and workload constraints.




                                                                                              Powered By (iRJ1'\




   Virtual environment analysis showing the identification of an E'Xis!ing cluster that is suitable w host
   a new applirntion that is about to be deployed By onalyzing new applications agoinst the existing
   infrascructure, forvvord conso/idotion becomes a seomless, low--risk operation and new servers wn be
   purchased only when aggregme rnpacity dips below safe levels.
About CiRBA
CiRBA is a leading provider of Data Center Intelligence (DCI) software solutions. CiRBA soft­
ware provides IT organizations with the empirical configuration and workload analyses re­
quired to uncover waste in the data center and identify associated consolidation and virtu­
alization opportunities.
Global 5000 customers can better manage stacked or virtualized environments over the
long term through better control of system diversity, automated compliance reporting and
unmatched change analysis. For more information, visit www.cirba.com.
                                                       _
                       (tRl3,\
 •••••••••
 ·••=••···
■ !li■ II■■■■■
■•••••••••
■ i!W■■■■■■
     ■■■■■
 •••••••••
 llll:111

•••••••••
  ■ ■■► ■
l:l U       ¾M   §lt




1 595 16th Avenue, Suite 400
Richmond Hill, Ontario
Canada, L4B 3N9

Toll Free:+ 1.866.731.0090
Telephone:+ 1.905.731.0090
Fax:+ 1.905.731.0092
Online: www.cirba.com

Copyright© 2007, CiRBA Inc. All rights reserved.
VMware Analysis Using CiRBA
White Paper
August 2007
Application No. 12/201,323
Amendment Dated: December 19, 2011
Reply to Office Action of: August 19, 2011


                       IN THE UNITED STATES PATENT & TRADEMARK OFFICE


Appl. No.:         12/201,323

Applicant:         YUYITUNG, Tom Silangan et al

Filed:             August 29, 2008

Title:             METHOD AND SYSTEM FOR EVALUATING VIRTUALIZED ENVIRONMENTS

Art Unit:          2183

Examiner:          COLEMAN, Eric

Docket No.:        59612/00030


Mail Stop Amendment
U.S. Patent & Trademark Office
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450



                                                 RESPONSE
Sir:
            This is further to the Office Action dated August 19, 2011. Applicant advises that a petition
for a one-month extension of time is being filed concurrently herewith and wishes to amend the
above-identified application as follows:


Amendments to the Claims: are reflected in the listing of claims which begins on page 2 of this
paper.


Remarks: begin on page 9 of this paper.




                                                       1
Application No. 12/201,323
Amendment Dated: December 19, 2011
Reply to Office Action of: August 19, 2011


Amendments to the Claims


This listing of claims will replace all prior versions and listings of claims in the application:


Listing of claims:


1.      (currently amended) A method for designing a virtualized environment based on an existing
physical environment comprising a plurality of systems, said method comprising:
        obtaining a data set for each of said plurality of systems, each data set comprising
        information pertaining to parameters associated with a corresponding system;
        performing a first compatibility analysis on said systems to determine candidate virtual
        guests;
        performing a second compatibility analysis on said systems to determine candidate virtual
         hosts; and
         performing a third compatibility analysis using said candidate virtual hosts, said candidate
         virtual guests and one or more rule sets pertaining to technical, business and workload
         constraints to generate a virtual environment design for virtualizing said plurality of systems
         by evaluating each candidate virtual guest against each candidate virtual host and other
         candidate virtual guests using said one or more rule sets to determine guest-host
         placements based on compatibilities of a plurality of virtual design scenarios.


2.       (currently amended) A method for managing a virtualized environment, said method
comprising:
         generating a virtual environment design for a plurality of existing physical systems using
         technical, business and workload constraints;
         facilitating the deployment of said virtualized environment according to said design; and
         on an ongoing basis:
                          obtaining data pertaining to systems being used in said virtualized
                          environment[[,]]~
                          validating placement of said systems in said virtualized environment QY
                          evaluating each virtual guest against each virtual host and other virtual
                          guests using one or more rule sets pertaining to technical, business and
                          workload constraintsH,]t




                                                       2
Application No. 12/201,323
Amendment Dated: December 19, 2011
Reply to Office Action of: August 19, 2011


                          if necessaryJ. rebalancing said systems by determining guest-host
                          placements based on compatibilities of a plurality of virtual design
                          scenarios:[[,]] and
                          refining said virtualized environment according to said one of said plurality of
                          virtual design scenarios.


3.      (currently amended) A method for performing a virtual to virtual (V2V) transformation for a
plurality of existing virtual guests and hosts servers, said method comprising:
        analyzing said existing virtual guests and hosts servers based on technical, business and
        workload constraints by evaluating each virtual guest against each virtual host and other
        virtual guests using one or more rule sets pertaining to said technical, business and workload
        constraints to determine guest-host placements;
        based on said analyzing, determining which of said existing virtual servers are most suitable
        for conversion from one virtualized platform to another virtualized platform; and
        providing a mapping from said one platform to said another platform to facilitate said
        transformation.


4.       (currently amended) A method for determining a set of virtualization hosts for a virtualized
environment based on an existing physical environment comprising a plurality of systems, said
method comprising:
     obtaining a data set for each of said plurality of systems, each data set comprising information
     pertaining to parameters associated with a corresponding system;
     performing a first compatibility analysis of said plurality of systems using said data sets and a
     first rule set pertaining to virtualization specific constraints by evaluating each system against
     said first rule set to determine an intermediate set of virtualization host candidates that are
     qualified to be virtual hosts; and
     performing a second compatibility analysis of said intermediate set of virtual host candidates
     using a second rule set pertaining to migration specific constraints by evaluating each
     intermediate candidate against each other to determine which of said intermediate candidates
     are compatible with each other and form one or more groups of compatible hosts to be used as
     said set of virtualization hosts.




                                                      3
Application No. 12/201,323
Amendment Dated: December 19, 2011
Reply to Office Action of: August 19, 2011


5.      (original) The method according to claim 4 further comprising incorporating one or more
hypothetical hosts into said set of virtualization hosts based on workload requirements for said
virtualized environment.


6.      (original) A method for evaluating virtualization candidates to determine if additional systems
are required to implement a desired virtualized environment, said method comprising:
        obtaining a set of virtualization guest candidates and determining aggregate workload
        requirements based on workload data pertaining to said guest candidates;
        obtaining a set of virtualization host candidates and determining aggregate workload
        capacity based on configuration data pertaining to said host candidates;
        comparing said workload requirements against said workload capacity to determine if
        sufficient capacity exists to satisfy said workload requirements; and
        if there is insufficient capacity, adding hypothetical server models to said host candidates to
        meet said workload requirements.


7.      (currently amended) A method for validating an existing virtualized environment comprising a
plurality of virtual machines placed on one or more virtual hosts, said method comprising:
        obtaining a data set for each of said plurality of virtual machines, each data set comprising
        information pertaining to technical, business and workload constraints associated with a
        corresponding virtual machine;
        evaluating the placement of said virtual machines in said virtualized environment using said
        data sets by evaluating each virtual guest against each virtual host and other virtual guests
        using one or more rule sets pertaining to said technical, business and workload constraints
        to determine guest-host placements; and
        identifying the existence of virtual machines with suboptimal placements to enable
        replacement alternative placements for [[of]] said virtual machines.


8. to 9. (cancel)


 10.     (new) The method according to claim 1, wherein said second compatibility analysis
 comprises:
         performing a third compatibility analysis of said plurality of systems using said data sets and
         a first rule set pertaining to virtualization specific constraints by evaluating each system




                                                     4
Application No. 12/201,323
Amendment Dated: December 19, 2011
Reply to Office Action of: August 19, 2011


          against said first rule set to determine an intermediate set of virtualization host candidates
          that are qualified to be virtual hosts; and
          performing a fourth compatibility analysis of said intermediate set of virtual host candidates
          using a second rule set pertaining to migration specific constraints by evaluating each
          intermediate candidate against each other to determine which of said intermediate
          candidates are compatible with each other and form one or more groups of compatible hosts
          to be used as said set of virtualization hosts.


11.       (new) The method according to claim 10 further comprising incorporating one or more
hypothetical hosts into said set of virtualization hosts based on workload requirements for said
virtualized environment.


12.       (new) The method according to claim 1, further comprising:
      -   facilitating the deployment of a virtualized environment according to said virtual environment
          design; and
          on an ongoing basis:
                           obtaining data pertaining to systems being used in said virtualized
                           environment;
                           validating placement of said systems in said virtualized environment by
                           evaluating each virtual guest against each virtual host and other virtual
                           guests using one or more rule sets pertaining to technical, business and
                           workload constraints, to determine guest-host placements based on
                           compatibilities of a plurality of virtual design scenarios;
                           if necessary rebalancing said systems according to one of said plurality of
                           virtual design scenarios; and
                           refining said virtualized environment according to said one of said plurality of
                           virtual design scenarios.


13.       (new) The method according to claim 1, further comprising:
          comparing workload requirements of said virtual guests against said workload capacity of
          said virtual hosts, to determine if sufficient capacity exists to satisfy said workload
          requirements; and
          if there is insufficient capacity, adding hypothetical server models to virtual host candidates
          to meet said workload requirements.



                                                        5
Application No. 12/201,323
Amendment Dated: December 19, 2011
Reply to Office Action of: August 19, 2011




14.     (new) The method according to claim 1, further comprising:
            evaluating the placement of virtual machines in a virtualized environment based on said
            virtual environment design by evaluating each virtual guest against each virtual host and
            other virtual guests using one or more rule sets pertaining to said technical, business and
            workload constraints to determine guest-host placements; and
            identifying the existence of virtual machines with suboptimal placements to enable
            alternative placements for said virtual machines.


15.     (new) A computer readable medium comprising computer executable instructions for
designing a virtualized environment based on an existing physical environment comprising a plurality
of systems, said computer executable instructions comprising instructions for:
        obtaining a data set for each of said plurality of systems, each data set comprising
        information pertaining to parameters associated with a corresponding system;
        performing a first compatibility analysis on said systems to determine candidate virtual
        guests;
        performing a second compatibility analysis on said systems to determine candidate virtual
        hosts; and
        performing a third compatibility analysis using said candidate virtual hosts, said candidate
        virtual guests and one or more rule sets pertaining to technical, business and workload
         constraints to generate a virtual environment design for virtualizing said plurality of systems
         by evaluating each candidate virtual guest against each candidate virtual host and other
         candidate virtual guests using said one or more rule sets to determine guest-host
         placements based on compatibilities of a plurality of virtual design scenarios.


 16.     (new) The computer readable medium according to claim 15, wherein said second
compatibility analysis comprises instructions for:
         performing a third compatibility analysis of said plurality of systems using said data sets and
         a first rule set pertaining to virtualization specific constraints by evaluating each system
         against said first rule set to determine an intermediate set of virtualization host candidates
         that are qualified to be virtual hosts; and
         performing a fourth compatibility analysis of said intermediate set of virtual host candidates
         using a second rule set pertaining to migration specific constraints by evaluating each
         intermediate candidate against each other to determine which of said intermediate



                                                       6
Application No. 12/201,323
Amendment Dated: December 19, 2011
Reply to Office Action of: August 19, 2011


        candidates are compatible with each other and form one or more groups of compatible hosts
        to be used as said set of virtualization hosts.


17.     (new) The computer readable medium according to claim 16 further comprising instructions
for incorporating one or more hypothetical hosts into said set of virtualization hosts based on
workload requirements for said virtualized environment.


18.     (new) The computer readable medium according to claim 15, further comprising instructions
for:
        facilitating the deployment of a virtualized environment according to said virtual environment
        design; and
        on an ongoing basis:
                        obtaining data pertaining to systems being used in said virtualized
                        environment;
                        validating placement of said systems in said virtualized environment by
                        evaluating each virtual guest against each virtual host and other virtual
                        guests using one or more rule sets pertaining to technical, business and
                        workload constraints, to determine guest-host placements based on
                         compatibilities of a plurality of virtual design scenarios;
                        if necessary rebalancing said systems according to one of said plurality of
                        virtual design scenarios; and
                         refining said virtualized environment according to said one of said plurality of
                        virtual design scenarios.


19.     (new) The computer readable medium according to claim 15, further comprising instructions
for:
        comparing workload requirements of said virtual guests against said workload capacity of
        said virtual hosts, to determine if sufficient capacity exists to satisfy said workload
         requirements; and
         if there is insufficient capacity, adding hypothetical server models to virtual host candidates
        to meet said workload requirements.


20.      (new) The computer readable medium according to claim 15, further comprising instructions
for:




                                                      7
Application No. 12/201,323
Amendment Dated: December 19, 2011
Reply to Office Action of: August 19, 2011


            evaluating the placement of virtual machines in a virtualized environment based on said
            virtual environment design by evaluating each virtual guest against each virtual host and
            other virtual guests using one or more rule sets pertaining to said technical, business and
            workload constraints to determine guest-host placements; and
            identifying the existence of virtual machines with suboptimal placements to enable
            alternative placements for said virtual machines.




                                                   8
Application No. 12/201,323
Amendment Dated: December 19, 2011
Reply to Office Action of: August 19, 2011


REMARKS


        Applicant wishes to thank the Examiner for reviewing the present application.


Claim Amendments


        The claims have been amended to clarify the protection being sought.
         Claim 1 has been amended to specify that performing the third compatibility analysis
comprises: "evaluating each candidate virtual guest against each candidate virtual host and other
candidate virtual guests using said one or more rule sets to determine guest-host placements based
on compatibilities of a plurality of virtual design scenarios.
         Support for this amendment can be found in at least FIGS. 25 and 26 and corresponding text
of the application as filed.
         Claim 2 has been amended to specify that validating the placement of the systems
comprises: "evaluating each virtual guest against each virtual host and other virtual guests using one
or more rule sets pertaining to technical, business and workload constraints".
         Claim 2 has also been amended to clarify that the systems are rebalanced (if necessary) by:
"determining guest-host placements based on compatibilities of a plurality of virtual design
scenarios".
         Claim 2 has also been amended to clarify: "refining said virtualized environment according to
said one of said plurality of virtual design scenarios".
         Support for these amendment can be found in at least FIGS. 25 and 26 and corresponding
text of the application as filed.
         Claim 3 has been amended to specify that analyzing the existing virtual guests and hosts
comprises: "evaluating each virtual guest against each virtual host and other virtual guests using one
or more rule sets pertaining to said technical, business and workload constraints to determine guest-
host placements".
         Support for this amendment can be found in at least FIGS. 25 and 26 and corresponding text
 of the application as filed.
         Claim 4 has been amended to clarify the nature of the first and second compatibility analyses
 and now recites: "performing a first compatibility analysis ... by evaluating each system against said
first rule set to determine an intermediate set of virtualization host candidates that are qualified to be
virtual hosts; and performing a second compatibility analysis ... by evaluating each intermediate
 candidate against each other to determine which of said intermediate candidates are compatible with




                                                      9
Application No. 12/201,323
Amendment Dated: December 19, 2011
Reply to Office Action of: August 19, 2011


each other and form one or more groups of compatible hosts to be used as said set of virtualization
hosts".
          Support for these amendments can be found in at least FIGS. 25 and 26 and corresponding
text of the application as filed.
          Claim 7 has been amended in a manner consistent with the above amendments.
          Claims 8 and 9 have been cancelled without prejudice and Applicant reserves the right to
pursue such claims in a continuation or divisional application.
          Claims 10-14 are new and each ultimately depend on claim 1. Claims 10-14 are based on
features recited in claims 2 and 4-7 as amended.
          Claims 15-20 have been added and are directed to a computer readable medium comprising
computer executable instructions per the subject matter of claims 1 and 10-14.
          Applicant respectfully submits that no new subject matter has been added by way of these
amendments.


Claim Rejections - 35 U.S.C. 103


          Claims 1, 3, and 7 have been rejected under 35 U.S.C. 103(a) as being unpatentable over
Khandekar (U.S. Patent No. 7,577,722 - note error in Office Action) in view of Guheen (U.S.
Publication No. 2004/0107125). Applicant respectfully traverses the rejections as follows.
          Khandekar teaches a provisioning server for configuring a virtual machine (VM) according to
user specifications. The provisioning server stores a catalog of VM models, creates a set of VM
templates based on the models, accepts user input specifying the VM requirements (e.g., OS,
hardware, application specifications, etc.), matches the user specifications with a VM template from
the catalog, monitors the status of host platforms and heuristically selects the most compatible/best-
suited host to run the VM, and deploys the VM onto a selected physical host.
          With respect to claim 1, Applicant disagrees with the Examiner's assertion that Khandekar
teaches performing a second compatibility analysis on the systems to determine candidate virtual
hosts. As discussed in paragraph [00228] of the application as filed, such a second compatibility
 analysis enables the identification of physical systems that can be converted into virtual hosts,
 allowing existing systems to be repurposed as virtual servers. Although Khandekar may be capable
 of selecting "which host is most appropriate" (see col. 10, lines 27-30), there is nothing in Khandekar
that teaches or suggests determining candidate virtual hosts based on an analysis of the existing
 physical systems.
          Additionally, as noted above, claim 1 has been amended to clarify that the third compatibility




                                                    10
Application No. 12/201,323
Amendment Dated: December 19, 2011
Reply to Office Action of: August 19, 2011


analysis evaluates each candidate virtual guest against each candidate virtual host and other
candidate virtual guests using the rule sets to determine guest-host placements based on
compatibilities of a plurality of virtual design scenarios. Khandekar simply does not teach or suggest
such an analysis. Instead of evaluating various placement scenarios, Khandekar makes incremental
placements, i.e. determines placement of a single VM at a time.
        With respect to Guheen, although Guheen may suggest considering relationships between
business entities, Guheen does not teach or suggest what is missing from Khandekar and in fact
does not appear to be related to the same type of system.
        For at least these reasons, Applicant respectfully submits that claim 1 as amended is
patentable over Khandekar in view of Guheen.
        Claim 3 as amended also specifies evaluating each virtual guest against each virtual host
and other virtual guests using one or more rule set to determine guest-host replacements and thus
the above arguments equally apply to claim 3.
           Claim 7 as amended is also believed to be distinguished over Khandakar and Guheen for at
least these reasons.
           Claim 2 has been rejected under 35 U.S.C. 103(a) as being unpatentable over Khandekar in
view of Guheen, in further view of Rosu (U.S. 2006/0230407). Applicant respectfully traverses the
rejections as follows.
           Claim 2 as amended specifies evaluating each virtual guest against each virtual host and
other virtual guests using one or more rule sets and, if necessary, rebalancing the systems by
determining guest-host placements based on compatibilities of a plurality of virtual design scenarios.
As such, the above arguments with respect to Khandekar and Guheen equally apply to claim 2 as
amended.
           With respect to Rosu, although Rosu may suggest "VM monitoring", Applicant respectfully
submits that Rosu does not teach or suggest what is missing from Khandekar and Guheen and, as
such, claim 2 is believed to be patentable over Khandekar in view of Guheen, in further view of
Rosu.
           Claims 4-6 have been rejected under 35 U.S.C. 103(a) as being unpatentable over
 Khandekar in view of Rosu (U.S. 2006/0230407). Applicant respectfully traverses the rejections as
follows.
           Claim 4 as amended now specifies: "performing a first compatibility analysis ... by evaluating
 each system against said first rule set to determine an intermediate set of virtualization host
 candidates that are qualified to be virtual hosts; and performing a second compatibility analysis ... by
 evaluating each intermediate candidate against each other to determine which of said intermediate




                                                     11
Application No. 12/201,323
Amendment Dated: December 19, 2011
Reply to Office Action of: August 19, 2011


candidates are compatible with each other and form one or more groups of compatible hosts to be
used as said set of virtualization hosts". Applicant respectfully submits that such features cannot be
found in either Khandekar or Rosu.
        With respect to Khandekar, Khandekar does not teach or suggest evaluating systems
against each other, let alone teach evaluating intermediate candidates against each other
subsequent to evaluating systems against a rule set. Rosu also fails to teach or suggest performing
first and second compatibility analyses as recited in claim 4 and thus does not teach what is missing
from Khandekar.
        For at least these reasons, Applicant respectfully submits that claim 4 as amended is
patentable over Khandekar in view of Rosu. These arguments equally apply to claim 5, which is
dependent on claim 4.
        With respect to claim 6, Applicant respectfully disagrees with the Examiner that Rosu
teaches what is acknowledged to be missing from Khandekar. Rosu, in particular in FIG. 4 and
paragraphs [0054] to [0062] discusses designing and developing an application to run on multiple
servers. Although the process shown in FIG. 4 of Rosu evaluates load balancing and overloads,
Rosu does not teach or suggest the notion of hypothetical server models uses to match workload
requirements against capacity for virtualization candidates. The ability to add servers and migrate
partitions as taught in Rosu does not make up for what is missing from Khandekar. Khandekar does
not even compare aggregate workload requirements to aggregate workload capacity and thus it is
unclear how or what a person skilled in the art would consider the teachings of Rosu in combination
with Khandekar.
        For at least these reasons, Applicant respectfully submits that claims 4-6 are patentable over
Khandekar in view of Rosu.
        Claims 8-9 have been rejected under 35 U.S.C. 103(a) as being unpatentable over
Ranganathan (U.S. Patent No. 7,647,516). As noted above, claims 8-9 have been canceled without
prejudice thus rendering moot these rejections.


Summary


         In view of the foregoing, Applicant respectfully submits that the present application is
patentably distinguished over the cited references and, as such, is in condition for allowance.
        Applicant therefore requests early reconsideration and allowance of the present application.




                                                    12
Application No. 12/201,323
Amendment Dated: December 19, 2011
Reply to Office Action of: August 19, 2011


Respectfully submitted,




Date:   December 19. 2011


BLAKE, CASSELS & GRAYDON LLP
199 Bay Street
Suite 4000, Commerce Court West
Toronto ON M5L 1A9
Canada


Tel: 416-863-2518
BS/


22184185.1




                                             13
                    UNITED STAIBS       p AIBNT AND TRADEMARK OFFICE
                                                                                UNITED STA TES DEPARTMENT OF COMMERCE
                                                                                United States Patent and Trademark Office
                                                                                Address: COMMISSIONER FOR PATENTS
                                                                                     P.O. Box 1450
                                                                                     Alexandria., Virginia 22313-1450
                                                                                     www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR     ATTORNEY DOCKET NO.              CONFIRMATION NO.

       12/201,323               08/29/2008             Tom Silangan Yuyitung       59612/00030                          9240

       27871            7590             08/19/2011
                                                                                                    EXAMINER
       BLAKE, CASSELS & GRAYDON LLP
       BOX 25, COMMERCE COURT WEST                                                               COLEMAN, ERIC
       199 BAY STREET, SUIIB 4000
                                                                                    ART UNIT                       PAPER NUMBER
       TORONTO, ON M5L 1A9
       CANADA                                                                          2183



                                                                                    MAIL DATE                     DELIVERY MODE

                                                                                    08/19/2011                          PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




PTOL-90A (Rev. 04/07)
                                                                                     Application No.                               Applicant(s)

                                                                                      12/201,323                                   YUYITUNG ET AL.
                      Office Action Summary                                          Examiner                                      Art Unit

                                                                                     ERIC COLEMAN                                  2183
                 -- The MAILING DA TE of this communication appears on the cover sheet with the correspondence address --
  Period for Reply
         A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE ;J. MONTH(S) OR THIRTY (30) DAYS,
         WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
           Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
           after SIX (6) MONTHS from the mailing date of this communication.
           If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
           Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
           Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
           earned patent term adjustment. See 37 CFR 1.704(b).

  Status

         1)0 Responsive to communication(s) filed on _ _ .
      2a)0 This action is FINAL.                                   2b)~ This action is non-final.
        3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                  closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
  Disposition of Claims

         4)~ Claim(s) 1-9 is/are pending in the application.
                 4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
         5)0 Claim(s) _ _ is/are allowed.
         6)~ Claim(s) 1-9 is/are rejected.
         7)0 Claim(s) _ _ is/are objected to.
         8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

  Application Papers

         9)0 The specification is objected to by the Examiner.
      1O)~ The drawing(s) filed on 17 November 2008 is/are: a)~ accepted or b)O objected to by the Examiner.
                 Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
      11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PTO-152.
  Priority under 35 U.S.C. § 119

      12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
             a)O All         b)O Some * c)O None of:
                  1.0 Certified copies of the priority documents have been received.
                 2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                 3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                           application from the International Bureau (PCT Rule 17.2(a)).
             * See the attached detailed Office action for a list of the certified copies not received.




  Attachment{s)
  1) ~ Notice of References Cited (PTO-892)                                                        4)   0   Interview Summary (PTO-413)
  2) 0 Notice of Draftsperson's Patent Drawing Review (PTO-948)                                             Paper No(s)/Mail Date. _ _ .
  3) ~ Information Disclosure Statement(s) (PTO/SB/08)                                             5)   0   Notice of Informal Patent Application
       Paper No(s)/Mail Date 2/5/09. 9/5/08.                                                       6)   0   Other: _ _ .
U.S. Patent and Trademark Office
PTOL-326 (Rev. 08-06)                                                   Office Action Summary                                 Part of Paper No./Mail Date 20110812
Application/Control Number: 12/201,323                                                                   Page 2
Art Unit: 2183

                                          DETAILED ACTION



                                 Claim Rejections - 35 USC § 103

       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all

obviousness rejections set forth in this Office action:

       (a) A patent may not be obtained though the invention is not identically disclosed or described as set
       forth in section 102 of this title, if the differences between the subject matter sought to be patented and
       the prior art are such that the subject matter as a whole would have been obvious at the time the
       invention was made to a person having ordinary skill in the art to which said subject matter pertains.
       Patentability shall not be negatived by the manner in which the invention was made.

       Claims 1,3, 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over

Khandekar (patent No. 7,755,722) in view of Guheen (patent application publication

20040107125).



 Khandekar taught the invention substantially as claimed (as to claim 1) including A

 method for designing a virtualized environment based on an existing

 physical environment comprising a plurality of systems(e.g, see col. 4, lines 30-35 and

 col. 5, lines 25-36), said method comprising:

 obtaining a data set for each of said plurality of systems, each data set

 comprising information pertaining to parameters associated with a corresponding

 system (e.g., see col. 9, line 65-col. 10,line 15 and col. 10, line 6-col. 11, line 35) ;

 performing a first compatibility analysis on said systems to determine

 candidate virtual guests(e.g, see col. 10, lines 26-29); performing a second

 compatibility analysis on said
Application/Control Number: 12/201,323                                                 Page 3
Art Unit: 2183

systems to determine candidate virtual hosts(e.g., see col. 10, lines 29-33); and

 performing a third compatibility analysis using said candidate virtual hosts, said

candidate virtual guests and one or more rule sets pertaining to technical, and

workload constraints to generate a virtual environment design for virtualizing

said plurality of systems (e.g., see col. 10, lines 1-42 and col. 12,line 57-col. 13, line 8).

       Khandekar did not expressly detail including of rule set pertaining to business.

 Guheen however taught this limitation (e.g., see paragraphs 0113 and 0135 and

 1405).

       It would have been obvious to one of ordinary skill in the art to combine the

teaching of Khandekar and Guheen. Both references were directed toward the

 problems of providing virtual applications in a data processor. One of ordinary skill

would have been motivated to incorporate the Guheen teachings of ecommerce

 business application for the virtual application at least to at least to provide a further

application and use for the Kandekar system. Also the addition of the Guheen

teachings would have yielded predictable results.

       As to claim 3 Khandekar taught A method for performing a virtual to virtual

 (V2V) transformation for a plurality of existing virtual servers, said method comprising:

analyzing said existing virtual servers based on technical, and workload constraints;

 based on said analyzing, determining which of said existing virtual servers are

 most suitable for conversion from one virtualized platform to another

virtualized platform(e.g., see col. 9, line 65-col 10, line 43); and providing a mapping

from said one platform to said another platform to facilitate said transformation(e.g.,
Application/Control Number: 12/201,323                                                 Page 4
Art Unit: 2183

see col. 12, lines 1-39). Khandekar did not expressly detail including constraints

 pertaining to business. Guheen however taught this limitation (e.g., see paragraphs

0113 and 0135 and 1405).

       It would have been obvious to one of ordinary skill in the art to combine the

teaching of Khandekar and Guheen. Both references were directed toward the

 problems of providing virtual applications in a data processor. One of ordinary skill

would have been motivated to incorporate the Guheen teachings of ecommerce

 business application for the virtual application at least to at least to provide a further

application and uses for the Kandekar system. Also the addition of the Guheen

teachings would have yielded predictable results.

       As to claim 7. Khandekar taught A method for validating an existing virtualized

environment comprising a plurality of virtual machines placed on one or more virtual

 hosts, said method comprising: obtaining a data set for each of said plurality of virtual

 machines, each data set comprising information pertaining to technical,

 and workload constraints associated with a corresponding virtual

 machine(e.g., see col. 9, line 65-col. 10,line 15 and col. 10, line 16-col. 11, line 35) ;

evaluating the placement of said virtual machines in said virtualized

environment using said data sets(e.g., see col. 10, lines 27-33); and identifying the

existence of virtual machines with suboptimal placements to enable replacement of

said virtual machines(e.g., see col. 10, lines 27-42 and col. 11, lines 11-35).
Application/Control Number: 12/201,323                                                 Page 5
Art Unit: 2183

       Khandekar did not expressly detail that including information pertaining to

 business. Guheen however taught this limitation (e.g., see paragraphs 0113 and 0135

and 1405).

       It would have been obvious to one of ordinary skill in the art to combine the

teaching of Khandekar and Guheen. Both references were directed toward the

 problems of providing virtual applications in a data processor. One of ordinary skill

would have been motivated to incorporate the Guheen teachings of ecommerce

 business application for the virtual application at least to at least to provide a further

application and uses for the Kandekar system. Also the addition of the Guheen

teachings would have yielded predictable results.



       Claims 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over

Khandekar (patent No. 7,755,722) in view of Guheen (patent application publication

20040107125) and Rosu (patent application publication No. 2006/0230407).



       As to claim 2 Khandekar taught A method for managing a virtualized

environment, said method comprising: generating a virtual environment design for a

 plurality of existing physical systems using technical, and workload constraints;

facilitating the deployment of said virtualized environment according to said

design(e.g., see col. 10, lines 27-42);
Application/Control Number: 12/201,323                                                 Page 6
Art Unit: 2183

       Khandekar did not expressly detail that including constraints pertaining to

 business. Guheen however taught this limitation (e.g., see paragraphs 0113 and 0135

and 1405).

       It would have been obvious to one of ordinary skill in the art to combine the

teaching of Khandekar and Guheen. Both references were directed toward the

 problems of providing virtual applications in a data processor. One of ordinary skill

would have been motivated to incorporate the Guheen teachings of ecommerce

 business application for the virtual application at least to at least to provide a further

application for the Kandekar system. Also the addition of the Guheen teachings would

 have yielded predictable results.

       Khandekar did not expressly detail on an ongoing basis: obtaining data

 pertaining to systems being used in said virtualized environment, validating placement

of said systems in said virtualized environment, if necessary rebalancing said systems,

and refining said virtualized environment. Rosu However taught this limitation (e.g., see

fig. 4 and paragraphs 0054-0062).

       It would have been obvious to one of ordinary skill in the art to combine the

teaching of Khandekar and Rosu. Both references were directed toward the problems

of providing virtual applications in a data processor. One of ordinary skill would have

 been motivated to incorporate the Rosu teachings of monitoring the workload for

 imbalance and when there was an imbalance migrating a virtual machine at least to

 provide efficient running of the system by maintaining a balanced workload. Also the

addition of the Rosu teachings would have yielded predictable results.
Application/Control Number: 12/201,323                                              Page 7
Art Unit: 2183



       Claims 4-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over

Khandekar (patent No. 7,755,722) in view of Rosu (patent application publication No.

2006/0230407).



       As to claim 4 Khandekar taught A method for determining a set of virtualization

 hosts for a virtualized environment based on an existing physical environment

comprising a plurality of systems, said method comprising: obtaining a data set for

each of said plurality of systems, each data set comprising information pertaining to

 parameters associated with a corresponding system (e.g, see col. 9, line 65-col. 10,line

 15 and col. 10, line 16-col. 11, line 35) ; ; performing a first

compatibility analysis of said plurality of systems using said data sets and a

first rule set pertaining to virtualization specific constraints to determine

an intermediate set of virtualization host candidates(e.g, see col. 10, lines 27-33);

 Khandekar did not expressly detail performing a second compatibility analysis of said

 intermediate set of candidates using a second rule set pertaining to migration specific

constraints to determine said set of virtualization hosts. Rosu however taught this

 limitation (e.g., see fig. 4 and paragraphs 0054-0062).

       It would have been obvious to one of ordinary skill in the art to combine the

teaching of Khandekar and Rosu. Both references were directed toward the problems

of providing virtual applications in a data processor. One of ordinary skill would have

 been motivated to incorporate the Rosu teachings of monitoring the workload for
Application/Control Number: 12/201,323                                                Page 8
Art Unit: 2183

 imbalance and when there was an imbalance migrating a virtual machine at least to

 provide efficient running of the system by maintaining a balanced workload. Also the

addition of the Rosu teachings would have yielded predictable results.



       As to claim 5 Khandekar taught further comprising incorporating one or more

 hypothetical hosts into said set of virtualization hosts based on workload requirements

for said virtualized environment (e.g., see col. 9, lines 10-45 and col. 12, line 57-col.

 13, line 7).



       As to claim 6 Khandekar taught A method for evaluating virtualization

candidates to determine if additional systems are required to implement a desired

virtualized environment, said method comprising: obtaining a set of virtualization guest

candidates(e.g., see col. 10,lines 15-49) and determining aggregate workload

 requirements based on workload data pertaining to said guest candidates (e.g., see

col. 12,line 57-col. 13, line 7) [Note:Khandekar performed determining if there is an

workload imbalance]; obtaining a set of virtualization host candidates(e.g., see col. 10,

 lines 23-43). Khiandekar did not expressly detail      determining aggregate workload

capacity based on configuration data pertaining to said host candidates; comparing

said workload requirements against said workload capacity to determine if sufficient

capacity exists to satisfy said workload requirements; and if there is insufficient

capacity, adding hypothetical server models to said host candidates to meet said

workload requirements Rosu however taught this limitation (e.g, see fig. 4 and
Application/Control Number: 12/201,323                                              Page 9
Art Unit: 2183

 paragraphs 0054-0062) [when there was an overload in one or more host servers a

 migration is performed] ..

       It would have been obvious to one of ordinary skill in the art to combine the

teaching of Khandekar and Rosu. Both references were directed toward providing

virtual applications in a data processor. One of ordinary skill would have been

 motivated to incorporate the Rosu teachings of monitoring the workload for imbalance

and when there was an imbalance migrating a virtual machine at least to provide

efficient running of the system by maintaining a balanced workload. Also the addition of

the Rosu teachings would have yielded predictable results.




       Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over

 Ranganathan (patent No. 7,647,516)

       As to claim 8 Ranganathan taught A method for performing a power utilization

analysis for a server, said method comprising: determining server load(e.g., see col. 5,

 lines 49-67 and col. 1, lines 14-40); determining power consumption for said server at

 idle and maximum loads; and estimating power utilization(e.g., see fig. 5A)[Note the

 Ranganathan has processor set to minimum power where there is a minimum load or

 idle state and current power is calculated with the processor at minimum power at

 least to determine if the power increase or utilization increase has occurred (e.g., see

col. 8, lines 1-33) and the power consumption is estimated as maximum load which
Application/Control Number: 12/201,323                                               Page 1O
Art Unit: 2183

determines whether an adjustment in the processor power is required and/or allowed

 (e.g., see fig. 5A and col. 8,lines 34-59) and using said idle power consumption with a

 measurement based on a relationship between said maximum and idle power

consumption(e.g., see col. 9, lines 11-51 )[ a summing of the current power idle power

to an increase in power is compared to the maximum power]. Ranaganathan did not

expressly detail the claimed combining operation. However the expressing of the

summing and comparison as a mathematical expression which includes the combining

the operation of summing and comparison for evaluation of the power was clearly

available to one of ordinary skill in the art at the time of claimed invention, also the

expressing the summing and comparison operation by combining them into a

 mathematical expression was within the level of one of ordinary skill in the art at the

time of the claimed invention. Therefore one of ordinary skill would have been

 motivated to combine the summing of idle power and comparison operation between

the minimum and maximum power level in to a mathematical expression at least to

facilitate the obtaining the answer of whether power was to be adjusted.



As to claim 9. Ranganathan did not expressly detail wherein said power utilization is

estimated according to the following relationship: Estimated Power=ldle Power+Server

 Load*(Maximum Power-Idle Power). Ranganathan however taught (e.g., see col. 9,

 lines 11-51 )[ a summing of the current power idle power to an increase in power is

compared to the maximum power corresponding to the load] Note: the expression of

the summing of the current power and the increase corresponds to the summing the
Application/Control Number: 12/201,323                                               Page 11
Art Unit: 2183

 current power which is the idle power, and the load times the sum of the maximum

 power minus the Idle power provides the increase in power compared to the maximum

 power. The use of mathematical techniques to compute the power was available to one

 of ordinary skill in the art at the time of the claimed invention and was within the level of

 skill of one of ordinary skill in the art. Therefore one of ordinary skill would have been

 motivated to use the mathematical evaluation of the power variables at least to

 facilitate the determining of whether the power was to be adjusted.

                                        Conclusion

       The prior art made of record and not relied upon is considered pertinent to

applicant's disclosure.

       Armington (patent application publication No. 2006/0010176) disclosed system

for migrating server from one physical platform to a different physical platform (e.g., see

abstract).

       Ding (patent No. 6,564,174) disclosed enterprise management system (e.g., see

abstract).

       Vinberg (patent application publication No. 2007/0006218) disclosed model-

 based virtual system (e.g., see abstract).

       Graupner (patent application publication No. 2003/0084157) disclosed tailorable

 optimization descriptions of services and servers in a computing environment (e.g,.

 see abstract).

       Chiaramonte (patent application publication No.20070079308) disclosed

 managing virtual machines (e.g., see abstract).
Application/Control Number: 12/201,323                                            Page 12
Art Unit: 2183

       Todd (patent No. 7,080,221) disclosed system for managing migration of data in

 a clustered computer system (e.g., see abstract).

       Ata (patent application publication No.2006/0167665) disclosed automated

system for service and cost architectural modeling of enterprise systems (e.g., see

abstract).

       Anderson (patent No. 7,886,293) disclosed optimizing system behavior in a

virtual machine environment (e.g., see abstract).

       Kopley (patent application publication No. 2004/0236971) disclosed system for

defining an input state vector that achieves low power consumption in a digital circuit

(e.g., see abstract).

        Any inquiry concerning this communication or earlier communications from the

examiner should be directed to ERIC COLEMAN whose telephone number is (571 )272-

4163. The examiner can normally be reached on Monday-Friday.

       If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Eddie Chan can be reached on (571) 272-4162. The fax phone number for

the organization where this application or proceeding is assigned is 571-273-8300.
Application/Control Number: 12/201,323                                           Page 13
Art Unit: 2183

       Information regarding the status of an application may be obtained from the

Patent Application Information Retrieval (PAIR) system. Status information for

published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

you have questions on access to the Private PAIR system, contact the Electronic

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

USPTO Customer Service Representative or access to the automated information

system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




EC

/ERIC COLEMAN/
Primary Examiner, Art Unit 2183
Exhibit F
Application No: 14/180,438                                                      Docket No: 59612/00064
Amendment Dated: April 22, 2016
Reply to Office Action of: October 22, 2015


                    IN THE UNITED STATES PATENT & TRADEMARK OFFICE

Appln. No:       14/180,438

Applicant:      CiRBA lnc.

Filed:           February 14, 2014

Title:          System and Method for Determining and Visualizing Efficiencies and Risks in
                Computing Environments

Art Unit:        2441

Examiner:       YOHANNES, Tesfay

Docket No:       59612/00064


Mail Stop Amendment
U.S. Patent & Trademark Office
Commissioner for Patents
P.0. Box 1450
Alexandria, VA 22313-1450


                                              RESPONSE
Sir:


         This is further to the Office Action dated October 22, 2015. Applicant advises that a petition
for a three-month extension of time is being filed concurrently herewith, and wishes to amend the
above-identified application as follows:


Amendments to the Claims: are reflected in the listing of claims which begins on page 2 of this
paper.


Remarks: begin on page 6 of this paper.




22901181.1
Application No: 14/180,438                                                          Docket No: 59612/00064
Amendment Dated: April 22, 2016
Reply to Office Action of: October 22, 2015


Amendments to the Claims


This listing of claims will replace all prior versions and listings of claims in the application:


Listing of claims:


plurality of physical or virtual compute, storage, or network entities


1. (Currently amended) A method performed by a processor in a computing system, the method
comprising:
        obtaining resource utilization or performance data pertaining to a plurality of computing
entities in a computing environment, and resouroe capacity data [[for a]] specifying resource
capacities for the plurality of computing entities in [[a]] the computing environment;
        obtaining at least one operational policy defining criteria to determine whether the utilization
or performance of an entity is in an acceptable range relative to its capacity or performance limits: at
appropriate level of at least one resouroe used by the oomputing environment aooording to at least
one faotor; and
        computing at least one score quantifying efficiencies and risks associated with the computing
environment based on the resource utilization or performance data, the resouroe capacity data, and
the at least one operational policy[[.]]: and
        displaying an indicator for at least one of the plurality of computing entities in a graphical
representation to indicate, in a spatial manner, relative efficiencies and risks for the at least one of
the plurality of computing entities according to a corresponding score.


2. (Original) The method of claim 1, wherein the at least one score is based on an under provisioned
score and an over provisioned score.


3. (Original) The method of claim 2, wherein the under provisioned score is given precedence over
the over provisioned score.


4. (Original) The method of claim 1, wherein the at least one score is generated using factors
specific to a corresponding one of a plurality of entity types.


5. (Original) The method of claim 4, the plurality of entity types comprising any one or more of a

22901181.1                                            2
Application No: 14/180,438                                                       Docket No: 59612/00064
Amendment Dated: April 22, 2016
Reply to Office Action of: October 22, 2015


workload, a computing system, a cluster of computing systems, and the computing environment.


6. (Original) The method of claim 4, wherein for an entity representing a cluster of computing
systems, the at least one score being determined by considering a fully loaded utilization value (U FL),
an unused servers value (SU), an unplaced workloads value (WU), policies business separation and
a placed workloads value (WP).


7. (Original) The method of claim 6, wherein:
        for WU == O and UFL < 100, the at least one score is computed as 200 - U FL;
        for WU == O and UFL == 100, the at least one score equals a lowest placement score;
        for WU > O and SU == 0, the at least one score is computed as 75 * WP / (WP + WU); and
        for WU > O and SU > 0, the at least one score is computed as 200 - UFL.


8. (Currently amended) The method of claim 1, further oomprising using the at least one soore to
generate a speotrum of wherein the graphical representation displays the scores spatially relative to
each other, for each computing entity in the computing environment.


9. (Currently amended) The method of claim [[8]] 1, further oomprising displaying the speotrum,
wherein the displayed graphical representation displays speotrum oomprising an under provisioned
region, and over provisioned region, and an optimally provisioned region.


10. (Currently amended) The method of claim 9, further comprising displaying [[an]] the indicator for
each entity in an appropriate region of the graphical representation speotrum.


11. (Currently amended) The method of claim [[8]] 1, further comprising displaying a plurality of
graphical representations speotrums.


12. (Original) The method of claim 1, further comprising using the at least one score to generate at
least one recommendation for addressing inefficiencies and/or risks in the computing environment.


13. (Currently amended) The method of claim 12, further comprising displaying the at least one
recommendation in [[a]] the graphical representation user interfaoe, the graphical representation
user interfaoe comprising one or more recommendations for each entity in the computing
environment that has been evaluated.

22901181.1                                         3
Application No: 14/180,438                                                        Docket No: 59612/00064
Amendment Dated: April 22, 2016
Reply to Office Action of: October 22, 2015



14. (Currently amended) A non-transitory computer readable storage medium comprising computer
        executable instructions for:
        obtaining resource utilization or performance data pertaining to a plurality of computing
entities in a computing environment, and resouroe capacity data [[for a]] specifying resource
capacities for the plurality of computing entities in [[a]] the computing environment;
        obtaining at least one operational policy defining criteria to determine whether the utilization
or performance of an entity is in an acceptable range relative to its capacity or performance limits: at
appropriate level of at least one resouroe used by the oomputing environment aooording to at least
one faotor; and
        computing at least one score quantifying efficiencies and risks associated with the computing
environment based on the resource utilization or performance data, the resouroe capacity data, and
the at least one operational policy[[.]]: and
        displaying an indicator for at least one of the plurality of computing entities in a graphical
representation to indicate, in a spatial manner, relative efficiencies and risks for the at least one of
the plurality of computing entities according to a corresponding score.


15. (Currently amended) A system for analyzing efficiencies and risks in a computing environment,
the system comprising a processor and at least one memory, the memory comprising computer
executable instructions for:
        obtaining resource utilization or performance data pertaining to a plurality of computing
entities in a computing environment, and resouroe capacity data [[for a]] specifying resource
capacities for the plurality of computing entities in [[a]] the computing environment;
        obtaining at least one operational policy defining criteria to determine whether the utilization
or performance of an entity is in an acceptable range relative to its capacity or performance limits: at
appropriate level of at least one resouroe used by the oomputing environment aooording to at least
one faotor; and
        computing at least one score quantifying efficiencies and risks associated with the computing
environment based on the resource utilization or performance data, the resouroe capacity data, and
the at least one operational policy[[.]]: and
        displaying an indicator for at least one of the plurality of computing entities in a graphical
representation to indicate, in a spatial manner, relative efficiencies and risks for the at least one of
the plurality of computing entities according to a corresponding score.


22901181.1                                          4
Application No: 14/180,438                                                         Docket No: 59612/00064
Amendment Dated: April 22, 2016
Reply to Office Action of: October 22, 2015


16. (New) The method of claim 5, wherein scoring a cluster of computing systems comprises
considering at least one of: workload affinity or anti-affinity, data security, load balancing, failover
capacity, or other business related data that impacts quantification of efficiencies and risks.


17. (New) The non-transitory computer readable medium of claim 14, wherein the graphical
representation displays the scores spatially relative to each other, for each computing entity in the
computing environment.


18. (New) The non-transitory computer readable medium of claim 14, wherein the displayed
graphical representation displays an under provisioned region, and over provisioned region, and an
optimally provisioned region.


19. (New) The non-transitory computer readable medium of claim 18, further comprising instructions
for displaying the indicator for each entity in an appropriate region of the graphical representation.


20. (New) The non-transitory computer readable medium of claim 14, further comprising instructions
for displaying a plurality of graphical representations.


21 . (New) The non-transitory computer readable medium of claim 14, further comprising instructions
for:
        using the at least one score to generate at least one recommendation for addressing
inefficiencies and/or risks in the computing environment; and
        displaying the at least one recommendation in the graphical representation, the graphical
representation comprising one or more recommendations for each entity in the computing
environment that has been evaluated.




22901181.1                                           5
Application No: 14/180,438                                                        Docket No: 59612/00064
Amendment Dated: April 22, 2016
Reply to Office Action of: October 22, 2015


REMARKS


        Applicant wishes to thank the Examiner for reviewing the present application.


Claim Amendments


        In the claims, claim 1 has been amended to make it explicit that the method is performed by
a processor in a computing system (see Fig. 2 and paragraph [0030]); to clarify the technical
meaning of the terms "resource utilization or performance data" and "capacity data", based on e.g.
paragraphs [0024], [0030], [0032] and [0039]); and to amend the definition of the term "operational
policy" for clarity and consistency with the description e.g. at paragraphs [0041] to [0044].
        Claim 1 has also been amended to add a step of "displaying an indicator for at least one of
the plurality of computing entities in a graphical representation to indicate, in a spatial manner,
relative efficiencies and risks for the at least one of the plurality of computing entities according to a
corresponding score"; based on subject matter from original claims 8-9 and the disclosure at
paragraph [0030], last sentence "The outputs ... may be displayed graphically ..."; see also Figures
4-6 and associated passages of the description.
        Claims 8-11, and 13 have been amended to be consistent with claim 1 as amended.
        Claims 14 and 15 have been amended in a manner consistent with claim 1 as amended.
        Claim 14 has also been amended inserting "non-transitory" into the preamble.
        Claim 16 is new and is dependent on claim 1. Support for new claim 16 can be found in at
least paragraphs [0030], [0032], and [0041] of the application as filed.
        Claims 17-21 are new, are dependent on claim 14, and correspond to the subject matter
recited in claims 8-13 as amended.
        Applicant respectfully submits that no new subject matter has been added by way of these
amendments.


Claim Rejections - 35 U.S.C. 101


        Claims 1-14 have been rejected under 35 U.S.C. 101 for being directed to non-statutory
subject matter.
        Claim 1 has been amended to specify that the method is performed by a processor in a
computing system, consistent with claim 15, which has not been rejected under 35 U.S.C. 101.
Furthermore, claim 1 has been amended to specify a step of "displaying". Claim 14 has been

22901181.1                                           6
Application No: 14/180,438                                                        Docket No: 59612/00064
Amendment Dated: April 22, 2016
Reply to Office Action of: October 22, 2015


amended to insert "non-transitory" as suggested by the Examiner.
        Applicant notes that giving visual indications about technical resource capacity/utilization
conditions in a complex computing system (e.g. a data centre), as is done in the claimed invention,
constitutes a technical problem.
        This technical problem is solved by the present invention by computing efficiency scores for
computing entities based on resource utilization data, resource capacity data and operational
policies relating to resource allocation. These scores thus reflect conditions prevailing in an
apparatus or system - in particular conditions as to the utilization and availability of resources
(such as CPU/memory capacity) - and these conditions are visually indicated by generating a
graphical display with an indicator for at least one computing entity.
        In this way, the claimed invention thus provides visual indications about conditions prevailing
in the system (see e.g. Figure 4, allowing the user to recognize which parts of the system are low on
resources or have surplus resources from the placement of the indicators). Thus, Applicant
respectfully submits that the claims, as herein amended, comply with 35 U.S.C. 101.


Claim Rejections - 35 U.S.C. 103


        Claims 1-5 and 8-15 have been rejected under 35 U.S.C. 103(a) as being unpatentable over
Hogan (US 2012/0140620) in view of Bhagat (US 2012/0011077). Claims 6 and 7 have been
rejected under 35 U.S.C. 103(a) as being unpatentable over Hogan in view of Cherkasova (US
2008/0028409). Applicant respectfully traverses the rejections as follows.
        The present application describes and claims a system and method for quantifying and
visualizing the efficiency and risks related to resource utilization levels, relative to the provisioned
capacity of computing environments, with consideration of operational policies. The capabilities of
the system herein described enable organizations to accurately measure efficiency and risks in
physical, virtual and cloud computing environments.
        As described in paragraph [0030] and shown in Figure 2, an ER processor (24) obtains
operational policies (32) to be considered when analyzing such efficiencies and risks. In evaluating
the efficiencies and the risks, the analysis engine (22) may output at least one ER spectrum (34)
related to the computing environment 1O which, as described below, depicts efficiencies and risks in
the computing environment (10) based on ER scores. An example of such a graphical
representation provided by the ER spectrum (34) is shown in Figure 4. The screen shot (200)
shown in Figure 4 indicates, in a spatial manner, relative efficiencies and risks for the at least one of
the plurality of computing entities that has been analyzed, according to a corresponding score. In

22901181.1                                           7
Application No: 14/180,438                                                        Docket No: 59612/00064
Amendment Dated: April 22, 2016
Reply to Office Action of: October 22, 2015


this way, the efficiencies and risks can be visualized and compared to each other or to themselves
over time, etc. (see also paragraphs [0090] - [0097]).
        Claim 1 has been amended to clarify the protection being sought and recites in part:


                        "obtaining at least one operational policy defining criteria to
                   determine whether the utilization or performance of an entity is in
                   an acceptable range relative to its capacity or performance limits;
                        computing at least one score quantifying efficiencies and
                   risks associated with the computing environment based on the
                   resource utilization or performance data, the capacity data, and
                   the at least one operational policy; and
                        displaying an indicator for at least one of the plurality of
                   computing entities in a graphical representation to indicate, in a
                   spatial manner, relative efficiencies and risks for the at least one
                   of the plurality of computing entities according to a corresponding
                   score;" [emphasis added]


        Applicant respectfully submits that the combinations of cited references fail to teach or
suggest what is recited in claim 1 and in particular, none of the cited references teaches or suggests:
"displaying an indicator for at least one of the plurality of computing entities in a graphical
representation to indicate, in a spatial manner, relative efficiencies and risks for the at least one of
the plurality of computing entities according to a corresponding score".
        Hogan teaches a policy control system for communications networks. A predictive indicator
is used to forecast network resource utilization. A policy-based decision is then made based on the
predictive indicator. While Hogan generally considers utilization and considers operational policies,
as acknowledged by the Examiner on page 5 of the Office Action, Hogan fails to teach or suggest
computing a score quantifying efficiencies and risks associated with a computing environment.
Applicant also notes that because Hogan is silent regarding such a score, let alone utilizing such a
score, it follows that Hogan also fails to teach or suggest displaying an indicator in a graphical
representation as recited in claim 1 .
        Bhagat has been cited as teaching what is missing from Hogan, in particular the
aforementioned scores quantifying efficiencies and risks associated with the computing environment.
Applicant, however, is unclear regarding the relevance of Bhagat and requests further clarification
should the Examiner re-apply Bhagat. For instance, in paragraph [0027] of Bhagat, there is no

22901181.1                                           8
Application No: 14/180,438                                                        Docket No: 59612/00064
Amendment Dated: April 22, 2016
Reply to Office Action of: October 22, 2015


discussion regarding computing a score, let alone one that considers policies or quantifies
efficiencies and risks. In fact, paragraph [0027] is completely silent regarding quantifying any of the
"risks" enumerated in that paragraph. Similarly, while claim 1 of Bhagat mentions tracking particular
risks, there is nothing to suggest a computation that quantifies such risks.
         Nevertheless, Bhagat also fails to teach or suggest: "displaying an indicator for at least one
of the plurality of computing entities in a graphical representation to indicate, in a spatial manner,
relative efficiencies and risks for the at least one of the plurality of computing entities according to a
corresponding score"; and thus also fails to teach this additional aspect missing from Hogan.
         Regarding Cherkasova, while also failing to teach what is missing from Hogan per the above,
Applicant also respectfully disagrees that Cherkasova teaches or suggests what is recited in claims
6 and 7. It is unclear how paragraphs [0003], [0114], and [0115] even suggest the type of
computation recited in claims 6 and 7. Applicant therefore kindly requests that the rejections that
include the Cherkasova also be withdrawn.
         In view of the foregoing, Applicant respectfully submits that the claims presented herein are
patentable over the references cited by the Examiner.
                                                ***

         Applicant requests early reconsideration and allowance of the present application.


Respectfully submitted,


/Brett J. Slaney/


Brett J. Slaney
Agent for Applicant
Registration No. 58,772

Date:    April 22. 2016


BLAKE, CASSELS & GRAYDON LLP
199 Bay Street
Suite 4000, Commerce Court West
Toronto ON M5L 1A9
Canada

Tel: 416-863-2518

BS/lxi


22901181.1                                           9
